EXECUTION COPY

 

 

 

 

 

Novamerican Steel Finco Inc.

11.5% Senior Secured Notes Due 2015

______________________________

INDENTURE

Dated as of November 15, 2007

______________________________

The Bank of New York,

as Trustee

 

 

--------------------------------------------------------------------------------

 

CROSS-REFERENCE TABLE

 

TIA
Section

 

Indenture
Section

310(a)(1)

........................................................

7.10

(a)(2)

........................................................

7.10

(a)(3)

........................................................

N.A.

(a)(4)

........................................................

N.A.

(b)

........................................................

7.08; 7.10

(c)

........................................................

N.A.

311(a)

........................................................

7.11

(b)

........................................................

7.11

(c)

........................................................

N.A.

312(a)

........................................................

2.05

(b)

........................................................

12.03

(c)

........................................................

12.03

313(a)

........................................................

7.06

(b)(1)

........................................................

N.A.

(b)(2)

........................................................

7.06

(c)

........................................................

11.02

(d)

........................................................

7.06

314(a)

........................................................

4.02;

 

........................................................

4.12; 4.16, 12.02

(b)

........................................................

N.A.

(c)(1)

........................................................

12.04

(c)(2)

........................................................

12.04

(c)(3)

........................................................

N.A.

(d)

........................................................

N.A.

(e)

........................................................

12.05

(f)

........................................................

4.12

 

 

--------------------------------------------------------------------------------

 

3

 

 

315(a)

........................................................

7.01

(b)

........................................................

7.05; 12.02

(c)

........................................................

7.01

(d)

........................................................

7.01

(e)

........................................................

6.11

316(a)(last sentence)

.......................................................

12.06

(a)(1)(A)

........................................................

6.05

(a)(1)(B)

........................................................

6.04

(a)(2)

........................................................

N.A.

(b)

........................................................

6.07

317(a)(1)

........................................................

6.08

(a)(2)

........................................................

6.09

(b)

........................................................

2.04

318(a)

........................................................

12.01

 

N.A. means Not Applicable.

_________________________

Note: This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.

 

--------------------------------------------------------------------------------

 

i

 

TABLE OF CONTENTS

 

 

 

Page

 

Article 1

Definitions and Incorporation by Reference

 

SECTION 1.01.

Definitions.

1

SECTION 1.02.

Other Definitions.

38

SECTION 1.03.

Incorporation by Reference of Trust Indenture Act

38

SECTION 1.04.

Rules of Construction

39

 

Article 2

The Securities

 

SECTION 2.01.

Form and Dating

40

SECTION 2.02.

Execution and Authentication

40

SECTION 2.03.

Registrar and Paying Agent

40

SECTION 2.04.

Paying Agent To Hold Money in Trust

41

SECTION 2.05.

Holder Lists

41

SECTION 2.06.

Transfer and Exchange

41

SECTION 2.07.

Replacement Securities

41

SECTION 2.08.

Outstanding Securities

42

SECTION 2.09.

Temporary Securities

42

SECTION 2.10.

Cancellation

42

SECTION 2.11.

Defaulted Interest

43

SECTION 2.12.

CUSIP Numbers, ISINs, etc

43

 

Article 3

Redemption

 

SECTION 3.01.

Notices to Trustee

43

SECTION 3.02.

Selection of Securities to Be Redeemed

43

SECTION 3.03.

Notice of Redemption

44

SECTION 3.04.

Effect of Notice of Redemption

44

SECTION 3.05.

Deposit of Redemption Price

44

SECTION 3.06.

Securities Redeemed in Part

45

 

Article 4

Covenants

 

SECTION 4.01.

Payment of Securities

45

 

 

--------------------------------------------------------------------------------

 

ii

 

 

SECTION 4.02.

SEC Reports

45

SECTION 4.03.

Limitation on Indebtedness

46

SECTION 4.04.

Limitation on Restricted Payments

51

SECTION 4.05.

Limitation on Restrictions on Distributions from Restricted Subsidiaries

54

SECTION 4.06.

Limitation on Sales of Assets and Subsidiary Stock

57

SECTION 4.07.

Limitation on Negative Pledges

62

SECTION 4.08.

Limitation on Affiliate Transactions

63

SECTION 4.09.

Limitation on Line of Business

64

SECTION 4.10.

Limitation on Liens

64

SECTION 4.11.

Limitation on Sale/Leaseback Transactions

64

SECTION 4.12.

Change of Control

65

SECTION 4.13.

Future Guarantors and Liens

66

SECTION 4.14.

Further Assurances

67

SECTION 4.15.

Intercompany Notes

68

SECTION 4.16.

Compliance Certificate

70

SECTION 4.17.

Further Instruments and Acts

71

 

Article 5

Successor Company

 

SECTION 5.01.

When Symmetry, Holdings and the Company May Merge or Transfer Assets

71

 

Article 6

Defaults and Remedies

 

SECTION 6.01.

Events of Default

73

SECTION 6.02.

Acceleration

76

SECTION 6.03.

Other Remedies

76

SECTION 6.04.

Waiver of Past Defaults

76

SECTION 6.05.

Control by Majority

76

SECTION 6.06.

Limitation on Suits

77

SECTION 6.07.

Rights of Holders to Receive Payment

77

SECTION 6.08.

Collection Suit by Trustee

77

SECTION 6.09.

Trustee May File Proofs of Claim

78

SECTION 6.10.

Priorities

78

SECTION 6.11.

Undertaking for Costs

78

SECTION 6.12.

Waiver of Stay or Extension Laws

78

 

 

--------------------------------------------------------------------------------

 

iii

 

 

Article 7

Trustee

 

SECTION 7.01.

Duties of Trustee

79

SECTION 7.02.

Rights of Trustee

80

SECTION 7.03.

Individual Rights of Trustee

81

SECTION 7.04.

Trustee’s Disclaimer

81

SECTION 7.05.

Notice of Defaults

81

SECTION 7.06.

Reports by Trustee to Holders

82

SECTION 7.07.

Compensation and Indemnity

82

SECTION 7.08.

Replacement of Trustee

83

SECTION 7.09.

Successor Trustee by Merger

83

SECTION 7.10.

Eligibility; Disqualification

84

SECTION 7.11.

Preferential Collection of Claims Against Company

84

 

Article 8

Discharge of Indenture; Defeasance

 

SECTION 8.01.

Discharge of Liability on Securities; Defeasance

84

SECTION 8.02.

Conditions to Defeasance

85

SECTION 8.03.

Application of Trust Money

86

SECTION 8.04.

Repayment to Company

86

SECTION 8.05.

Indemnity for Government Obligations

87

SECTION 8.06.

Reinstatement

87

 

Article 9

Amendments

 

SECTION 9.01.

Without Consent of Holders

87

SECTION 9.02.

With Consent of Holders

89

SECTION 9.03.

Compliance with Trust Indenture Act

90

SECTION 9.04.

Revocation and Effect of Consents and Waivers

90

SECTION 9.05.

Notation on or Exchange of Securities

91

SECTION 9.06.

Execution of Amendments

91

SECTION 9.07.

Payment for Consent

91

 

Article 10

Guarantees

 

SECTION 10.01.

Guarantees

91

SECTION 10.02.

Limitation on Liability

93

SECTION 10.03.

Successors and Assigns

93

 

 

--------------------------------------------------------------------------------

 

iv

 

 

SECTION 10.04.

No Waiver

94

SECTION 10.05.

Modification

94

SECTION 10.06.

Release of Guarantor

94

SECTION 10.07.

Contribution

95

 

Article 11

Collateral and Security

 

SECTION 11.01.

Security Documents

95

SECTION 11.02.

Recording and Opinions

96

SECTION 11.03.

Release of Collateral

96

SECTION 11.04.

Certificates of the Trustee

98

SECTION 11.05.

Authorization of Actions to be Taken by the Trustee under the Security Documents

98

SECTION 11.06.

Authorization of Receipt of Funds by the Trustee Under the Security Documents

98

SECTION 11.07.

Collateral Agent

99

SECTION 11.08.

Canadian Collateral Agent

100

 

Article 12

Miscellaneous

 

SECTION 12.01.

Trust Indenture Act Controls

101

SECTION 12.02.

Notices

101

SECTION 12.03.

Communication by Holders with Other Holders

102

SECTION 12.04.

Certificate and Opinion as to Conditions Precedent

102

SECTION 12.05.

Statements Required in Certificate or Opinion

102

SECTION 12.06.

Conversion of Currencies

103

SECTION 12.07.

When Securities Disregarded

103

SECTION 12.08.

Rules by Trustee, Paying Agent and Registrar

103

SECTION 12.09.

Legal Holidays

103

SECTION 12.10.

Governing Law

104

SECTION 12.11.

No Recourse Against Others

104

SECTION 12.12.

Successors

104

SECTION 12.13.

Multiple Originals

104

SECTION 12.14.

Table of Contents; Headings

104

 

Rule 144A/Regulation S Appendix

Exhibit 1 –

Form of Initial Security

 

 

--------------------------------------------------------------------------------

 

v

 

 

Exhibit A –

Form of Exchange Security

Exhibit B –

Form of Intercompany Note

 

 

--------------------------------------------------------------------------------

 

INDENTURE dated as of November 15, 2007, among SYMMETRY HOLDINGS INC., a
Delaware corporation (“Symmetry”), NOVAMERICAN STEEL FINCO INC., a Delaware
corporation (the “Company”), the Subsidiary Guarantors party hereto and The Bank
of New York, as Trustee.

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Initial Securities and, if and
when issued pursuant to a registered exchange for Initial Securities, the
Exchange Securities:

 

Article 1

 

Definitions and Incorporation by Reference

 

SECTION 1.01.

Definitions.

“Additional Assets” means (1) any property or assets (other than Indebtedness
and Capital Stock) to be used in a Related Business or any improvement to any
property or assets used in a Related Business; (2) the Capital Stock of a Person
that becomes a Restricted Subsidiary as a result of the acquisition of such
Capital Stock by Symmetry or another Restricted Subsidiary; or (3) Capital Stock
constituting a minority interest in any Person that at such time is a Restricted
Subsidiary; provided, however, that any such Restricted Subsidiary described in
clause (2) or (3) above is primarily engaged in a Related Business.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing. For
purposes of Sections 4.04, 4.06 and 4.08 only, “Affiliate” shall also mean any
beneficial owner of Capital Stock representing 10% or more of the total voting
power of the Voting Stock (on a fully diluted basis) of the Company or of rights
or warrants to purchase such Capital Stock (whether or not currently
exercisable) and any Person who would be an Affiliate of any such beneficial
owner pursuant to the first sentence hereof.

“Arrangement Agreement” means the Arrangement Agreement dated June 21, 2007,
among Symmetry, 632422 N. B. Ltd. and Novamerican Steel Inc., as amended as of
the Issue Date.

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by Symmetry or any
Restricted Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of:

 

--------------------------------------------------------------------------------

 

2

 

(1)       any shares of Capital Stock of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than Symmetry or a Restricted Subsidiary);

(2)       all or substantially all the assets of any division or line of
business of Symmetry or any Restricted Subsidiary; or

(3)       any other assets of Symmetry or any Restricted Subsidiary outside of
the ordinary course of business of Symmetry or such Restricted Subsidiary,

other than, in the case of clauses (1), (2) and (3) above, (A) a disposition by
a Restricted Subsidiary to Symmetry or by Symmetry or a Restricted Subsidiary to
a Restricted Subsidiary; (B) for purposes of Section 4.06 only, (x) a
disposition that constitutes a Restricted Payment (or would constitute a
Restricted Payment but for the exclusions from the definition thereof) and that
is not prohibited by Section 4.04, (y) a disposition of all or substantially all
the assets of Symmetry, Holdings or the Company in accordance with Section 5.01
and (z) dispositions in connection with (i) the Issue Date Asset Sales, (ii) the
Issue Date Sale/Leaseback Transaction and (iii) any Sale/Leaseback Transaction
entered into by Symmetry or any Restricted Subsidiary; provided that the
aggregate amount of Attributable Debt in respect of all such Sale/Leaseback
Transactions excluded from the definition of the term “Asset Disposition”
pursuant to this clause (z)(iii) shall not exceed $10,000,000; (C) a disposition
of assets with a Fair Market Value of less than $500,000; (D) a disposition of
cash or Temporary Cash Investments; (E) the creation of a Lien (but not the sale
or other disposition of the property subject to such Lien); (F) the sale or
discount, in each case without recourse, of accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof; (G) disposals or replacements of obsolete, worn out,
uneconomical or surplus property or equipment; and (H) a transfer or sale of
Receivables and Related Assets of the type specified in the definition of
“Qualified Receivables Transaction” to a Receivables Entity or to any other
Person in connection with a Qualified Receivables Transaction or the creation of
a Lien on any such Receivables or Related Assets in connection with a Qualified
Receivables Transaction.

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate borne
by the Securities, compounded annually) of the total obligations of the lessee
for rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended); provided, however, that if such Sale/Leaseback Transaction results in
a Capital Lease Obligation, the amount of Indebtedness represented thereby will
be determined in accordance with the definition of “Capital Lease Obligation”.

“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (1) the sum of the products of
the numbers of years from the date of determination to the dates of each
successive scheduled principal payment of or redemption or similar payment with
respect to such Indebtedness multiplied by the amount of such payment by (2) the
sum of all such payments.

“Board of Directors” means the Board of Directors of any Person or any committee
thereof duly authorized to act on behalf of such Board or, in the case of a
Person that

 

--------------------------------------------------------------------------------

 

3

 

is not a corporation, the group exercising the authority generally vested in a
board of directors of a corporation.

“Business Day” means each day which is not a Legal Holiday.

“Canadian ABL Assets” means any and all of the following assets and properties
owned by Novamerican Steel, whether owned on the Issue Date or thereafter
acquired: (i) Accounts and other rights to payment, in each case for the sale of
Inventory or the performance of services, whether or not earned by performance,
and related Records; (ii) Chattel Paper; (iii) Deposit Accounts (other than the
Intercompany Note Collateral Account); (iv) cash, checks and other negotiable
instruments, funds and other evidences of payment (excluding any cash or other
assets held in the Intercompany Note Collateral Account in accordance with this
Indenture); (v) all Inventory; (vi) to the extent evidencing, governing,
securing or otherwise related to the items referred to in the preceding
clauses (i) through (v), Documents, General Intangibles, Instruments, Investment
Property and Letter of Credit Rights; (vii) books and records related to the
foregoing; (viii) collateral security and guarantees given by any Person with
respect to any of the foregoing; and (ix) Proceeds, including insurance
Proceeds, of any and all of the foregoing. Capitalized terms used in this
definition but not defined in this Indenture have the meanings assigned to such
terms in the Collateral Agreement.

“Canadian Credit Agreement Obligations” means the Credit Agreement Obligations
of Novamerican Steel and the Foreign Subsidiaries.

“Canadian Collateral Agent” means BNY Trust Company of Canada (until a successor
replaces it and, thereafter, means the successor), in its capacity as collateral
agent under the Intercompany Note Documents.

“Capital Lease Obligation” means an obligation that is required to be classified
and accounted for as a capital lease for financial reporting purposes in
accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty. For purposes of Section 4.11, a Capital Lease Obligation will be deemed
to be secured by a Lien on the property being leased.

“Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

“CFC” means any Person that is a “controlled foreign corporation” as defined in
the Code, and each Subsidiary of such Person.

“Change of Control” means the occurrence of any of the following events:

(1)       any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-

 

--------------------------------------------------------------------------------

 

4

 

5 under the Exchange Act, except that for purposes of this clause (1) such
person shall be deemed to have “beneficial ownership” of all shares that any
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the Voting Stock of Symmetry (for the
purposes of this clause (1), a person shall be deemed to beneficially own any
Voting Stock of a person (the “specified person”) held by any other person (the
“parent entity”), if such person is the beneficial owner (as defined above in
this clause (1)), directly or indirectly, of more than 35% of the voting power
of the Voting Stock of such parent entity);

(2)       Symmetry ceases to be the “beneficial owner” (as defined in
Rules 13d-3 or 13d-5 under the Exchange Act), directly or indirectly, of 90% of
the total voting power of the Voting Stock of each of Holdings and the Company;

(3)       individuals who on the Issue Date constituted the Board of Directors
of Symmetry (together with any new directors whose election by such Board of
Directors or whose nomination for election by the stockholders of Symmetry was
approved by a vote of 66 2(3% of the directors of Symmetry then still in office
who were either directors on the Issue Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Symmetry then in office;

(4)       the adoption of a plan relating to the liquidation or dissolution of
Symmetry, Holdings or the Company; or

(5)       the merger or consolidation of Symmetry with or into another Person or
the merger of another Person with or into Symmetry or the sale of all or
substantially all the assets of Symmetry (determined on a consolidated basis) to
another Person other than a transaction following which (A) in the case of a
merger or consolidation transaction, holders of securities that represented 100%
of the Voting Stock of Symmetry immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction and in
substantially the same proportion as before the transaction and (B) in the case
of a sale of assets transaction, each transferee becomes an obligor in respect
of the Securities and a Subsidiary of the transferor of such assets.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means any and all assets and properties of Symmetry and the
Restricted Subsidiaries that are required to be subject to Liens securing any of
the Notes Obligations, including all “Collateral” as defined in any Security
Document, the First-Priority Collateral and the Second-Priority Collateral.

 

--------------------------------------------------------------------------------

 

5

 

“Collateral Agent” means The Bank of New York (until a successor replaces it
and, thereafter, means the successor), in its capacity as collateral agent for
the Secured Parties.

“Collateral Agreement” means the Collateral Agreement dated as of the Issue
Date, among the Company, the Guarantors from time to time party thereto and the
Collateral Agent, together with all supplements thereto.

“Company” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

“Consolidated Coverage Ratio” as of any date of determination means the ratio of

(1)       the aggregate amount of EBITDA for the period of the most recent four
consecutive fiscal quarters of Symmetry for which financial statements are
publicly available to

 

(2)

Consolidated Interest Expense for such four fiscal quarters;

provided, however, that

(A)      if Symmetry or any of the Restricted Subsidiaries has Incurred any
Indebtedness since the beginning of such period that remains outstanding or if
the transaction giving rise to the need to calculate the Consolidated Coverage
Ratio is an Incurrence of Indebtedness, or both, EBITDA and Consolidated
Interest Expense for such period shall be calculated after giving effect on a
proforma basis to such Indebtedness as if such Indebtedness had been Incurred on
the first day of such period;

(B)      if Symmetry or any of the Restricted Subsidiaries has repaid,
repurchased, defeased or otherwise discharged any Indebtedness since the
beginning of such period or if any Indebtedness is to be repaid, repurchased,
defeased or otherwise discharged (in each case other than Indebtedness Incurred
under any revolving credit facility unless such Indebtedness has been
permanently repaid and has not been replaced) on the date of the transaction
giving rise to the need to calculate the Consolidated Coverage Ratio, EBITDA and
Consolidated Interest Expense for such period shall be calculated on a proforma
basis as if such discharge had occurred on the first day of such period and as
if Symmetry or such Restricted Subsidiary had not earned the interest income
actually earned during such period in respect of cash or Temporary Cash
Investments used to repay, repurchase, defease or otherwise discharge such
Indebtedness;

(C)      if since the beginning of such period Symmetry or any Restricted
Subsidiary shall have made any Asset Disposition, EBITDA for such period shall
be reduced by an amount equal to EBITDA (if positive) directly attributable to
the assets which are the subject of such Asset Disposition for such period, or
increased by an amount equal to EBITDA (if negative), directly attributable
thereto for such period and Consolidated Interest Expense for such period shall
be reduced by an amount equal to the Consolidated Interest Expense directly
attributable to any Indebtedness of Symmetry or

 

--------------------------------------------------------------------------------

 

6

 

any Restricted Subsidiary repaid, repurchased, defeased or otherwise discharged
with respect to Symmetry and its continuing Restricted Subsidiaries in
connection with such Asset Disposition for such period (or, if the Capital Stock
of any Restricted Subsidiary is sold, the Consolidated Interest Expense for such
period directly attributable to the Indebtedness of such Restricted Subsidiary
to the extent Symmetry and its continuing Restricted Subsidiaries are no longer
liable for such Indebtedness after such sale);

(D)      if since the beginning of such period Symmetry or any Restricted
Subsidiary (by merger or otherwise) shall have made an Investment in any
Restricted Subsidiary (or any Person which becomes a Restricted Subsidiary) or
an acquisition of assets, including any acquisition of assets occurring in
connection with a transaction requiring a calculation to be made hereunder,
which constitutes all or substantially all of an operating unit of a business,
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving proforma effect thereto (including the Incurrence of any
Indebtedness) as if such Investment or acquisition had occurred on the first day
of such period; and

(E)       if since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into Symmetry or any
Restricted Subsidiary since the beginning of such period) shall have made any
Asset Disposition, any Investment or any acquisition of assets that would have
required an adjustment pursuant to clause (C) or (D) above if made by Symmetry
or a Restricted Subsidiary during such period, EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving proforma effect thereto
as if such Asset Disposition, Investment or acquisition had occurred on the
first day of such period.

For purposes of this definition, whenever proforma effect is to be given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
Incurred in connection therewith, the proforma calculations shall be determined
in good faith by a responsible financial or accounting officer of Symmetry. If
any Indebtedness bears a floating rate of interest and is being given proforma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Interest Rate Agreement applicable to such
Indebtedness if such Interest Rate Agreement has a remaining term in excess of
12 months). If any Indebtedness is or was Incurred under a revolving credit
facility and is being given proforma effect, the interest on such Indebtedness
shall be calculated based on the average daily balance of such Indebtedness for
the four fiscal quarters subject to the proforma calculation to the extent that
such Indebtedness was Incurred solely for working capital purposes.

“Consolidated Interest Expense” means, for any period, the total interest
expense of Symmetry and its consolidated Restricted Subsidiaries, plus, to the
extent not included in such total interest expense, and to the extent Incurred
by Symmetry or the Restricted Subsidiaries, without duplication:

 

(1)

interest expense attributable to Capital Lease Obligations;

 

--------------------------------------------------------------------------------

 

7

 

 

(2)

amortization of debt discount and debt issuance cost;

 

(3)

capitalized interest;

 

(4)

non-cash interest expense;

(5)       commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;

 

(6)

net payments pursuant to Hedging Obligations;

(7)       dividends accrued in respect of all Disqualified Stock of Symmetry and
all Preferred Stock of any Restricted Subsidiary, in each case, held by Persons
other than Symmetry or a Restricted Subsidiary (other than dividends payable
solely in Capital Stock (other than Disqualified Stock) of Symmetry); provided,
however, that such dividends will be multiplied by a fraction, the numerator of
which is one and the denominator of which is one minus the effective combined
tax rate of the issuer of such Preferred Stock (expressed as a decimal) for such
period (as estimated by the chief financial officer of Symmetry in good faith);

(8)       interest incurred in connection with Investments in discontinued
operations;

(9)       interest accruing on any Indebtedness of any other Person to the
extent such Indebtedness is Guaranteed by (or secured by the assets of) Symmetry
or any Restricted Subsidiary; and

(10)     the cash contributions to any employee stock ownership plan or similar
trust to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than Symmetry or any Restricted
Subsidiary) in connection with Indebtedness Incurred by such plan or trust.

Notwithstanding anything to the contrary contained herein, commissions,
discounts, yield and other fees and charges incurred in connection with any
transaction (including any Qualified Receivables Transaction) pursuant to which
Symmetry or any Restricted Subsidiary may sell, convey or otherwise transfer or
grant a security interest in any Receivables or Related Assets shall be included
in Consolidated Interest Expense (to the extent not already included therein).

“Consolidated Net Income” means, for any period, the net income of Symmetry and
its consolidated Subsidiaries; provided, however, that there shall not be
included in such Consolidated Net Income:

(1)       any net income of any Person (other than Symmetry) if such Person is
not a Restricted Subsidiary, except that:

(A)      subject to the exclusion contained in clause (4) below, Symmetry’s
equity in the net income of any such Person for such period shall be included in
such Consolidated Net Income up to the aggregate amount of cash actually

 

--------------------------------------------------------------------------------

 

8

 

distributed by such Person during such period to Symmetry or a Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution paid to a Restricted Subsidiary, to the
limitations contained in clause (3) below); and

(B)      Symmetry’s equity in a net loss of any such Person for such period
shall be included in determining such Consolidated Net Income;

(2)       any net income (or loss) of any Person acquired by Symmetry or a
Subsidiary of Symmetry in a pooling of interests transaction (or any transaction
accounted for in a manner similar to a pooling of interests) for any period
prior to the date of such acquisition;

(3)       any net income of any Restricted Subsidiary other than the Company if
such Restricted Subsidiary is subject to restrictions, directly or indirectly,
on the payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to Symmetry, except that:

(A)      subject to the exclusion contained in clause (4) below, Symmetry’s
equity in the net income of any such Restricted Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Restricted Subsidiary during such period to
Symmetry or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to another
Restricted Subsidiary, to the limitation contained in this clause); and

(B)      Symmetry’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included in determining such Consolidated Net Income;

(4)       any gain (or loss) realized upon the sale or other disposition of any
assets of Symmetry, its consolidated Subsidiaries or any other Person (including
pursuant to any sale-and-leaseback arrangement) which are not sold or otherwise
disposed of in the ordinary course of business and any gain (or loss) realized
upon the sale or other disposition of any Capital Stock of any Person;

 

(5)

extraordinary gains or losses; and

 

(6)

the cumulative effect of a change in accounting principles,

in each case, for such period. Notwithstanding the foregoing, for purposes of
Section 4.04 only, there shall be excluded from Consolidated Net Income any
repurchases, repayments or redemptions of Investments, proceeds realized on the
sale of Investments or return of capital to Symmetry or any Restricted
Subsidiary to the extent such repurchases, repayments, redemptions, proceeds or
returns increase the amount of Restricted Payments permitted under clause
(a)(3)(D) of Section 4.04.

 

--------------------------------------------------------------------------------

 

9

 

“Credit Agent” means (i) JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders or any successor thereto, and (ii) any other
Person designated as the “Revolving Credit Agent” pursuant to the Intercreditor
Agreement.

“Credit Agreement” means the Credit Agreement to be entered into by and among
Symmetry, the Company, Holdings, 632421 N.B. Ltd. (a Wholly Owned Subsidiary to
be amalgamated into Novamerican Steel, which shall assume the obligations of
632421 N.B. Ltd. under the Credit Agreement upon consummation of the
Transactions by operation of law), the lenders referred to therein, JPMorgan
Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto
Branch, as Canadian Agent, and CIT Business Credit Canada Inc. and CIT
Group/Business Credit Inc., as Syndication Agents, together with the related
documents thereto (including any Guarantees and security documents), as amended,
extended, renewed, restated, supplemented or otherwise modified (in whole or in
part, and without limitation as to amount, terms, conditions, covenants and
other provisions) from time to time, and any agreement (and related document)
governing Indebtedness Incurred to Refinance, in whole or in part, the
borrowings then outstanding under such Credit Agreement or a successor Credit
Agreement or Incurred pursuant to commitments that replace the commitments under
such Credit Agreement, whether by the same or any other lender or group of
lenders.

“Credit Agreement Obligations” means (i) the obligations of Symmetry and its
Subsidiaries under the Credit Agreement, including, without limitation, (A) the
due and punctual payment of the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the borrowings thereunder, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise,
(B) each payment required to be made under the Credit Agreement in respect of
any bankers’ acceptances issued thereunder, when and as due, (C) each payment
required to be made under the Credit Agreement in respect of any letter of
credit issued thereunder, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and any obligation to provide
cash collateral and (D) all other monetary obligations of Symmetry and its
Subsidiaries under the Credit Agreement, including in respect of fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including any monetary obligations Incurred during the pendency of
bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), (ii) the due and punctual
performance of all other obligations of Symmetry and its Subsidiaries under the
Credit Agreement and (iii) all Hedging Obligations of Symmetry and its
Subsidiaries and all obligations of Symmetry and its Subsidiaries in respect of
any treasury management services (including controlled disbursements, zero
balance arrangements, cash sweep, automated clearinghouse transactions, return
items, overdrafts, temporary advances, interest and fees and interstate
depository network services) provided to Symmetry or any of its Subsidiaries, in
each case secured pursuant to the Credit Agreement.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement with respect to currency values.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

--------------------------------------------------------------------------------

 

10

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder thereof) or upon the
happening of any event:

(1)       matures or is mandatorily redeemable (other than redeemable only for
Capital Stock of such Person which is not itself Disqualified Stock) pursuant to
a sinking fund obligation or otherwise;

(2)       is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Disqualified Stock; or

(3)       is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part,

in each case on or prior to the first anniversary after the Stated Maturity of
the Securities; provided, however, that any Capital Stock that would not
constitute Disqualified Stock but for the provisions thereof giving holders
thereof the right to require such Person to purchase or redeem such Capital
Stock upon the occurrence of an “asset sale” or a “change of control” prior to
the first anniversary after the Stated Maturity of the Securities shall not
constitute Disqualified Stock if (A) the “asset sale” or “change of control”
provisions applicable to such Capital Stock are not more favorable to the
holders of such Capital Stock than the terms applicable to the Securities in
Sections 4.06 and 4.12 and (B) any such requirement only becomes operative after
compliance with such terms applicable to the Securities, including the purchase
of any Securities tendered pursuant thereto.

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Indenture; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

“Domestic Subsidiary” means any Subsidiary of Symmetry other than a Foreign
Subsidiary.

“EBITDA” for any period means the sum of Consolidated Net Income, plus the
following to the extent deducted in calculating such Consolidated Net Income:

(1)       all income tax expense of Symmetry and its consolidated Restricted
Subsidiaries; plus

 

(2)

Consolidated Interest Expense; plus

(3)       depreciation and amortization expense of Symmetry and its consolidated
Restricted Subsidiaries (excluding amortization expense attributable to a
prepaid item that was paid in cash in a prior period); plus

 

--------------------------------------------------------------------------------

 

11

 

(4)       (x) all other non-cash charges of Symmetry and its consolidated
Restricted Subsidiaries (excluding any such non-cash charge to the extent that
it represents an accrual of or reserve for cash expenditures in any future
period), less (y) all non-cash items of income of Symmetry and its consolidated
Restricted Subsidiaries (other than accruals of revenue by Symmetry and its
consolidated Restricted Subsidiaries in the ordinary course of business),

in each case for such period. Notwithstanding the foregoing, the provision for
taxes based on the income or profits of, and the depreciation and amortization
and non-cash charges of, a Restricted Subsidiary shall be added to Consolidated
Net Income to compute EBITDA only to the extent (and in the same proportion,
including by reason of minority interests) that the net income or loss of such
Restricted Subsidiary was included in calculating Consolidated Net Income and
only if a corresponding amount would be permitted at the date of determination
to be dividended or otherwise distributed to Symmetry by such Restricted
Subsidiary without prior approval (that has not been obtained), pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to such
Restricted Subsidiary or its stockholders.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exchange Offer Registration Statement” has the meaning assigned to such term in
the Appendix.

“Exchange Securities” means the debt securities of the Company issued pursuant
to this Indenture in exchange for, and in an aggregate principal amount equal
to, the Initial Securities, in compliance with the terms of the Registration
Rights Agreement.

“Existing Warrants” means the warrants to purchase common stock of Symmetry
issued by Symmetry pursuant to the Warrant Agreement dated March 5, 2007 (as
amended as of June 21, 2007), between Symmetry and Continental Stock Transfer &
Trust Company, as warrant agent, that are outstanding and unexercised on the
Issue Date.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value will
be determined in good faith by (x) in the case of any asset or property with a
Fair Market Value less than $5,000,000, the chief financial officer of Symmetry,
and (y) in the case of any other assets or property, the Board of Directors of
Symmetry, whose determination will be conclusive and evidenced by a resolution
of such Board of Directors; provided, however, that for purposes of
clause (a)(3)(B) under Section 4.04, if the Fair Market Value of the property or
assets in question is so determined to be in excess of $25,000,000, such
determination must be confirmed by an Independent Qualified Party.

“First-Priority Assets” means any and all of the following assets and
properties, other than any such assets or properties that constitute
Second-Priority Assets: (i)(a) Equipment (including fixtures); (b) Documents;
(c) General Intangibles (including Intellectual Property); (d) Instruments;
(e) Investment Property; (f) Letter of Credit Rights; (g) Commercial Tort

 

--------------------------------------------------------------------------------

 

12

 

Claims; (h) books and records related to foregoing; and (i) Proceeds (including
insurance Proceeds) and products of any and all of the foregoing and collateral
and security guarantees given by any Person with respect to any of the
foregoing, in the case of clauses (i)(a) through (i)(i) above, owned by the
Company or any Guarantor; (ii)(a) shares of Capital Stock owned by the Company
or any Guarantor and the certificates representing such Capital Stock (the
“Pledged Capital Stock”); provided that (1) the Pledged Capital Stock issued by
any CFC will not include more than 66% of the issued and outstanding voting
Capital Stock of such CFC and (2) the Pledged Capital Stock will exclude any
Capital Stock issued by any Non-Wholly Owned Subsidiary (and any Capital Stock
issued by any Special Purpose Holdco with respect to any such Non-Wholly Owned
Subsidiary) to the extent the organizational documents of such Non-Wholly Owned
Subsidiary or related joint venture or similar agreements would prohibit a
pledge of such Capital Stock without the consent of the equityholders thereof
(other than Symmetry and its Subsidiaries); (b) debt securities owned by the
Company or any Guarantor and the promissory note and other instruments
evidencing all such debt securities; (c) payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (ii)(a) and (ii)(b) above; and (d) all Proceeds of any of
the foregoing; and (iii)(a) each parcel of real property and improvements
thereto owned by the Company or any Guarantor that has a book or fair market
value in excess of $1,000,000 and all Proceeds thereof (in the case of any of
the foregoing assets or properties, whether owned on the Issue Date or
thereafter acquired). Capitalized terms used in this definition but not defined
in this Indenture have the meanings assigned to such terms in the Collateral
Agreement.

“First-Priority Collateral” means any and all of the First-Priority Assets in
which the Collateral Agent, for the benefit of the Secured Parties, has a
first-priority security interest securing the Notes Obligations.

“First-Priority Obligations” means the Notes Obligations and the Other
First-Priority Obligations.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary of Symmetry that is not organized
under the laws of the United States of America or any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Issue Date, including those set forth in:

(1)       the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants;

(2)       statements and pronouncements of the Financial Accounting Standards
Board;

(3)       such other statements by such other entity as approved by a
significant segment of the accounting profession; and

 

--------------------------------------------------------------------------------

 

13

 

(4)       the rules and regulations of the SEC governing the inclusion of
financial statements (including proforma financial statements) in periodic
reports required to be filed pursuant to Section 13 of the Exchange Act,
including opinions and pronouncements in staff accounting bulletins and similar
written statements from the accounting staff of the SEC.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such other Person:

(1)       to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

(2)       entered into for the purpose of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning. The term “guarantor” shall mean any
Person Guaranteeing any obligation.

“Guarantor” means Symmetry and each Subsidiary Guarantor.

“Guaranty Agreement” means a supplemental indenture, in a form reasonably
satisfactory to the Trustee, pursuant to which a Guarantor Guarantees the
Company’s obligations with respect to the Securities on the terms provided for
in this Indenture.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock, deferred compensation or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of Symmetry or any Restricted Subsidiary shall be a Hedging
Agreement.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Hedging Agreement.

“Holder” means the Person in whose name a Security is registered on the
Registrar’s books.

“Holdings” means Novamerican Steel Holdings Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------

 

14

 

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness of a Person existing at the time such
Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Restricted Subsidiary. The term “Incurrence” when used as a
noun shall have a correlative meaning. Solely for purposes of determining
compliance with Section 4.03:

(1)       amortization of debt discount or the accretion of principal with
respect to a non-interest bearing or other discount security;

(2)       the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Capital Stock in the form of additional Capital Stock of the same
class and with the same terms; and

(3)       the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of redemption or the making of a
mandatory offer to purchase such Indebtedness,

will not be deemed to be the Incurrence of Indebtedness.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(1)       the principal in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;

(2)       all Capital Lease Obligations of such Person and all Attributable Debt
in respect of Sale/Leaseback Transactions entered into by such Person;

(3)       all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding any accounts payable or other liability to trade creditors arising in
the ordinary course of business);

(4)       all obligations of such Person for the reimbursement of any obligor on
any letter of credit, bankers’ acceptance or similar credit transaction (other
than obligations with respect to letters of credit securing obligations (other
than obligations described in clauses (1) through (3) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following payment on the letter
of credit);

 

(5)

the amount of all obligations of such Person with respect to the

--------------------------------------------------------------------------------

 

15

 

redemption, repayment or other repurchase of any Disqualified Stock of such
Person or,

with respect to any Preferred Stock of any Subsidiary of such Person, the
principal amount of such Preferred Stock to be determined in accordance with
this Indenture (but excluding, in each case, any accrued dividends);

(6)       all obligations of the type referred to in clauses (1) through
(5) above of other Persons and all dividends of other Persons for the payment of
which, in either case, such Person is responsible or liable, directly or
indirectly, as obligor, guarantor or otherwise, including by means of any
Guarantee;

(7)       all obligations of the type referred to in clauses (1) through
(6) above of other Persons secured by any Lien on any property or asset of such
Person (whether or not such obligation is assumed by such Person), the amount of
such obligation being deemed to be the lesser of the Fair Market Value of such
property or assets and the amount of the obligation so secured; and

(8)       to the extent not otherwise included in this definition, Hedging
Obligations of such Person.

Notwithstanding the foregoing, in connection with the purchase by Symmetry or
any Restricted Subsidiary of any business, the term “Indebtedness” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 60 days thereafter.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above;
provided, however, that in the case of Indebtedness sold at a discount, the
amount of such Indebtedness at any time will be the accreted value thereof at
such time.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Independent Qualified Party” means an investment banking firm, accounting firm
or appraisal firm of national standing; provided, however, that such firm is not
an Affiliate of Symmetry.

“Initial Securities” means $315,000,000 aggregate principal amount of 11.5%
Senior Secured Notes Due 2015 issued on the Issue Date pursuant to this
Indenture.

“Intercompany Loans” means (i) the Company’s loan of $125,000,000 of the gross
proceeds from the sale of the Initial Securities to 632421 N. B. Ltd. (a Wholly
Owned Subsidiary to be amalgamated into Novamerican Steel on the Issue Date,
which loan obligations shall be assumed by Novamerican Steel by operation of law
upon consummation of the Transactions), on the Issue Date and (ii) any
additional amounts from time to time loaned by the Company to Novamerican Steel
on or after the Issue Date (excluding loans made in the ordinary course of
business in connection with centralized cash management arrangements).

 

--------------------------------------------------------------------------------

 

16

 

“Intercompany Note” means one or more senior secured demand promissory notes
evidencing Intercompany Loans.

“Intercompany Note Assets” means any and all of the following assets and
properties owned by Novamerican Steel, whether owned on the Issue Date or
thereafter acquired: (i)(a) Canadian ABL Assets; (b) Equipment (including
fixtures); (c) Documents; (d) General Intangibles (including Intellectual
Property); (e) Instruments; (f) Investment Property; (g) Letter of Credit
Rights; (h) Commercial Tort Claims; (i) books and records related to foregoing;
and (j) Proceeds (including insurance Proceeds) and products of any and all of
the foregoing and collateral and security guarantees given by any Person with
respect to any of the foregoing; (ii)(a) shares of Capital Stock and the
certificates representing such Capital Stock (excluding any Capital Stock issued
by any Subsidiary of Novamerican Steel that is a Non-Wholly Owned Subsidiary
(and any Capital Stock issued by any Special Purpose Holdco with respect to any
such Non-Wholly Owned Subsidiary) to the extent the organizational documents of
such Non-Wholly Owned Subsidiary or related joint venture or similar agreements
would prohibit a pledge of such Capital Stock without the consent of the
equityholders thereof (other than Symmetry and its Subsidiaries)); (b) debt
securities and the promissory note and other instruments evidencing all such
debt securities; (c) payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (ii)(a) and (ii)(b) above; and (d) all Proceeds of any of the foregoing;
and (iii)(a) each parcel of real property and improvements thereto that has a
book or fair market value in excess of $1,000,000 and all Proceeds thereof.
Capitalized terms used in this definition but not defined in this Indenture have
the meanings assigned to such terms in the Collateral Agreement.

“Intercompany Note Collateral” means the Intercompany Note Assets in which the
Canadian Collateral Agent, for the benefit of the Company and its successors and
assigns, has a security interest securing the Intercompany Obligations.

“Intercompany Note Collateral Account” means an account maintained by
Novamerican Steel in the name of the Canadian Collateral Agent into which net
cash proceeds in respect of the Intercompany Note Collateral are required to be
deposited pursuant to this Indenture, the Intercreditor Agreement, the
Intercompany Note Security Documents or the Security Documents.

“Intercompany Note Documents” means the Intercompany Notes, the Intercompany
Security Documents and all other instruments, agreements and other documents
evidencing or governing the Intercompany Loans evidenced by the Intercompany
Notes, and all schedules, exhibits and annexes to each of the foregoing.

“Intercompany Note Security Documents” means one or more security agreements,
control agreements, pledge agreements, mortgages, deeds of trust and collateral
assignments entered into by Novamerican Steel, the Canadian Collateral Agent or
the Company, defining the terms of the security interests in the Intercompany
Note Collateral securing the Intercompany Obligations.

 

--------------------------------------------------------------------------------

 

17

 

“Intercompany Obligations” means the obligations of Novamerican Steel under the
Intercompany Notes and the Intercompany Note Documents.

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of the Issue Date, among Symmetry, Holdings, the Company and
certain other Subsidiaries of Symmetry, the Credit Agent and the Trustee, as
amended (including any amendment and restatement thereof), supplemented or
otherwise modified or replaced from time to time.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement or other financial agreement or arrangement with respect to
exposure to changes in interest rates.

“Investment” in any Person means any direct or indirect advance, loan (other
than advances to customers in the ordinary course of business that are recorded
as accounts receivable on the balance sheet of the lender) or other extensions
of credit (including by way of Guarantee or similar arrangement) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or any
purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by such Person. If Symmetry or any Restricted Subsidiary
issues, sells or otherwise disposes of any Capital Stock of a Person that is a
Restricted Subsidiary such that, after giving effect thereto, such Person is no
longer a Restricted Subsidiary, any Investment by Symmetry or any Restricted
Subsidiary in such Person remaining after giving effect thereto will be deemed
to be a new Investment at such time. Except as otherwise provided for herein,
the amount of an Investment shall be its Fair Market Value at the time the
Investment is made and without giving effect to subsequent changes in value.

For purposes of the definition of “Unrestricted Subsidiary”, the definition of
“Restricted Payment” and Section 4.04, “Investment” shall include:

(1)       the portion (proportionate to Symmetry’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of any Subsidiary of
Symmetry at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, Symmetry shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary equal to an amount (if positive)
equal to (A) Symmetry’s “Investment” in such Subsidiary at the time of such
redesignation less (B) the portion (proportionate to Symmetry’s equity interest
in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation; and

(2)       any property transferred to or from an Unrestricted Subsidiary shall
be valued at its Fair Market Value at the time of such transfer.

“Issue Date” means the date on which the Securities are originally issued.

“Issue Date Asset Sales” means the sale by certain Subsidiaries of Novamerican
Steel Inc. of the aircraft and real estate assets identified in the Arrangement
Agreement, on the

 

--------------------------------------------------------------------------------

 

18

 

terms and conditions consistent with those set forth in the Arrangement
Agreement, for aggregate cash consideration of not less than $15,000,000.

“Issue Date Sale/Leaseback” means the transaction to be consummated on the Issue
Date pursuant to which Novamerican Steel will enter into a sale leaseback
transaction in respect of its headquarters and certain plant assets identified
in the Arrangement Agreement, on terms and conditions consistent with those set
forth in the Arrangement Agreement, for aggregate cash consideration of not less
than $11,000,000.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions are not required to be open in the State of New York.

“Lenders” has the meaning assigned to such term in the Credit Agreement.

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement or lease in the nature thereof).

“Net Available Cash” from an Asset Disposition means cash payments received
therefrom (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise and proceeds
from the sale or other disposition of any securities received as consideration,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to such properties or assets or received in any other
non-cash form), in each case net of:

(1)       all legal, accounting and investment banking fees, appraisal and title
and recording tax expenses, commissions and other fees and expenses incurred,
and all Federal, state, provincial, foreign and local taxes required to be
accrued as a liability under GAAP, as a consequence of such Asset Disposition;

(2)       all payments required to be made on any Indebtedness that is secured
by any assets subject to such Asset Disposition, in accordance with the terms of
any Lien upon or other security agreement of any kind with respect to such
assets, or which must by its terms, or in order to obtain a necessary consent to
such Asset Disposition, be repaid as a result of such Asset Disposition;
provided, however, that in the case of any Asset Disposition subject to
paragraph (a) of Section 4.06, for purposes of this clause (2) the aggregate
amount of any such payments made with respect to any such Asset Disposition
shall not exceed the Fair Market Value of the Second-Priority Assets and the
Canadian ABL Assets subject thereto (including, in the case of any Asset
Disposition of any shares of Capital Stock of any Restricted Subsidiary, the
Fair Market Value of the Second-Priority Assets and the Canadian ABL Assets
owned by such Restricted Subsidiary), as determined by the Board of Directors of
Symmetry in good faith;

(3)       all payments made on any Indebtedness that are required by applicable
law as a result of such Asset Disposition;

 

--------------------------------------------------------------------------------

 

19

 

(4)       all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries as a result of such Asset
Disposition;

(5)       the deduction of appropriate amounts provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
property or other assets disposed in such Asset Disposition and retained by
Symmetry or any Restricted Subsidiary after such Asset Disposition; and

(6)       any portion of the purchase price from an Asset Disposition placed in
escrow, whether as a reserve for adjustment of the purchase price, for
satisfaction of indemnities in respect of such Asset Disposition or otherwise in
connection with that Asset Disposition; provided, however, that upon the
termination of that escrow, Net Available Cash will be increased by any portion
of funds in the escrow that are released to Symmetry or any Restricted
Subsidiary.

“Net Cash Proceeds”, with respect to any issuance or sale of Capital Stock or
Indebtedness, means the cash proceeds of such issuance or sale net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees and expenses actually
incurred in connection with such issuance or sale and net of taxes paid or
payable as a result thereof.

“Non-ABL Intercompany Note Assets” means Intercompany Note Assets that do not
constitute Canadian ABL Assets.

“Non-Wholly Owned Subsidiary” means a Restricted Subsidiary that is not a Wholly
Owned Subsidiary.

“Novamerican Steel” means Novamerican Steel Inc., a Canadian corporation, after
giving effect to the Transactions.

“Notes Collateral Account” means an account maintained by the Company in the
name of the Trustee with any financial institution reasonably designated by the
Trustee, after consultation with the Company, into which net cash proceeds in
respect of the First-Priority Collateral is required to be deposited pursuant to
this Indenture.

“Note Guarantee” means a Guarantee by a Guarantor of the Company’s obligations
with respect to the Securities.

“Notes Obligations” means (i) the Indebtedness evidenced by the Securities and
all Obligations in respect thereof, including principal, premium (if any),
interest (including additional interest, if any, and interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
the Company or any Guarantor whether or not a claim for post-filing interest is
allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, Guarantees and all other amounts payable thereunder or in respect
thereof, and (ii) any other obligations of Symmetry, the Company or any
Subsidiary Guarantor under this Indenture, the Securities, the Security
Documents and any other document or instrument executed and delivered pursuant
to the foregoing.

 

--------------------------------------------------------------------------------

 

20

 

“Obligations” means with respect to any Indebtedness, all obligations for
principal, premium, interest, penalties, fees, indemnifications, reimbursements,
and other amounts payable pursuant to the documentation governing such
Indebtedness.

“Offering Memorandum” means the Offering Memorandum dated November 14, 2007,
relating to the Securities.

“Officer” means the Chairman of the Board, the President, the Chief Executive
Officer, the Chief Financial Officer, any Vice President, the Treasurer or the
Secretary of the Company or Symmetry, as applicable.

“Officers’ Certificate” means a certificate signed by two Officers; provided
that, in the case of an Officers’ Certificate delivered pursuant to Section
4.16, one of such Officers shall be the principal executive, financial or
accounting officer of the Company.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of or
counsel to the Company or the Trustee.

“Other First-Priority Obligations” means any Refinancing Indebtedness in respect
of the Securities that is designated by the Company as “Other First-Priority
Obligations” for purposes of this Indenture and all Obligations in respect
thereof, including principal, premium (if any), interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company or any Guarantor whether or not a claim
for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations, Guarantees and all other amounts payable
thereunder or in respect thereof; provided, however, that, if such Refinancing
Indebtedness contains or otherwise has the benefit of provisions effectively
requiring that proceeds from sales or transfers of property or assets by
Symmetry or any Subsidiary of Symmetry be applied to repay, redeem or retire, or
offer to repay, redeem or retire, such Refinancing Indebtedness, the terms
thereof shall be no more favorable to the holders of such Refinancing
Indebtedness than those set forth in this Indenture for the benefit of the
Holders.

“Permitted Factoring Transaction” means any transaction or series of
transactions entered into by Symmetry or any of the Restricted Subsidiaries
pursuant to which Symmetry or such Restricted Subsidiary sells, conveys or
otherwise transfers (or purports to sell, convey or otherwise transfer)
Receivables and Related Assets of Symmetry or such Restricted Subsidiary to a
non-related third party factor on market terms as determined in good faith by
the Board of Directors of Symmetry; providedthat (i) no portion of any
Indebtedness deemed to exist as a result of such Permitted Factoring Transaction
(x) is Incurred by Symmetry or any of the Restricted Subsidiaries, (y) is
recourse to Symmetry or any of the Restricted Subsidiaries and (z) is secured
(contingently or otherwise) by any Lien on assets of Symmetry or any of the
Restricted Subsidiaries (other than by the Receivables and Related Assets to be
sold, conveyed or transferred to the third party factor), and (ii) such
Permitting Factoring Transaction is consummated pursuant to customary contracts,
arrangements or agreements entered into with respect to the sale, purchase or
servicing of Receivables and Related Assets on market terms for similar
factoring.

 

--------------------------------------------------------------------------------

 

21

 

“Permitted Investment” means an Investment by Symmetry or any Restricted
Subsidiary in:

(1)       Symmetry, a Restricted Subsidiary or a Person that will, upon the
making of such Investment, become a Restricted Subsidiary; provided, however,
that the primary business of such Restricted Subsidiary is a Related Business;

(2)       another Person if, as a result of such Investment, such other Person
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, Symmetry or a Restricted Subsidiary; provided,
however, that such Person’s primary business is a Related Business;

 

(3)

cash and Temporary Cash Investments;

(4)       receivables owing to Symmetry or any Restricted Subsidiary if created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as Symmetry or any such Restricted
Subsidiary deems reasonable under the circumstances;

(5)       payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

(6)       loans or advances to employees made in the ordinary course of business
consistent with past practices of Symmetry or such Restricted Subsidiary;

(7)       stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to Symmetry or any
Restricted Subsidiary or in satisfaction of judgments;

(8)       any Person to the extent such Investment represents the non-cash
portion of the consideration received for (i) an Asset Disposition as permitted
pursuant to Section 4.06 or (ii) a disposition of assets not constituting an
Asset Disposition;

(9)       any Person where such Investment was acquired by Symmetry or any of
the Restricted Subsidiaries (a) in exchange for any other Investment or accounts
receivable held by Symmetry or any such Restricted Subsidiary in connection with
or as a result of a bankruptcy, workout, reorganization or recapitalization of
the issuer of such other Investment or accounts receivable or (b) as a result of
a foreclosure by Symmetry or any of the Restricted Subsidiaries with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default;

(10)     any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by Symmetry or any Restricted Subsidiary;

 

--------------------------------------------------------------------------------

 

22

 

(11)     any Person to the extent such Investments consist of Hedging
Obligations or Guarantees of Indebtedness otherwise permitted under
Section 4.03;

(12)     any Person to the extent such Investment exists on the Issue Date, and
any extension, modification or renewal of any such Investments existing on the
Issue Date, but only to the extent not involving additional advances,
contributions or other Investments of cash or other assets or other increases
thereof (other than as a result of the accrual or accretion of interest or
original issue discount or the issuance of pay-in-kind securities, in each case,
pursuant to the terms of such Investment as in effect on the Issue Date);

(13)     Unrestricted Subsidiaries or joint ventures to the extent such
Investments, when taken together with all other Investments made pursuant to
this clause (13) and outstanding on the date such Investment is made, do not
exceed $15,000,000;

(14)     an Investment in a Receivables Entity or any Investment by a
Receivables Entity in any other Person in connection with a Qualified
Receivables Transaction, including Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified Receivables
Transaction or any related Indebtedness; and

(15)     any Persons to the extent such Investments, when taken together with
all other Investments made pursuant to this clause (15) and outstanding on the
date such Investment is made, do not exceed $15,000,000.

“Permitted Liens” means, with respect to any Person:

(1)       pledges or deposits by such Person under worker’s compensation laws,
unemployment insurance laws or other social security laws or regulations in
respect of health, disability, retirement or other employee benefits or similar
legislation, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person, or
deposits of cash or United States government bonds to secure surety, or appeal
bonds to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, or deposits securing
obligations to insurance carriers under insurance or self-insurance
arrangements, in each case Incurred in the ordinary course of business;

(2)       Liens imposed by law, such as carriers’, warehousemen’s, mechanics’
and similar Liens, in each case for sums not yet due or being contested in good
faith by appropriate proceedings or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review and Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a creditor depository institution; provided,
however, that (A) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by Symmetry in excess

 

--------------------------------------------------------------------------------

 

23

 

of those set forth by regulations promulgated by the Federal Reserve Board and
(B) such deposit account is not intended by Symmetry or any Restricted
Subsidiary to provide collateral to the depository institution;

(3)       Liens for property taxes not yet subject to penalties for non-payment
or which are being contested in good faith by appropriate proceedings;

(4)       Liens in favor of issuers of surety bonds or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business; provided, however, that such letters of credit do not
constitute Indebtedness;

(5)       minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(6)       Liens securing Indebtedness Incurred pursuant to clause (b)(11) of
Section 4.03; provided, however, that the Lien may not extend to any other
property owned by such Person or any of its Restricted Subsidiaries at the time
the Lien is Incurred (other than assets and property affixed or appurtenant
thereto), and the Indebtedness (other than any interest thereon) secured by the
Lien may not be Incurred more than 270 days after the later of the acquisition,
completion of construction, repair, improvement, addition or commencement of
full operation of the property subject to the Lien;

(7)       Liens on Receivables and Related Assets of the type specified in the
definition of “Qualified Receivables Transaction” Incurred in connection with a
Qualified Receivables Transaction;

 

(8)

Liens existing on the Issue Date;

(9)       Liens on property or shares of Capital Stock of another Person at the
time such other Person becomes a Subsidiary of such Person (other than a Lien
Incurred in connection with, or to provide all or any portion of the funds or
credit support utilized to consummate, the transaction or series of transactions
pursuant to which such Person becomes such a Subsidiary); provided, however,
that the Liens may not extend to any other property owned by such Person or any
of its Restricted Subsidiaries (other than assets and property affixed or
appurtenant thereto);

(10)     Liens on property at the time such Person or any of its Subsidiaries
acquires the property, including any acquisition by means of a merger or
consolidation with or into such Person or a Subsidiary of such Person (other
than a Lien Incurred in connection with, or to provide all or any portion of the
funds or credit support utilized to consummate, the transaction or series of
transactions pursuant to which such Person or any of its Subsidiaries acquired
such property); provided, however, that the Liens may

 

--------------------------------------------------------------------------------

 

24

 

not extend to any other property owned by such Person or any of its Restricted
Subsidiaries (other than assets and property affixed or appurtenant thereto);

(11)     Liens securing Indebtedness or other obligations of a Subsidiary of
such Person owing to such Person or a Wholly Owned Subsidiary;

(12)     Liens securing Hedging Obligations so long as such Hedging Obligations
are permitted to be Incurred under this Indenture;

(13)     Liens to secure any Refinancing (or successive Refinancings) as a
whole, or in part, of any Indebtedness secured by any Lien referred to in the
foregoing clause (6), (8), (9) or (10); provided that (A) no Liens may be
Incurred pursuant to this clause (13) in respect of First-Priority Collateral,
except to the extent the Liens on such First-Priority Collateral are Incurred in
connection with any Refinancing Indebtedness that Refinanced Indebtedness that
was secured by Permitted Liens described under clauses (6), (9) or (10) hereof
and (B) no Liens may be Incurred pursuant to this clause (13) in respect of
Intercompany Note Collateral, except to the extent the Liens on such
Intercompany Note Collateral are Incurred in connection with any Refinancing
Indebtedness that Refinanced Indebtedness that was secured by Permitted Liens
described under clauses (6), (9) or (10) hereof; and provided further that:

(A)      such new Lien shall be limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to, such property or proceeds or distributions thereof); and

(B)      the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (x) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clause (6), (8),
(9) or (10) at the time the original Lien became a Permitted Lien and (y) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;

(14)     Liens securing Credit Agreement Obligations in respect of any
Indebtedness Incurred pursuant to clause (b)(1) of Section 4.03; provided that
(A)(1) any such Liens on First-Priority Assets shall not rank prior to or
paripassu with the Liens on the First-Priority Assets securing the Notes
Obligations and (2) the holder of such Lien (x) becomes party to the
Intercreditor Agreement, or agrees to be bound by the terms of the Intercreditor
Agreement, and (y) agrees to have the obligations of the Person that are secured
by the property subject to such Lien treated as Junior Obligations (as defined
in the Intercreditor Agreement), and (B) any such Liens on Non-ABL Intercompany
Note Assets shall not rank prior to or paripassu with the Liens on such Non-ABL
Intercompany Note Assets securing the Intercompany Note Obligations;

(15)     Liens securing the Notes Obligations, the Intercompany Obligations and
any Other First-Priority Obligations; provided, however, that the Notes
Obligations and

 

--------------------------------------------------------------------------------

 

25

 

the Other First-Priority Obligations shall be secured by all such Liens on an
equal and ratable basis;

(16)     Liens imposed by Section 107(1) of CERCLA or any analogous state or
foreign environmental law for costs or damages that (A) are not due or (B) are
imposed on real property where the recourse with respect thereto is limited to
the taking of such real property and such real property is not material to the
business of Symmetry and its Subsidiaries; provided that the amount of
obligations secured thereby shall not exceed $7,500,000 in the aggregate;

(17)     Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (B) relating to pooled deposit or sweep accounts
of Symmetry and the Restricted Subsidiaries to permit satisfaction of overdraft
or similar obligations Incurred in the ordinary course of business of Symmetry
and the Restricted Subsidiaries;

(18)     Liens arising from the sale of Receivables and Related Assets pursuant
to a Permitted Factoring Transaction; and

(19)     other Liens securing Indebtedness permitted to be Incurred under
Section 4.03; providedthat the aggregate principal amount of Indebtedness
secured by such Liens pursuant to this clause (19) does not exceed $10,000,000
at any time outstanding.

Notwithstanding the foregoing, “Permitted Liens” will not include any Lien
described in clause (6), (9) or (10) above to the extent such Lien applies to
any Additional Assets acquired directly or indirectly from Net Available Cash
pursuant to Section 4.06. For purposes of this definition, the term
“Indebtedness” shall be deemed to include interest on such Indebtedness.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan of Arrangement” means the plan of arrangement substantially in the form
and content of Schedule 1.1A to the Arrangement Agreement and any amendments or
variations made thereto as of the Issue Date, in each case made in accordance
with the Arrangement Agreement or the Plan of Arrangement or at the direction of
the Superior Court of Quebec.

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

“principal” of a Security means the principal of the Security plus the premium,
if any, payable on the Security which is due or overdue or is to become due at
the relevant time.

“Purchase Money Indebtedness” means Indebtedness (including Capital Lease
Obligations) (1) consisting of the deferred purchase price of property,
conditional sale

 

--------------------------------------------------------------------------------

 

26

 

obligations, obligations under any title retention agreement, other purchase
money obligations and obligations in respect of industrial revenue bonds or
similar Indebtedness, in each case where the maturity of such Indebtedness does
not exceed the anticipated useful life of the asset being financed, and
(2) Incurred to finance the acquisition or construction by Symmetry or a
Restricted Subsidiary of such asset, including additions and improvements, in
the ordinary course of business; provided, however, that any Lien arising in
connection with any such Indebtedness shall be limited to the specific asset
being financed or, in the case of real property or fixtures, including additions
and improvements, the real property on which such asset is attached; and
provided,further , however, that such Indebtedness is Incurred within 270 days
after such acquisition or construction of such assets.

“Qualified Capital Stock” of a Person means Capital Stock of such Person other
than Disqualified Capital Stock; provided, however, that such Capital Stock
shall not be deemed Qualified Capital Stock to the extent sold to a Subsidiary
of such Person or financed, directly or indirectly, using funds (1) borrowed
from such Person or any Subsidiary of such Person or (2) contributed, extended,
Guaranteed or advanced by such Person or any Subsidiary of such Person
(including in respect of any employee stock ownership or benefit plan). Unless
otherwise specified, Qualified Capital Stock refers to Qualified Capital Stock
of the Company.

“Qualified Equity Offering” means (x) any public issuance and sale of Symmetry’s
common stock by Symmetry or (y) the exercise by the holder or holders thereof of
all or any portion of the Existing Warrants; provided, however, that cash
proceeds received by Symmetry therefrom equal to not less than 100% of the
aggregate principal amount of any Securities to be redeemed are received by the
Company as a contribution to its common equity capital. Notwithstanding the
foregoing, the term “Qualified Equity Offering” shall not include: (1) any
issuance and sale with respect to common stock registered on Form S-4 or
Form S-8; or (2) any issuance and sale to any Subsidiary of Symmetry.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Symmetry or any Restricted Subsidiary
pursuant to which Symmetry or any Restricted Subsidiary may sell, convey,
contribute to capital or otherwise transfer to a Receivables Entity, or may
grant a security interest in and/or pledge, any Receivables or interests therein
and any assets related thereto, including, without limitation, all collateral
securing such Receivables, all contracts and contract rights, purchase orders,
security interests, financing statements or other documentation in respect of
such Receivables, any Guarantees, indemnities, warranties or other obligations
in respect of such Receivables, any other assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving receivables similar
to such Receivables and any collections or proceeds of any of the foregoing
(collectively, the “Related Assets”), which transfer, grant of security interest
or pledge is funded in whole or in part, directly or indirectly, by the
Incurrence or issuance by the transferee or any successor transferee of
Indebtedness, fractional undivided interests, or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such Receivables and Related Assets or interests in Receivables and Related
Assets, it being understood that a Qualified Receivables Transaction may
involve:

 

--------------------------------------------------------------------------------

 

27

 

(1)       one or more sequential transfers of pledges of the same Receivables
and Related Assets, or interests therein; and

(2)       periodic transfers or pledges of Receivables and/or revolving
transactions in which new Receivables and Related Assets, or interests therein,
are transferred or pledged upon collection of previously transferred or pledged
Receivables and Related Assets, or interests therein; provided that:

(A)      the Board of Directors of Symmetry or any Restricted Subsidiary which
is party to such Qualified Receivables Transaction shall have determined in good
faith that such Qualified Receivables Transaction is economically fair and
reasonable to Symmetry or such Restricted Subsidiary as applicable, and the
Receivables Entity; and

(B)      the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Board of
Directors of Symmetry or any Restricted Subsidiary which is party to such
Qualified Receivables Transaction).

The grant of a security interest in any accounts receivable of Symmetry or of
any Restricted Subsidiary to secure Indebtedness pursuant to the Credit
Agreement shall not be deemed a Qualified Receivables Transaction.

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods or the rendition of services, no matter how
evidenced (including in the form of chattel paper) and whether or not earned by
performance) of Symmetry or any Restricted Subsidiary, whether now existing or
arising in the future.

“Receivables Entity” means any Person formed for the purposes of engaging in a
Qualified Receivables Transaction with Symmetry or a Restricted Subsidiary that
engages in no activities other than in connection with the financing of
Receivables of Symmetry and the Restricted Subsidiaries, all proceeds thereof
and all rights (contractual or other), collateral and other assets relating
thereto, and any business or activities incidental or related to such business,
and which is designated by the Board of Directors of the Restricted Subsidiary
that is the direct parent company of such Receivables Entity, or, if the
Receivables Entity is not a Subsidiary of Symmetry, by the Board of Directors of
any Restricted Subsidiary participating in such Qualified Receivables
Transaction (in each case as provided below), as a Receivables Entity and:

(1)       no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

(A)      is Guaranteed by Symmetry or any Restricted Subsidiary other than a
Receivables Entity (excluding any Guarantees (other than Guarantees of the
principal of, and interest on, Indebtedness and Guarantees of collection on
Receivables) pursuant to Standard Securitization Undertakings);

 

--------------------------------------------------------------------------------

 

28

 

(B)      is recourse to or obligates Symmetry or any Restricted Subsidiary
(other than a Receivables Entity) in any way other than pursuant to Standard
Securitization Undertakings; or

(C)      subjects any property or asset of Symmetry or any Restricted Subsidiary
other than a Receivables Entity, directly or indirectly, contingently or
otherwise, to the satisfaction thereof (other than pursuant to Standard
Securitization Undertakings);

(2)       with which neither Symmetry nor any Restricted Subsidiary other than a
Receivables Entity has any material contract, agreement, arrangement or
understanding other than on terms which Symmetry reasonably believes to be no
less favorable to Symmetry or such Restricted Subsidiary than those that might
be obtained at the time from Persons that are not Affiliates of Symmetry; and

(3)       to which neither Symmetry nor any Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results (other than pursuant
to Standard Securitization Undertakings).

Any such designation by the Board of Directors of the applicable Restricted
Subsidiary shall be evidenced to the Trustee by filing with the Trustee a
certified copy of the resolution of such Board of Directors giving effect to
such designation and an Officer’s Certificate certifying that such designation
complied with the foregoing conditions.

“Receivables Financing” means any transaction (including, without limitation,
any Qualified Receivables Transaction) pursuant to which Symmetry or any
Restricted Subsidiary may sell, convey or otherwise transfer or grant a security
interest in any Receivables or Related Assets of the type specified in the
definition of “Qualified Receivables Transaction”.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness. “Refinanced” and
“Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of Symmetry or any Restricted Subsidiary existing on the Issue Date or Incurred
in compliance with this Indenture, including Indebtedness that Refinances
Refinancing Indebtedness; provided, however, that:

(1)       such Refinancing Indebtedness has a Stated Maturity no earlier than
the Stated Maturity of the Indebtedness being Refinanced;

(2)       such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced;

 

--------------------------------------------------------------------------------

 

29

 

(3)       such Refinancing Indebtedness has an aggregate principal amount (or if
Incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if Incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced; and

(4)       if the Indebtedness being Refinanced is subordinated in right of
payment to the Securities, such Refinancing Indebtedness is subordinated in
right of payment to the Securities at least to the same extent as the
Indebtedness being Refinanced;

and provided further that Refinancing Indebtedness shall not include
(A) Indebtedness of a Subsidiary that Refinances Indebtedness of Symmetry or
(B) Indebtedness of Symmetry or a Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary.

“Registration Rights Agreement” means the Registration Rights Agreement dated
November 15, 2007, among Symmetry, Holdings, the Company, J.P. Morgan
Securities Inc. and CIBC World Markets Corp.

“Registration Statement” has the meaning assigned to such term in the
Registration Rights Agreement.

“Related Assets” has the meaning assigned to such term in the definition of the
term “Qualified Receivables Transaction”.

“Related Business” means any business in which Symmetry or any of the Restricted
Subsidiaries was engaged on the Issue Date and any business related ancillary or
complementary to such business.

“Reorganization Transactions” means the transactions described in the Plan of
Arrangement entered into pursuant to the Arrangement Agreement.

“Restricted Payment” with respect to any Person means:

(1)       the declaration or payment of any dividends or any other distributions
of any sort in respect of its Capital Stock (including any payment in connection
with any merger or consolidation involving such Person) or similar payment to
the direct or indirect holders of its Capital Stock (other than (A) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock), (B) dividends or distributions payable solely to Symmetry or a
Restricted Subsidiary and (C)  prorata dividends or other distributions made by
a Subsidiary that is not a Wholly Owned Subsidiary to minority stockholders (or
owners of an equivalent interest in the case of a Subsidiary that is an entity
other than a corporation));

(2)       the purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value of any Capital Stock of Symmetry, Holdings or the
Company held by any Person (other than by a Restricted Subsidiary) or of any
Capital Stock of a Restricted Subsidiary (other than Holdings or the Company)
held by any Affiliate of Symmetry (other than by a Restricted Subsidiary),
including in connection with any merger or

 

--------------------------------------------------------------------------------

 

30

 

consolidation and including the exercise of any option to exchange any Capital
Stock (other than into Capital Stock of Symmetry, Holdings or the Company that
is not Disqualified Stock);

(3)       the purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment of any Subordinated Obligations of Symmetry, the
Company or any Subsidiary Guarantor (other than (A) from Symmetry or a
Restricted Subsidiary or (B) the purchase, repurchase, redemption, defeasance or
other acquisition or retirement of Subordinated Obligations purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such purchase,
repurchase, redemption, defeasance or other acquisition or retirement); or

(4)       the making of any Investment (other than a Permitted Investment) in
any Person.

“Restricted Subsidiary” means Holdings, the Company and any other Subsidiary of
Symmetry that is not an Unrestricted Subsidiary.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Symmetry or a Restricted Subsidiary on the Issue Date or thereafter acquired by
Symmetry or a Restricted Subsidiary whereby Symmetry or a Restricted Subsidiary
transfers such property to a Person and Symmetry or a Restricted Subsidiary
leases it from such Person, other than leases between Symmetry and a Wholly
Owned Subsidiary or between Wholly Owned Subsidiaries.

“SEC” means the U.S. Securities and Exchange Commission.

“Second-Priority Assets” means any and all of the following assets and
properties owned by the Company or any Guarantor, whether owned on the Issue
Date or thereafter acquired: (i) Accounts and other rights to payment, in each
case for the sale of Inventory or the performance of services, whether or not
earned by performance, and related Records; (ii) Chattel Paper; (iii) Deposit
Accounts (other than the Notes Collateral Account); (iv) cash, checks and other
negotiable instruments, funds and other evidences of payment (excluding any cash
or other assets held in the Notes Collateral Account in accordance with this
Indenture); (v) all Inventory; (vi) to the extent evidencing, governing,
securing or otherwise related to the items referred to in the preceding clauses
(i) through (v), Documents, General Intangibles, Instruments, Investment
Property and Letter of Credit Rights; (vii) books and records related to the
foregoing; (viii) collateral security and guarantees given by any Person with
respect to any of the foregoing; and (ix) Proceeds, including insurance
Proceeds, of any and all of the foregoing. Capitalized terms used in this
definition but not defined in this Indenture have the meanings assigned to such
terms in the Collateral Agreement.

“Second-Priority Collateral” means any and all of the Second-Priority Assets in
which the Trustee, for the benefit of the Secured Parties, has a second-priority
security interests securing the Notes Obligations.

 

--------------------------------------------------------------------------------

 

31

 

“Secured Parties” means (i) the Holders, (ii) the Trustee, (iii) the Collateral
Agent, (iv) the Canadian Collateral Agent, (v) each other Person that holds, or
is an obligee in respect of, any Notes Obligations and (vi) the successors and
assigns of each of the foregoing.

“Securities” means the Initial Securities and the Exchange Securities.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Security Documents” means the Collateral Agreement and one or more other
security agreements, control agreements, pledge agreements, mortgages, deeds of
trust and collateral assignments entered into by the Company, the Guarantors and
the Collateral Agent, or any of them, defining the terms of the security
interests in the First-Priority Assets and the Second-Priority Assets that
secure the Notes Obligations.

“Senior Indebtedness” means with respect to any Person:

(1)       Indebtedness of such Person, whether outstanding on the Issue Date or
thereafter Incurred; and

(2)       all other Obligations of such Person (including interest accruing on
or after the filing of any petition in bankruptcy or for reorganization relating
to such Person whether or not post-filing interest is allowed in such
proceeding) in respect of Indebtedness described in clause (1) above,

unless, in the case of clauses (1) and (2), in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, it is provided
that such Indebtedness or other Obligations are subordinate in right of payment
to the Securities or the Subsidiary Guaranty of the Securities of such Person,
as the case may be; provided, however, that Senior Indebtedness shall not
include:

(A)      any obligation of such Person to the Company or any Subsidiary of the
Company;

(B)      any liability for Federal, state, local or other taxes owed or owing by
such Person;

(C)      any accounts payable or other liability to trade creditors arising in
the ordinary course of business;

 

(D)

any Capital Stock;

(E)       any Indebtedness or other Obligation of such Person which is
subordinate or junior in right of payment to any other Indebtedness or other
Obligation of such Person; or

(F)       that portion of any Indebtedness which at the time of Incurrence is
Incurred in violation of this Indenture.

 

--------------------------------------------------------------------------------

 

32

 

“Shelf Registration Statement” has the meaning assigned to such term in the
Appendix.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of Symmetry within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

“Special Purpose Holdco” means a Subsidiary of Symmetry that (i) is not engaged
in any business or activity other than the ownership of Capital Stock in any
Subsidiary that is a Non-Wholly Owned Subsidiary or any Person that is not a
Subsidiary, and activities incidental thereto, (ii) does not own any assets
other than the Capital Stock referred to in clause (i) above and any contract
rights under joint venture or other similar agreements relating thereto and
(iii) owes no Indebtedness and has no other liabilities (other than liabilities
imposed by law, including tax liabilities, and other liabilities incidental to
its existence and permitted business and activities).

“Standard Securitization Undertakings” means all representations, warranties,
covenants, indemnities, performance Guarantees and servicing obligations entered
into by Symmetry or any Subsidiary of Symmetry (other than a Receivables Entity)
which are customary in connection with any Qualified Receivables Transaction.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).

“Subordinated Obligation” means, with respect to any Person, any Indebtedness of
such Person (whether outstanding on the Issue Date or thereafter Incurred) which
is subordinate or junior in right of payment to the Securities or a Note
Guarantee of such Person, as the case may be, pursuant to a written agreement to
that effect.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company or other business entity of which more
than 50% of the total voting power of shares of Voting Stock is at the time
owned or controlled, directly or indirectly, by: (1) such Person, (2) such
Person and one or more Subsidiaries of such Person or (3) one or more
Subsidiaries of such Person.

“Subsidiary Guarantor” means each Subsidiary of Symmetry that executes this
Indenture as a Guarantor and each other Subsidiary of Symmetry that thereafter
Guarantees the Securities pursuant to the terms of this Indenture.

“Subsidiary Guaranty” means a Guarantee by a Subsidiary Guarantor of the
Company’s obligations with respect to the Securities.

“Temporary Cash Investments” means any of the following:

 

--------------------------------------------------------------------------------

 

33

 

(1)       any investment in direct obligations of the United States of America
or Canada or any agency thereof or obligations Guaranteed by the United States
of America or Canada or any agency thereof;

(2)       investments in demand and time deposit accounts, certificates of
deposit, bankers’ acceptances and money market deposits maturing within 180 days
of the date of acquisition thereof issued by a bank or trust company which is
organized under the laws of the United States of America, any State thereof,
Canada, any province thereof, or any other foreign country recognized by the
United States of America, and which bank or trust company has capital, surplus
and undivided profits aggregating in excess of $50,000,000 (or the foreign
currency equivalent thereof) and has outstanding debt which is rated “A” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) or any money-market fund sponsored by a registered broker dealer or mutual
fund distributor;

(3)       repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (1) above entered into
with a bank meeting the qualifications described in clause (2) above;

(4)       investments in commercial paper, maturing not more than 180 days after
the date of acquisition, issued by a corporation (other than an Affiliate of the
Company) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of “P-1” (or
higher) according to Moody’s Investors Service, Inc. or “A-1” (or higher)
according to Standard and Poor’s Ratings Group;

(5)       investments in securities with maturities of six months or less from
the date of acquisition issued or fully Guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by Standard & Poor’s Ratings
Group or “A” by Moody’s Investors Service, Inc.;

(6)       investments in money market funds that invest substantially all their
assets in securities of the types described in clauses (1) through (5) above;

(7)       in the case of any Foreign Restricted Subsidiary, investments: (a) in
direct obligations of the sovereign nation (or any agency thereof) in which such
Foreign Restricted Subsidiary is organized and is conducting business or in
obligations fully and unconditionally guaranteed by such sovereign nation (or
any agency thereof); provided that such obligations have a rating of “A” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act), or the equivalent thereof from comparable foreign rating agencies, or
(b) of the type and maturity described in clauses (1) through (5) above of
foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies; and

 

--------------------------------------------------------------------------------

 

34

 

(8)       investments in mutual funds whose investment guidelines restrict such
funds’ investments to those described in clauses (1) through (5) above.

“TIA” means the Trust Indenture Act of 1939 (15  U.S.C. §§ 77aaa-77bbbb) as
amended from time to time.

“Transactions” means (i) the entry into the Indenture and the offer and issuance
of the Initial Securities, (ii) entry into the Credit Agreement and the
Incurrence of Indebtedness by Symmetry and certain of its Subsidiaries
thereunder on the Issue Date and (iii) the other transactions described in the
“Summary—The transactions” section in the Offering Memorandum.

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

“Trust Officer” means any officer of the Trustee having direct responsibility
for the administration of this Indenture.

“Unrestricted Subsidiary” means:

(1)       any Subsidiary of Symmetry that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of Symmetry in
the manner provided below; and

 

(2)

any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of Symmetry may designate any Subsidiary of Symmetry
(including any newly acquired or newly formed Subsidiary of Symmetry but
excluding the Company, Novamerican Steel and Holdings) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Capital
Stock or Indebtedness of, or holds any Lien on any property of, Symmetry or any
other Subsidiary of Symmetry that is not a Subsidiary of the Subsidiary to be so
designated; provided, however, that either (A) the Subsidiary to be so
designated has total assets of $1,000 or less or (B) if such Subsidiary has
assets greater than $1,000, such designation would be permitted under Section
4.04. The Board of Directors of Symmetry may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, however, that immediately
after giving effect to such designation (A) the Company could Incur $1.00 of
additional Indebtedness under paragraph (a) of Section 4.03 and (B) no Default
shall have occurred and be continuing. Any such designation by the Board of
Directors of Symmetry shall be evidenced to the Trustee by promptly filing with
the Trustee a copy of the resolution of such Board of Directors giving effect to
such designation and an Officers’ Certificate certifying that such designation
complied with the foregoing provisions.

“U.S. Dollar Equivalent” means with respect to any monetary amount in a currency
other than U.S. dollars, at any time for determination thereof, the amount of
U.S. dollars obtained by converting such foreign currency involved in such
computation into U.S. dollars at the spot rate for the purchase of U.S. dollars
with the applicable foreign currency as published in The Wall Street Journal in
the “Exchange Rates” column under the heading “Currency Trading” on the date two
Business Days prior to such determination.

 

--------------------------------------------------------------------------------

 

35

 

Except as described under Section 4.03, whenever it is necessary to determine
whether Symmetry or the Company has complied with any covenant in this Indenture
or a Default has occurred and an amount is expressed in a currency other than
U.S. dollars, such amount will be treated as the U.S. Dollar Equivalent
determined as of the date such amount is initially determined in such currency.

“U.S. Government Obligations” means direct obligations (or certificates
representing an ownership interest in such obligations) of the United States of
America (including any agency or instrumentality thereof) for the payment of
which the full faith and credit of the United States of America is pledged and
which are not callable at the issuer’s option.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

“Wholly Owned Subsidiary” means a Restricted Subsidiary all the Capital Stock of
which (other than directors’ qualifying and similar shares) is owned by Symmetry
or one or more other Wholly Owned Subsidiaries.

 

SECTION 1.02.

Other Definitions.  

 

Term

Defined in
Section

“Affiliate Transaction”

4.08(a)

“Appendix”

2.01

“Bankruptcy Law”

6.01

“Change of Control Offer”

4.12(b)

“covenant defeasance option”

8.01(b)

“Custodian”

6.01

“Event of Default”

6.01

“Guaranteed Obligations”

10.01

“Intercompany Note Offer Amount”

4.15(d)(3)

“Intercompany Note Offer Period”

4.15(d)(3)

“Intercompany Note Purchase Date”

4.15(d)(2)

“legal defeasance option”

8.01(b)

 

 

--------------------------------------------------------------------------------

 

36

 

 

“Offer”

4.06(d)

“Offer Amount”

4.06(e)(2)

“Offer Period”

4.06(e)(2)

“Paying Agent”

2.03

“Purchase Date”

4.06(e)(1)

“Registrar”

2.03

“Successor Company”

5.01(a)(1)

“Symmetry”

Preamble

 

SECTION 1.03.           Incorporation by Reference of Trust Indenture Act. This
Indenture is subject to the mandatory provisions of the TIA which are
incorporated by reference in and made a part of this Indenture. The following
TIA terms have the following meanings:

“Commission” means the SEC;

“indenture securities” means the Securities and the Note Guarantees;

“indenture security holder” means a Holder;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the indenture securities means the Company, each Guarantor and any
other obligor on the indenture securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

SECTION 1.04.           Rules of Construction. Unless the context otherwise
requires:

 

(1)

a term has the meaning assigned to it;

(2)       an accounting term not otherwise defined has the meaning assigned to
it in accordance with GAAP;

 

(3)

“or” is not exclusive;

 

--------------------------------------------------------------------------------

 

37

 

 

(4)

“including” means including without limitation;

(5)       words in the singular include the plural and words in the plural
include the singular;

(6)       unsecured Indebtedness shall not be deemed to be subordinate or junior
to secured Indebtedness merely by virtue of its nature as unsecured
Indebtedness;

(7)       secured Indebtedness shall not be deemed to be subordinate or junior
to any other secured Indebtedness merely because it has a junior priority with
respect to the same collateral;

(8)       the principal amount of any non-interest bearing or other discount
security at any date shall be the principal amount thereof that would be shown
on a balance sheet of the issuer dated such date prepared in accordance with
GAAP;

(9)       the principal amount of any Preferred Stock shall be (A) the maximum
liquidation value of such Preferred Stock or (B) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater; and

(10)     all references to the date the Securities were originally issued shall
refer to the Issue Date.

Article 2

 

The Securities

SECTION 2.01.           Form and Dating. Provisions relating to the Initial
Securities and the Exchange Securities are set forth in the
Rule 144A/Regulation S/IAI Appendix attached hereto (the “Appendix”) which is
hereby incorporated in, and expressly made part of, this Indenture. The Initial
Securities and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit 1 to the Appendix which is hereby
incorporated in, and expressly made a part of, this Indenture. The Exchange
Securities and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A, which is hereby incorporated in and
expressly made a part of this Indenture. The Securities may have notations,
legends or endorsements required by law, stock exchange rule, agreements to
which the Company is subject, if any, or usage (provided that any such notation,
legend or endorsement is in a form acceptable to the Company). Each Security
shall be dated the date of its authentication. The terms of the Securities set
forth in the Appendix and Exhibit A are part of the terms of this Indenture.

SECTION 2.02.           Execution and Authentication. Two Officers shall sign
the Securities for the Company by manual or facsimile signature.

If an Officer whose signature is on a Security no longer holds that office at
the time the Trustee authenticates the Security, the Security shall be valid
nevertheless.

 

--------------------------------------------------------------------------------

 

38

 

A Security shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Security. The signature
shall be conclusive evidence that the Security has been authenticated under this
Indenture.

The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate the Securities. Unless limited by the terms of such
appointment, an authenticating agent may authenticate Securities whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as any Registrar, Paying Agent or agent for service of notices and
demands.

SECTION 2.03.           Registrar and Paying Agent. The Company shall maintain
an office or agency where Securities may be presented for registration of
transfer or for exchange (the “Registrar”) and an office or agency where
Securities may be presented for payment (the “Paying Agent”). The Registrar
shall keep a register of the Securities and of their transfer and exchange. The
Company may have one or more co-registrars and one or more additional paying
agents. The term “Paying Agent” includes any additional paying agent.

The Company shall enter into an appropriate agency agreement with any Registrar,
Paying Agent or co-registrar not a party to this Indenture, which shall
incorporate the terms of the TIA. The agreement shall implement the provisions
of this Indenture that relate to such agent. The Company shall notify the
Trustee of the name and address of any such agent. If the Company fails to
maintain a Registrar or Paying Agent, the Trustee shall act as such and shall be
entitled to appropriate compensation therefor pursuant to Section 7.07. The
Company or any Wholly Owned Subsidiary that is a Domestic Subsidiary may act as
Paying Agent, Registrar, co-registrar or transfer agent.

The Company initially appoints the Trustee as Registrar and Paying Agent in
connection with the Securities.

SECTION 2.04.           Paying Agent To Hold Money in Trust. Prior to each due
date of the principal and interest on any Security, the Company shall deposit
with the Paying Agent a sum sufficient to pay such principal and interest when
so becoming due. The Company shall require each Paying Agent (other than the
Trustee) to agree in writing that the Paying Agent shall hold in trust for the
benefit of Holders or the Trustee all money held by the Paying Agent for the
payment of principal of or interest on the Securities and shall notify the
Trustee of any default by the Company in making any such payment. If the Company
or a Subsidiary acts as Paying Agent, it shall segregate the money held by it as
Paying Agent and hold it as a separate trust fund. The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee and to account
for any funds disbursed by the Paying Agent. Upon complying with this Section,
the Paying Agent shall have no further liability for the money delivered to the
Trustee.

SECTION 2.05.           Holder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of Holders. If the Trustee is not the Registrar, the Company
shall furnish to the Trustee, in writing at least five Business Days before each
interest payment date and at such other times as the

 

--------------------------------------------------------------------------------

 

39

 

Trustee may request in writing, a list in such form and as of such date as the
Trustee may reasonably require of the names and addresses of Holders.

SECTION 2.06.           Transfer and Exchange. The Securities shall be issued in
registered form and shall be transferable only upon the surrender of a Security
for registration of transfer. When a Security is presented to the Registrar or a
co-registrar with a request to register a transfer, the Registrar shall register
the transfer as requested if the requirements of this Indenture and
Section 8-401(1) of the Uniform Commercial Code are met. When Securities are
presented to the Registrar or a co-registrar with a request to exchange them for
an equal principal amount of Securities of other denominations, the Registrar
shall make the exchange as requested if the same requirements are met.

SECTION 2.07.           Replacement Securities. If a mutilated Security is
surrendered to the Registrar or if the Holder of a Security claims that the
Security has been lost, destroyed or wrongfully taken, the Company shall issue
and the Trustee shall authenticate a replacement Security if the requirements of
Section 8-405 of the Uniform Commercial Code are met and the Holder satisfies
any other reasonable requirements of the Trustee. If required by the Trustee or
the Company, such Holder shall furnish an indemnity bond sufficient in the
judgment of the Company and the Trustee to protect the Company, the Trustee, the
Paying Agent, the Registrar and any co-registrar from any loss which any of them
may suffer if a Security is replaced. The Company and the Trustee may charge the
Holder for their expenses in replacing a Security.

Every replacement Security is an additional Obligation of the Company.

SECTION 2.08.           Outstanding Securities. Securities outstanding at any
time are all Securities authenticated by the Trustee except for those canceled
by it, those delivered to it for cancellation and those described in this
Section as not outstanding. A Security does not cease to be outstanding because
the Company or an Affiliate of the Company holds the Security.

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee and the Company receive proof satisfactory to them that the
replaced Security is held by a protected purchaser (as defined in Section 8-303
of the Uniform Commercial Code).

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date money sufficient to pay all
principal and interest payable on that date with respect to the Securities (or
portions thereof) to be redeemed or maturing, as the case may be, then on and
after that date such Securities (or portions thereof) cease to be outstanding
and interest on them ceases to accrue.

SECTION 2.09.           Temporary Securities. Until definitive Securities are
ready for delivery, the Company may prepare and the Trustee shall authenticate
temporary Securities. Temporary Securities shall be substantially in the form of
definitive Securities but may have variations that the Company considers
appropriate for temporary Securities. Without unreasonable delay, the Company
shall prepare and the Trustee shall authenticate definitive Securities and
deliver them in exchange for temporary Securities.

 

--------------------------------------------------------------------------------

 

40

 

SECTION 2.10.           Cancellation. The Company at any time may deliver
Securities to the Trustee for cancellation. The Registrar and the Paying Agent
shall forward to the Trustee any Securities surrendered to them for registration
of transfer, exchange or payment. The Trustee and no one else shall cancel and
destroy (subject to the record retention requirements of the Exchange Act) all
Securities surrendered for registration of transfer, exchange, payment or
cancellation, in each case in accordance with its customary procedures, and,
upon the Company’s written request, the Trustee shall deliver a certificate of
such destruction to the Company unless the Company directs the Trustee in
writing to deliver canceled Securities to the Company. The Company may not issue
new Securities to replace Securities it has redeemed, paid or delivered to the
Trustee for cancellation.

SECTION 2.11.           Defaulted Interest. If the Company defaults in a payment
of interest on the Securities, the Company shall pay defaulted interest (plus
interest on such defaulted interest to the extent lawful) in any lawful manner.
The Company may pay the defaulted interest to the persons who are Holders on a
subsequent special record date. The Company shall fix or cause to be fixed any
such special record date and payment date to the reasonable satisfaction of the
Trustee and shall promptly mail to each Holder a notice that states the special
record date, the payment date and the amount of defaulted interest to be paid.

SECTION 2.12.           CUSIP Numbers, ISINs, etc.  The Company in issuing the
Securities may use “CUSIP” numbers, ISINs and “Common Code” numbers (in each
case if then generally in use) and, if so, the Trustee shall use “CUSIP”
numbers, ISINs and “Common Code” numbers in notices of redemption as a
convenience to Holders; provided, however, that any such notice may state that
no representation is made as to the correctness of such numbers either as
printed on the Securities or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Securities, and any such redemption shall not be affected by any defect in or
omission of such numbers. The Company shall advise the Trustee in writing of any
change in any “CUSIP” numbers, ISINs or “Common Code” numbers applicable to the
Securities.

Article 3

 

Redemption

SECTION 3.01.           Notices to Trustee. If the Company elects to redeem
Securities pursuant to paragraph 5 of the Securities, it shall notify the
Trustee in writing of the redemption date, the principal amount of Securities to
be redeemed and the paragraph of the Securities pursuant to which the redemption
will occur.

The Company shall give each notice to the Trustee provided for in this Section
at least 60 days before the redemption date unless the Trustee consents to a
shorter period. Such notice shall be accompanied by an Officers’ Certificate and
an Opinion of Counsel from the Company to the effect that such redemption will
comply with the conditions herein.

SECTION 3.02.           Selection of Securities to Be Redeemed. If fewer than
all the Securities are to be redeemed, the Trustee shall select the Securities
to be redeemed pro rata to the extent practicable. The Trustee shall make the
selection from outstanding Securities not

 

--------------------------------------------------------------------------------

 

41

 

previously called for redemption; provided that, notwithstanding anything to the
contrary herein, no Securities held by the Company may be selected for
redemption. The Trustee may select for redemption portions of the principal of
Securities that have denominations larger than $1,000. Securities and portions
of them the Trustee selects shall be in principal amounts of $1,000 or a whole
multiple of $1,000. Provisions of this Indenture that apply to Securities called
for redemption also apply to portions of Securities called for redemption. The
Trustee shall notify the Company promptly of the Securities or portions of
Securities to be redeemed.

SECTION 3.03.           Notice of Redemption. At least 30 days but not more than
60 days before a date for redemption of Securities, the Company shall mail a
notice of redemption by first-class mail to each Holder of Securities to be
redeemed at such Holder’s registered address.

The notice shall identify the Securities to be redeemed and shall state:

 

(1)

the redemption date;

 

(2)

the redemption price;

 

(3)

the name and address of the Paying Agent;

(4)       that Securities called for redemption must be surrendered to the
Paying Agent to collect the redemption price;

(5)       if fewer than all the outstanding Securities are to be redeemed, the
identification and principal amounts of the particular Securities to be
redeemed;

(6)       that, unless the Company defaults in making such redemption payment,
interest on Securities (or portion thereof) called for redemption ceases to
accrue on and after the redemption date;

(7)       the “CUSIP” number, ISIN or “Common Code” number, if any, printed on
the Securities being redeemed; and

(8)       that no representation is made as to the correctness or accuracy of
the “CUSIP” number, ISIN, or “Common Code” number, if any, listed in such notice
or printed on the Securities.

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at the Company’s expense. In such event, the Company shall
provide the Trustee with the information required by this Section.

SECTION 3.04.           Effect of Notice of Redemption. Once notice of
redemption is mailed, Securities called for redemption become due and payable on
the redemption date and at the redemption price stated in the notice. Upon
surrender to the Paying Agent, such Securities shall be paid at the redemption
price stated in the notice, plus accrued interest to the redemption date
(subject to the right of Holders of record on the relevant record date to
receive interest due on the related interest payment date), and such Securities
shall be

 

--------------------------------------------------------------------------------

 

42

 

canceled by the Trustee. Failure to give notice or any defect in the notice to
any Holder shall not affect the validity of the notice to any other Holder.

SECTION 3.05.           Deposit of Redemption Price. Prior to the redemption
date, the Company shall deposit with the Paying Agent (or, if the Company or a
Subsidiary is the Paying Agent, shall segregate and hold in trust) money
sufficient to pay the redemption price of and accrued interest on all Securities
to be redeemed on that date other than Securities or portions of Securities
called for redemption which have been delivered by the Company to the Trustee
for cancellation.

SECTION 3.06.           Securities Redeemed in Part. Upon surrender of a
Security that is redeemed in part, the Company shall execute and the Trustee
shall authenticate for the Holder (at the Company’s expense) a new Security
equal in principal amount to the unredeemed portion of the Security surrendered.

Article 4

 

Covenants

SECTION 4.01.           Payment of Securities. The Company shall promptly pay
the principal of and interest and additional interest, if any, on the Securities
on the dates and in the manner provided in the Securities and in this Indenture.
Principal, interest and additional interest, if any, shall be considered paid on
the date due if on such date the Trustee or the Paying Agent holds in accordance
with this Indenture money sufficient to pay all principal and interest then due.

The Company shall pay interest on overdue principal at the rate specified
therefor in the Securities, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

SECTION 4.02.           SEC Reports. Notwithstanding that the Company may not be
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, the Company will file with the SEC (to the extent the SEC will accept such
filings) and, in any event, will provide the Trustee and the Holders with such
annual reports and such information, documents and other reports as are
specified in Sections 13 and 15(d) of the Exchange Act and applicable to a U.S.
corporation subject to such Sections, such information, documents and other
reports to be so filed and provided at the times specified for the filings of
such information, documents and reports under such Sections; provided, however,
that the requirements of this sentence shall be met, if the Company is exempt
from the requirements of Sections 13(a) or 15(d) of the Exchange Act under
Section 12h-5 of the Exchange Act (or any successor provisions thereto) or
provides such annual reports and such information, documents and other reports
to the Trustee and the Holders, so long as (a) Symmetry files such annual
reports and such information, documents and other reports with the SEC,
(b) Symmetry, the Company and each Subsidiary Guarantor are in compliance with
the requirements set forth in Rule 3-10 (or any successor provision thereto) of
Regulation S-X under the Exchange Act and (c) the Company provides the Trustee
and Holders with such annual reports and such information, documents and other
reports. If, at any time, the Company is not subject to the periodic reporting
requirements

 

--------------------------------------------------------------------------------

 

43

 

of the Exchange Act for any reason, the Company will nevertheless continue
filing the reports specified in the preceding sentence with the SEC within the
time periods required unless the SEC will not accept such a filing. The Company
agrees that it will not take any action for the purpose of causing the SEC not
to accept such filings. If, notwithstanding the foregoing, the SEC will not
accept such filings for any reason, the Company will post the reports specified
in the preceding sentence on its website within the time periods that would
apply if the Company were required to file those reports with the SEC.
Notwithstanding the foregoing, the Company may satisfy such requirements prior
to the effectiveness of the Shelf Registration Statement or the Exchange Offer
Registration Statement by filing with the SEC the Shelf Registration Statement
or the Exchange Offer Registration Statement, to the extent that any such
Registration Statement contains substantially the same information as would by
required to be filed by the Company if it were subject to the reporting
requirements of Sections 13 or 15(d) of the Exchange Act, and by providing the
Trustee and the Holders with such Registration Statement (and any amendments
thereto) promptly following the filing thereof.

At any time that any of Symmetry’s Subsidiaries are Unrestricted Subsidiaries,
then the quarterly and annual financial information required by the preceding
paragraph will include a reasonably detailed presentation, either on the face of
the financial statements or in the footnotes thereto, and in “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”, of
the financial condition and results of operations of Symmetry and the Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries; provided, however, that the Company will only be
required to comply with the provisions of this paragraph to the extent (x) the
total assets of all the Unrestricted Subsidiaries exceeds 5% of the total assets
of Symmetry and its Subsidiaries on a consolidated basis as of the end of the
applicable quarterly or annual period, or (y) the combined EBITDA of all the
Unrestricted Subsidiaries exceeds 5% of the EBITDA of Symmetry and its
Subsidiaries for the twelve-month period ended on the last day of the applicable
quarter or fiscal year.

In addition, the Company will furnish to the Holders and to prospective
investors, upon the requests of such Holders, any information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act so long as the
Securities are not freely transferable under the Securities Act. The Company
also shall comply with the other provisions of TIA § 314(a).

The delivery of any information, documents or reports to the Trustee pursuant to
this Section 4.02 is for informational purposes only, and the Trustee’s receipt
thereof shall not constitute constructive notice of any such information or any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to conclusively rely on an Officers’
Certificate in accordance with Section 7.01).

SECTION 4.03.           Limitation on Indebtedness. (a)  Symmetry shall not, and
shall not permit any Restricted Subsidiary to, Incur, directly or indirectly,
any Indebtedness; provided, however, that Symmetry, the Company and any
Subsidiary Guarantor shall be entitled to Incur Indebtedness if, on the date of
such Incurrence and after giving effect thereto on a pro forma basis, the
Consolidated Coverage Ratio exceeds 2.00 to 1.00.

 

--------------------------------------------------------------------------------

 

44

 

(b)       Notwithstanding Section 4.03(a), Symmetry and the Restricted
Subsidiaries shall be entitled to Incur any or all of the following
Indebtedness:

(1)       Indebtedness Incurred pursuant to the Credit Agreement; provided,
however, that, after giving effect to any such Incurrence, the aggregate
principal amount of all Indebtedness Incurred under this clause (1) and then
outstanding does not exceed the greater of (i) $175,000,000 less the sum of all
principal payments with respect to such Indebtedness made pursuant to
paragraph (b)(3)(A) of Section 4.06 and (ii) the sum of (x) 70% of the book
value of the inventory of Symmetry and the Restricted Subsidiaries and (y) 85%
of the book value of the accounts receivable of Symmetry and the Restricted
Subsidiaries (in the case of each of clauses (x) and (y) above, determined based
on the consolidated balance sheet of Symmetry for the fiscal quarter most
recently ended on or prior to the date on which such Indebtedness is Incurred
for which financial statements are publicly available);

(2)       Indebtedness owed to and held by Symmetry or a Restricted Subsidiary;
provided, however, that (A) any subsequent issuance or transfer of any Capital
Stock which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any subsequent transfer of such Indebtedness (other than to
Symmetry or a Restricted Subsidiary) shall be deemed, in each case, to
constitute the Incurrence of such Indebtedness by the obligor thereon, (B) if
the Company is the obligor on such Indebtedness, such Indebtedness is expressly
subordinated to the prior payment in full in cash of all obligations with
respect to the Securities, (C) if a Guarantor is the obligor on such
Indebtedness, such Indebtedness is expressly subordinated to the prior payment
in full in cash of all obligations of such Guarantor with respect to its Note
Guarantee and (D) if Novamerican Steel is the obligor on such Indebtedness and
such Indebtedness is owed to a Restricted Subsidiary that is not the Company or
a Subsidiary Guarantor, such Indebtedness is expressly subordinated to the prior
payment in full in cash of all Intercompany Obligations;

 

(3)

Indebtedness represented by the Securities;

(4)       Indebtedness outstanding on the Issue Date (other than Indebtedness
described in clause (1), (2) or (3) of this Section 4.03(b));

(5)       Indebtedness of a Restricted Subsidiary Incurred and outstanding on or
prior to the date on which such Subsidiary was acquired (directly or indirectly)
by Symmetry (other than Indebtedness Incurred in connection with, or to provide
all or any portion of the funds or credit support utilized to consummate, the
transaction or series of related transactions pursuant to which such Subsidiary
became a Subsidiary or was acquired by Symmetry); provided, however, that on the
date of such acquisition and after giving proformaeffect thereto, Symmetry would
have been entitled to Incur at least $1.00 of additional Indebtedness pursuant
to Section 4.03(a);

(6)       Refinancing Indebtedness in respect of Indebtedness Incurred pursuant
to Section 4.03(a) or pursuant to clause (3), (4) or (5) of this Section 4.03(b)
or this clause (6); provided, however, that to the extent such Refinancing
Indebtedness directly or

 

--------------------------------------------------------------------------------

 

45

 

indirectly Refinances Indebtedness of a Subsidiary Incurred pursuant to
clause (5), such Refinancing Indebtedness shall be Incurred only by such
Subsidiary;

(7)       Indebtedness consisting of Hedging Obligations in respect of
(i) Hedging Agreements entered into in the ordinary course of business designed
to hedge or mitigate risks to which Symmetry or any Restricted Subsidiary has
actual exposure (other than in respect of Capital Stock or Indebtedness of
Symmetry or any of its Subsidiaries), and not for the purpose of speculation,
and (ii) Hedging Agreements entered into in the ordinary course of business to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Symmetry or any
Restricted Subsidiary; provided, however, that in the case of Hedging
Obligations relating to interest rates, (A) such Hedging Obligations relate to
payment obligations in respect of Indebtedness otherwise permitted to be
Incurred under this Section 4.03 and (B) the notional principal amount of such
Hedging Obligations at the time Incurred does not exceed the principal amount of
the Indebtedness to which such Hedging Obligations relate;

(8)       Indebtedness (A) in respect of performance bonds, bid bonds, surety
bonds, appeal bonds and bank guarantees and letters of credit (other than bank
guarantees and letters of credit supporting other Indebtedness), in each case
Incurred in the ordinary course of business, including those securing health,
safety and environmental obligations in the ordinary course of business, and
(B) owed to providers of workers’ compensation, health, disability, retirement
or other employee benefits or casualty or liability insurance pursuant to
reimbursement or indemnification obligations, including obligations in respect
of letters of credit;

(9)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its Incurrence;

(10)     the Guarantee by Symmetry, the Company or any Subsidiary Guarantor of
Indebtedness of Symmetry, the Company or any Subsidiary Guarantor that was
permitted to be Incurred by another clause of this Section 4.03; provided,
however, that, if the Indebtedness being Guaranteed is subordinated to or
paripassu with the Securities, then the Guarantee thereof Incurred pursuant to
this clause (10) shall be subordinated or paripassu, as applicable, to the same
extent as the Indebtedness being Guaranteed;

(11)     Purchase Money Indebtedness Incurred by Symmetry or any Restricted
Subsidiary to finance the acquisition, construction, lease, repair or
improvement by Symmetry or a Restricted Subsidiary of assets in the ordinary
course of business, and any Refinancing Indebtedness Incurred to Refinance such
Indebtedness, and Attributable Debt in respect of Sale/Leaseback Transactions in
an aggregate principal amount which, when added together with the amount of
Indebtedness Incurred pursuant to this clause (11) and then outstanding, does
not exceed $10,000,000;

 

--------------------------------------------------------------------------------

 

46

 

(12)     Indebtedness Incurred by a Receivables Entity in a Qualified
Receivables Transaction that is not recourse to Symmetry or any Restricted
Subsidiary (except for Standard Securitization Undertakings); provided, however,
that after giving effect to any such Incurrence and the application of the net
proceeds therefrom, the aggregate principal amount of all such Indebtedness
shall not exceed an amount that, if added to the amount of Indebtedness
outstanding under clause (1) of this Section 4.03(b), would exceed the aggregate
amount of Indebtedness that could then be Incurred under such clause (1);

(13)     Indebtedness Incurred by a Foreign Restricted Subsidiary in an
aggregate principal amount which, when added together with the amount of
Indebtedness Incurred pursuant to this clause (13) and then outstanding, does
not exceed $5,000,000;

(14)     Indebtedness arising from agreements of Symmetry or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case Incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary of Symmetry
in accordance with the terms of this Indenture, other than Guarantees by
Symmetry or any Restricted Subsidiary of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing the acquisition; provided, however, that (A) such
Indebtedness is not reflected on the balance sheet of Symmetry or any Restricted
Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected on such balance sheet for purposes of this clause (A)) and
(B) in the case of a disposition, the maximum aggregate liability in respect of
all such Indebtedness shall not exceed the gross proceeds, including the Fair
Market Value of noncash proceeds (the Fair Market Value of such noncash proceeds
being measured at the time such proceeds are received and without giving effect
to any subsequent changes in value), actually received by Symmetry and the
Restricted Subsidiaries in connection with such disposition; and

(15)     Indebtedness of Symmetry or a Restricted Subsidiary in an aggregate
principal amount which, when taken together with all other Indebtedness of
Symmetry and the Restricted Subsidiaries outstanding on the date of such
Incurrence (other than Indebtedness permitted by clauses (1) through (14) above
or Section 4.03(a)), does not exceed $15,000,000.

(c)       Notwithstanding the foregoing, (i) none of Symmetry, the Company or
any Subsidiary Guarantor shall Incur any Indebtedness pursuant to Section
4.03(b) if the proceeds thereof are used, directly or indirectly, to Refinance
any Subordinated Obligations of Symmetry, the Company or any Subsidiary
Guarantor unless such Indebtedness shall be subordinated to the Securities or
the applicable Note Guarantee, as applicable, to at least the same extent as
such Subordinated Obligations, and (ii) Novamerican Steel shall not Incur any
Indebtedness pursuant to Section 4.03(b) if the proceeds thereof are used,
directly or indirectly, to Refinance any obligations of Novamerican Steel that
are subordinated in right of payment to the Intercompany Obligations, unless
such Indebtedness shall be subordinated to the Intercompany Obligations to at
least the same extent as such subordinated obligations being Refinanced.

 

--------------------------------------------------------------------------------

 

47

 

(d)       For purposes of determining compliance with this Section 4.03, (1) any
Indebtedness outstanding on the Issue Date under the Credit Agreement after the
application of the net proceeds from the sale of the Securities will be treated
as Incurred on the Issue Date under clause (1) of Section 4.03(b) and any
Indebtedness Incurred by a Receivables Entity in a Qualified Receivables
Transaction that is outstanding on the Issue Date will be treated as Incurred
under clause (12) of Section 4.03(b); (2) subject to clause (1) of this
paragraph (d), if an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the types of Indebtedness described above, the
Company, in its sole discretion, will classify such item of Indebtedness (or any
portion thereof) at the time of Incurrence and will only be required to include
the amount and type of such Indebtedness in one of the above clauses;
(3) subject to clause (1) of this paragraph (d), the Company will be entitled to
divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described above; and (4) any Indebtedness originally classified as
Incurred pursuant to one of the clauses in paragraph (b) above (other than
pursuant to clause (1) or (12) of Section 4.03(b)) may later be reclassified by
the Company such that it will be deemed as having been Incurred pursuant to
Section 4.03(a) or another clause in Section 4.03(b) to the extent that such
reclassified Indebtedness could be Incurred pursuant to such paragraph or clause
at the time of such reclassification.

(e)       For purposes of determining compliance with any U.S. dollar
denominated restriction on the Incurrence of Indebtedness where the Indebtedness
Incurred is denominated in a different currency, the amount of such Indebtedness
will be the U.S. Dollar Equivalent determined on the date of the Incurrence of
such Indebtedness; provided, however, that if any such Indebtedness denominated
in a different currency is subject to a Currency Agreement with respect to U.S.
dollars covering all principal, premium, if any, and interest payable on such
Indebtedness, the amount of such Indebtedness expressed in U.S. dollars will be
as provided in such Currency Agreement. The principal amount of any Refinancing
Indebtedness Incurred in the same currency as the Indebtedness being Refinanced
will be the U.S. Dollar Equivalent of the Indebtedness Refinanced, except to the
extent that (1) such U.S. Dollar Equivalent was determined based on a Currency
Agreement, in which case the Refinancing Indebtedness will be determined in
accordance with the preceding sentence, and (2) the principal amount of the
Refinancing Indebtedness exceeds the principal amount of the Indebtedness being
Refinanced, in which case the U.S. Dollar Equivalent of such excess, as
appropriate, will be determined on the date such Refinancing Indebtedness is
Incurred.

(f)        For purposes of determining the outstanding amount of Indebtedness
under any clause of this Section 4.03, Guarantees, Liens or letter of credit
obligations supporting any Indebtedness that is included in the calculation of
the outstanding amount of Indebtedness shall not be included so long as Incurred
by a Person that could have Incurred such Indebtedness pursuant to such clause.

SECTION 4.04.           Limitation on Restricted Payments. (a) Symmetry shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
make a Restricted Payment if at the time Symmetry or such Restricted Subsidiary
makes such Restricted Payment:

(1)       a Default shall have occurred and be continuing (or would result
therefrom);

 

--------------------------------------------------------------------------------

 

48

 

(2)       Symmetry is not entitled to Incur an additional $1.00 of Indebtedness
under Section 4.03(a); or

(3)       the aggregate amount of such Restricted Payment and all other
Restricted Payments since the Issue Date would exceed the sum of (without
duplication):

(A)      50% of the Consolidated Net Income accrued during the period (treated
as one accounting period) from the beginning of the fiscal quarter of Symmetry
immediately following the fiscal quarter of Symmetry during which the Issue Date
occurs to the end of the most recent fiscal quarter of Symmetry ending at least
45 days prior to the date of such Restricted Payment (or, in case such
Consolidated Net Income shall be a deficit, minus 100% of such deficit); plus

(B)      100% of the aggregate Net Cash Proceeds or Fair Market Value of any
asset (other than cash or securities) received by Symmetry either (x) from the
issuance or sale of its Qualified Capital Stock subsequent to the Issue Date or
(y) as a contribution in respect of its Qualified Capital Stock from its
shareholders subsequent to the Issue Date, but excluding in each case any Net
Cash Proceeds that are used to redeem Securities pursuant to paragraph 5 of the
Securities; plus

(C)      the amount by which Indebtedness of Symmetry or any Restricted
Subsidiary is reduced on Symmetry’s consolidated balance sheet upon the
conversion or exchange subsequent to the Issue Date of any Indebtedness of
Symmetry or any Restricted Subsidiary convertible or exchangeable for Qualified
Capital Stock of Symmetry (less the amount of any cash, or the fair value of any
other property, distributed by Symmetry or any Restricted Subsidiary upon such
conversion or exchange); provided, however, that the foregoing amount shall not
exceed the Net Cash Proceeds received by Symmetry or any Restricted Subsidiary
from the issuance or sale of such Indebtedness (excluding Net Cash Proceeds from
issuances or sales to a Subsidiary of Symmetry or to an employee stock ownership
plan or a trust established by Symmetry or any of its Subsidiaries for the
benefit of their employees); plus

(D)      an amount equal to the sum of (x) the aggregate amount of cash and the
Fair Market Value of any asset (other than cash or securities) received by
Symmetry or any Restricted Subsidiary subsequent to the Issue Date with respect
to Investments (other than Permitted Investments) made by Symmetry or any
Restricted Subsidiary in any Person and resulting from repurchases, repayments
or redemptions of such Investments by such Person, proceeds realized on the sale
of such Investment and proceeds representing the return of capital, and (y) if
the Company redesignates an Unrestricted Subsidiary to be a Restricted
Subsidiary, the portion (proportionate to Symmetry’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Unrestricted
Subsidiary at the time such Unrestricted Subsidiary is designated a Restricted
Subsidiary; provided, however, that the foregoing sum shall not exceed, in the
case of any such Person or Unrestricted Subsidiary, the amount of Investments
(excluding Permitted

 

--------------------------------------------------------------------------------

 

49

 

Investments) previously made (and treated as a Restricted Payment) by Symmetry
or any Restricted Subsidiary in such Person or Unrestricted Subsidiary.

 

(b)

The provisions of Section 4.04(a) shall not prohibit:

(1)       any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Capital
Stock of Symmetry or a substantially concurrent cash capital contribution
received by Symmetry from its stockholders with respect to its Qualified Capital
Stock; provided, however, that (A) such Restricted Payment shall be excluded in
the calculation of the amount of Restricted Payments pursuant to Section
4.04(a)(3) and (B) the Net Cash Proceeds from such sale or exchange or such cash
capital contribution (to the extent so used for such Restricted Payment) shall
be excluded from the calculation of amounts under Section 4.04(a)(3)(B);

(2)       any purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value of Subordinated Obligations of Symmetry, the Company, a
Subsidiary Guarantor or Novamerican Steel made by exchange for, or out of the
proceeds of the substantially concurrent Incurrence of, Indebtedness of such
Person which is permitted to be Incurred pursuant to Section 4.03; provided,
however, that such purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value shall be excluded in the calculation of the
amount of Restricted Payments pursuant to Section 4.04(a)(3);

(3)       dividends paid within 60 days after the date of declaration thereof if
at such date of declaration such dividend would have complied with this Section
4.04; provided that such dividend shall be included in the calculation of the
amount of Restricted Payments pursuant to Section 4.04(a)(3);

(4)       so long as no Default has occurred and is continuing, the purchase,
redemption or other acquisition of shares of Capital Stock of Symmetry or any of
Symmetry's Subsidiaries from employees, former employees, directors or former
directors of Symmetry or any of Symmetry's Subsidiaries (or permitted
transferees of such employees, former employees, directors or former directors),
pursuant to the terms of the agreements (including employment agreements) or
plans (or amendments thereto) approved by the Board of Directors of Symmetry
under which such individuals purchase or sell or are granted the option to
purchase or sell, shares of such Capital Stock; provided, however, that the
aggregate amount of such Restricted Payments (excluding amounts representing
cancellation of Indebtedness) shall not exceed $1,000,000 in any calendar year;
and provided further, however, that such Restricted Payments shall be excluded
in the calculation of the amount of Restricted Payments pursuant to Section
4.04(a)(3);

(5)       the declaration and payment of dividends on Disqualified Stock issued
pursuant to Section 4.03; provided, however, that, at the time of payment of
such dividend, no Default shall have occurred and be continuing (or would result
therefrom);

 

--------------------------------------------------------------------------------

 

50

 

and providedfurther , however, that such dividends shall be excluded in the
calculation of the amount of Restricted Payments pursuant to Section 4.04(a)(3);

(6)       repurchases of Capital Stock deemed to occur upon exercise of stock
options, warrants or other convertible securities if such Capital Stock
represents a portion of the exercise price thereof; provided, however, that such
Restricted Payments shall be excluded in the calculation of the amount of
Restricted Payments pursuant to Section 4.04(a)(3);

(7)       cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of Symmetry; provided,
however, that any such cash payment shall not be for the purpose of evading the
limitation of this Section 4.04 (as determined in good faith by the Board of
Directors of Symmetry); and providedfurther , however, that such payments shall
be excluded in the calculation of the amount of Restricted Payments pursuant to
Section 4.04(a)(3);

(8)       in the event of a Change of Control, and if no Default shall have
occurred and be continuing, the payment, purchase, redemption, defeasance or
other acquisition or retirement of Subordinated Obligations of Symmetry, the
Company or any Subsidiary Guarantor, in each case, at a purchase price not
greater than 101% of the principal amount of such Subordinated Obligations, plus
any accrued and unpaid interest thereon; provided, however, that prior to such
payment, purchase, redemption, defeasance or other acquisition or retirement,
the Company (or a third party to the extent permitted by this Indenture) has
made a Change of Control Offer with respect to the Securities as a result of
such Change of Control and has repurchased all Securities validly tendered and
not withdrawn in connection with such Change of Control Offer; and
providedfurther , however, that such payments, purchases, redemptions,
defeasances or other acquisitions or retirements shall be included in the
calculation of the amount of Restricted Payments pursuant to Section 4.04(a)(3);

(9)       payments of intercompany subordinated Indebtedness, the Incurrence of
which was permitted under Section 4.03(b)(2); provided, however, that no Default
shall have occurred and be continuing (or would result therefrom); and
providedfurther , however, that such payments shall be excluded in the
calculation of the amount of Restricted Payments pursuant to Section 4.04(a)(3);

(10)     Restricted Payments in an amount which, when taken together with all
other Restricted Payments made pursuant to this clause (10), do not exceed
$15,000,000; provided, however, that at the time of each such Restricted Payment
and immediately after giving pro forma effect thereto, (A) no Default shall have
occurred and be continuing and (B) Symmetry would have been entitled to Incur at
least $1.00 of additional Indebtedness pursuant to Section 4.03(a); and
providedfurther , however, that such Restricted Payment shall be included in the
calculation of the amount of Restricted Payments pursuant to Section 4.04(a)(3);

 

--------------------------------------------------------------------------------

 

51

 

(11)     cash payments to the registered holders of the Existing Warrants in
connection with the redemption by Symmetry of the Existing Warrants; provided
that all such cash payments made pursuant to this clause (11) shall not exceed
$275,000 in the aggregate; and provided further that such payments shall be
included in the calculation of the amount of Restricted Payments pursuant to
Section 4.04(a)(3);

(12)     any dividend or distribution to all holders of shares of Symmetry's
common stock to redeem rights issued pursuant to any stockholder rights plan,
“poison pill” or similar arrangement; provided that all such dividends and
distributions made pursuant to this clause (12) shall not exceed $1,000,000 in
the aggregate; and provided further that such payments shall be included in the
calculation of the amount of Restricted Payments pursuant to Section 4.04(a)(3);
or

(13)     Restricted Payments made on the Issue Date as part of the Transactions;
provided, however, that such Restricted Payments shall be excluded in the
calculation of the amount of Restricted Payments pursuant to Section 4.04(a)(3).

SECTION 4.05.           Limitation on Restrictions on Distributions from
Restricted Subsidiaries. Symmetry shall not, and shall not permit any of the
Restricted Subsidiaries to, create or otherwise cause or permit to exist or
become effective any consensual encumbrance or restriction on the ability of any
of the Restricted Subsidiaries to (a) pay dividends or make any other
distributions on its Capital Stock to Symmetry or a Restricted Subsidiary or pay
any Indebtedness owed to Symmetry or any Restricted Subsidiary (including
Indebtedness under the Intercompany Notes), (b) make any loans or advances to
Symmetry or any Restricted Subsidiary or (c) transfer any of its property or
assets to Symmetry or any Restricted Subsidiary, except:

 

(1)

with respect to clauses (a), (b) and (c),

(A)      any encumbrance or restriction pursuant to an agreement in effect or
entered into on the Issue Date, and any encumbrance or restriction pursuant to
the Security Documents or security documents entered into pursuant to the Credit
Agreement (as the Credit Agreement is in effect on the Issue Date);

(B)      any encumbrance or restriction with respect to Second-Priority Assets
pursuant to a security agreement, pledge agreement or other similar or related
document in connection with any Credit Agreement Obligation Incurred after the
Issue Date;

(C)      any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Indebtedness Incurred by such
Restricted Subsidiary on or prior to the date on which such Restricted
Subsidiary was acquired by Symmetry (other than Indebtedness Incurred as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of related
transactions pursuant to which such Restricted Subsidiary became a Restricted
Subsidiary or was acquired by Symmetry) and outstanding on such date;

 

--------------------------------------------------------------------------------

 

52

 

(D)      any encumbrance or restriction contained in an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (A), (B) or (C) of clause (1) of this Section 4.05 or this clause (D) or
contained in any amendment to an agreement referred to in clause (A), (B) or
(C) of clause (1) of this Section 4.05 or this clause (D); provided, however,
that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement or amendment (i) are no more
restrictive, taken as a whole, than the encumbrances and restrictions contained
in such predecessor agreement and (ii) may restrict (x) the ability of
Novamerican Steel to pay Indebtedness owed to Symmetry, the Company or any
Subsidiary Guarantor or (y) the ability of Novamerican Steel to transfer any
Intercompany Note Assets, in the case of each of clauses (x) and (y), only to
the extent the terms of the Indebtedness being Refinanced contained a similar
restriction;

(E)       any encumbrance or restriction with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Capital Stock or assets of such Restricted Subsidiary
pending the closing of such sale or disposition;

(F)       any encumbrance or restriction pursuant to applicable law, rule,
regulation or order;

(G)      restrictions on cash, cash equivalents, Temporary Cash Investments or
other deposits or net worth imposed under contracts entered into the ordinary
course of business, including such restrictions imposed by customers or
insurance, surety or bonding companies;

(H)      any encumbrance or restriction with respect to a Foreign Restricted
Subsidiary entered into the ordinary course of business or pursuant to the terms
of Indebtedness that was Incurred by such Foreign Restricted Subsidiary in
compliance with the terms of this Indenture; provided that, in the case of
Novamerican Steel, such encumbrance or restriction does not restrict its ability
to pay Indebtedness owed to Symmetry, the Company or any Subsidiary Guarantor;

(I)        provisions contained in any license, permit or other accreditation
with a regulatory authority entered into the ordinary course of business;

(J)       provisions in agreements or instruments which prohibit the payment or
making of dividends or other distributions other than on a pro rata basis;

(K)      customary provisions in joint venture agreements and other similar
agreements (in each case relating solely to the respective joint venture or
similar entity or the equity interests therein) entered in the ordinary course
of business; and

(L)       any encumbrance or restriction existing under or by reason of
Indebtedness or other contractual requirements of a Receivables Entity or any

 

--------------------------------------------------------------------------------

 

53

 

Standard Securitization Undertaking, in each case in connection with a Qualified
Receivables Transaction; provided that such restrictions apply only to such
Receivables Entity and Receivables and Related Assets;

 

(2)

with respect to clause (c) only,

(A)      any encumbrance or restriction consisting of customary provisions in
leases governing leasehold interests or licenses of intellectual or other
property to the extent such provisions restrict the transfer or use of the lease
or license, as applicable, or the property leased or licensed, as applicable,
thereunder; and

(B)      any encumbrance or restriction contained in security agreements or
mortgages securing Indebtedness of a Restricted Subsidiary to the extent such
encumbrance or restriction restricts the transfer of the property subject to
such security agreements or mortgages.

SECTION 4.06.           Limitation on Sales of Assets and Subsidiary Stock.
(a)  Symmetry shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, consummate any Asset Disposition with respect to
First-Priority Assets or the Non-ABL Intercompany Note Assets, unless:

(1)       Symmetry or such Restricted Subsidiary receives consideration at the
time of such Asset Disposition at least equal to the Fair Market Value
(including as to the value of all non-cash consideration) of the shares and
assets subject to such Asset Disposition;

(2)        at least 75% of the consideration received therefor by Symmetry or
such Restricted Subsidiary is in the form of (A) cash or cash equivalents,
(B) First-Priority Assets to be used in a Related Business, to the extent they
are added to the First-Priority Collateral reasonably promptly after the
acquisition, (C) in the case of Intercompany Note Collateral, Intercompany Note
Assets to be used in a Related Business, to the extent that they are added to
the Intercompany Note Collateral reasonably promptly after the acquisition, or
(D) Capital Stock in one or more Persons engaged in a Related Business that are
or thereby become Wholly Owned Subsidiaries;

(3)       to the extent that Capital Stock of a Person is received by Symmetry
and the Restricted Subsidiaries pursuant to clause (2)(D) above, assets of such
Person that qualify as First-Priority Assets with a Fair Market Value equal to
or greater than (A) 75% of the Fair Market Value of the First-Priority Assets
that are the subject of such Asset Disposition less (B) the Fair Market Value of
any consideration received by Symmetry and the Restricted Subsidiaries pursuant
to clause (2)(A) or (B) above are added to the First-Priority Collateral
reasonably promptly after the acquisition; and

(4)       an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by Symmetry or such Restricted Subsidiary, as the case
may be:

(A)       first, to the extent Symmetry or such Restricted Subsidiary so elects,
to acquire Additional Assets within 365 days from the later of the date of

 

--------------------------------------------------------------------------------

 

54

 

such Asset Disposition or the receipt of such Net Available Cash; provided that
such Additional Assets constitute (x) First-Priority Assets that are added to
the First-Priority Collateral reasonably promptly after their acquisition,
(y) in the case of Non-ABL Intercompany Note Assets, Non-ABL Intercompany Note
Assets that are added to the Intercompany Note Collateral reasonably promptly
after their acquisition, or (z) Capital Stock of a Wholly Owned Subsidiary with
assets that qualify as First-Priority Assets to the extent that such
First-Priority Assets, together with any First-Priority Assets described in
clause (x) above and any assets comprising Intercompany Note Collateral
described in clause (y) above, have a Fair Market Value equal to or greater than
the Net Available Cash applied pursuant to this clause (A) and such
First-Priority Assets are added to the First-Priority Collateral reasonably
promptly after the acquisition;

(B)       second, to the extent of the balance of such Net Available Cash after
application in accordance with clause (A) above, to make an offer to purchase
the Securities and any Other First-Priority Obligations pursuant to and subject
to the conditions set forth in clause (d) of this Section 4.06; and

(C)       third, to the extent of the balance of such Net Available Cash after
application in accordance with clauses (A) and (B) above, for any general
corporate purpose not restricted by the terms of this Indenture;

provided that pending the final application of any such Net Available Cash,
(x) in the case of Net Available Cash from any Asset Disposition of
First-Priority Assets, it is deposited in the Notes Collateral Account and
pledged as additional First-Priority Collateral, and (y) in the case of Net
Available Cash from any Asset Disposition of Non-ABL Intercompany Note Assets,
it is deposited in the Intercompany Note Collateral Account and pledged as
additional Intercompany Note Collateral.

(b)       Symmetry shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, consummate any Asset Disposition (other than an Asset
Disposition subject to Section 4.06(a)), unless:

(1)       other than in the case of any Permitted Factoring Transaction,
Symmetry or such Restricted Subsidiary receives consideration at the time of
such Asset Disposition at least equal to the Fair Market Value (including as to
the value of all non-cash consideration) of the shares and assets subject to
such Asset Disposition;

(2)       at least 75% of the consideration received therefor by Symmetry or
such Restricted Subsidiary is in the form of (A) cash or cash equivalents or
(B) Additional Assets; and

(3)       an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by Symmetry (or such Restricted Subsidiary, as the case
may be),

(A)       first, to the extent that Symmetry or such Restricted Subsidiary so
elects (or is required by the terms of any Indebtedness), to prepay, repay,
redeem or purchase any Credit Agreement Obligations or any Indebtedness (other
than

 

--------------------------------------------------------------------------------

 

55

 

any Preferred Stock) of a Restricted Subsidiary (other than the Company) that is
not a Subsidiary Guarantor (in each case other than Indebtedness owed to
Symmetry or an Affiliate of Symmetry) within 365 days from the later of the date
of such Asset Disposition or the receipt of such Net Available Cash;

(B)       second, to the extent of the balance of such Net Available Cash after
application in accordance with clause (A) above, to the extent Symmetry or such
Restricted Subsidiary so elects, to acquire Additional Assets within 365 days
from the later of the date of such Asset Disposition or the receipt of such Net
Available Cash; and

(C)       third, to the extent of the balance of such Net Available Cash after
application in accordance with clauses (A) and (B) above, to make an offer to
the Holders (and to holders of other Senior Indebtedness of the Company
designated by the Company) to purchase Securities (and such other Senior
Indebtedness of the Company pursuant to and subject to the conditions contained
in this Indenture and clause (d) of this Section 4.06);

provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (A) or (C) above, Symmetry or such Restricted
Subsidiary shall cause the related loan commitment (if any) to be reduced in an
amount equal to the principal amount so prepaid, repaid or purchased.

Notwithstanding the foregoing provisions of this paragraph (b), Symmetry and the
Restricted Subsidiaries shall not be required to apply any Net Available Cash
from Asset Dispositions in accordance with this paragraph (b) except to the
extent that the aggregate Net Available Cash from all Asset Dispositions that is
not applied in accordance with this paragraph (b) exceeds $5,000,000. Pending
application of Net Available Cash pursuant to this paragraph (b), such Net
Available Cash shall be invested in Temporary Cash Investments or applied to
temporarily reduce revolving credit Indebtedness.

(c)       For the purposes of this Section 4.06, the following are deemed to be
cash or cash equivalents:

(1)       the assumption or discharge of Indebtedness of Symmetry or any
Restricted Subsidiary (other than obligations in respect of Disqualified Stock
of Symmetry or Preferred Stock of a Subsidiary Guarantor or Novamerican Steel)
and the release of Symmetry or such Restricted Subsidiary from all liability on
such Indebtedness in connection with such Asset Disposition; provided that, with
respect to any Asset Disposition subject to paragraph (a) above, such
liabilities constituted trade payables or First-Priority Obligations; and

(2)       any securities received by Symmetry or any Restricted Subsidiary from
the transferee that are converted by Symmetry or such Restricted Subsidiary into
cash within 90 days after such Asset Disposition, to the extent of the cash
received in that conversion.

 

--------------------------------------------------------------------------------

 

56

 

For the purposes of this Section 4.06, any sale by Symmetry or a Restricted
Subsidiary of the Capital Stock of a Restricted Subsidiary that owns assets
constituting First-Priority Assets, Second-Priority Assets, Non-ABL Intercompany
Note Assets or Canadian ABL Assets shall be deemed to be a sale of such
First-Priority Assets, Second-Priority Assets, Non-ABL Intercompany Note Assets
or Canadian ABL Assets (or, in the event of a Restricted Subsidiary that owns
assets that include all or any combination of First-Priority Assets,
Second-Priority Assets, Non-ABL Intercompany Note Assets or Canadian ABL Assets,
a separate sale of each of such First-Priority Assets, Second-Priority Assets,
Non-ABL Intercompany Note Assets and Canadian ABL Assets). If any such sale (or
a sale of assets that includes all or any combination of First-Priority Assets,
Second-Priority Assets, Non-ABL Intercompany Note Assets and Canadian ABL
Assets), the proceeds received by Symmetry and the Restricted Subsidiaries in
respect of such sale shall be allocated to the First-Priority Assets,
Second-Priority Assets, Non-ABL Intercompany Note Assets and Canadian ABL Assets
in accordance with their respective fair market values, which shall be
determined by the Board of Directors of Symmetry or an independent third party.
In addition, for purposes of this Section 4.06, any sale by Symmetry or any
Restricted Subsidiary of the Capital Stock of any Person that does not own any
assets constituting First-Priority Assets or Non-ABL Intercompany Note Assets
will not be subject to paragraph (a) above, but rather will be subject to
paragraph (b) above.

(d)       In the event of an Asset Disposition that requires the purchase of
Securities (and, in the case of clause (a)(4)(B) above, Other First-Priority
Obligations, and, in the case of clause (b)(3)(C) above, other Senior
Indebtedness of the Company) pursuant to clause (a)(4)(B) or (b)(3)(C) above,
the Company shall purchase the Securities tendered pursuant to an offer by the
Company for the Securities (and such Other First-Priority Obligations or Senior
Indebtedness of the Company, as the case may be) (the “Offer”) at a purchase
price of 100% of their principal amount (or, in the event such Other
First-Priority Obligations or Senior Indebtedness of the Company was issued with
significant original issue discount, 100% of the accreted value thereof),
without premium, plus accrued and unpaid interest (or, in respect of such Other
First-Priority Obligations or Senior Indebtedness, such lesser price, if any, as
may be provided for by the terms of such Other First-Priority Obligations or
Senior Indebtedness of the Company), in the case of the Securities, in
accordance with the procedures (including prorating in the event of
oversubscription) set forth in Section 4.06(e) (it being understood that the
applicable Net Available Cash shall be applied ratably to the Securities and
such Other First-Priority Obligations or Senior Indebtedness based on the
respective amounts of the Securities and such Other First-Priority Obligations
and Senior Indebtedness). If the aggregate purchase price of the Securities and,
as applicable, Other First-Priority Obligations or Senior Indebtedness tendered
exceeds the Net Available Cash allotted to their purchase, the Company will
select the securities to be purchased on a prorata basis but in round
denominations, which in the case of the Securities will be denominations of
$1,000 principal amount or multiples thereof. The Company shall not be required
to make any such Offer pursuant to this Section 4.06 if the Net Available Cash
available therefor is less than $5,000,000 (which lesser amount shall be carried
forward for purposes of determining whether such an Offer is required with
respect to the Net Available Cash from any subsequent Asset Disposition). Upon
completion of such Offer, Net Available Cash will be deemed to be reduced by the
aggregate amount of such Offer.

(e)       (1)  Promptly, and in any event within 10 days after the Company
becomes obligated to make an Offer, the Company shall deliver to the Trustee and
send, by first-

 

--------------------------------------------------------------------------------

 

57

 

class mail to each Holder, a written notice stating that the Holder may elect to
have its Securities purchased by the Company either in whole or in part (subject
to prorating as described in Section 4.06(d) in the event the Offer is
oversubscribed) in integral multiples of $1,000 of principal amount, at the
applicable purchase price. The notice shall specify a purchase date not less
than 30 days nor more than 60 days after the date of such notice (the “Purchase
Date”) and shall contain such information concerning the business of the Company
which the Company in good faith believes will enable such Holders to make an
informed decision (which at a minimum will include (A) the most recently filed
Annual Report on Form 10-K (including audited consolidated financial statements)
of the Company, the most recent subsequently filed Quarterly Report on Form 10-Q
and any Current Report on Form 8-K of the Company filed subsequent to such
Quarterly Report, other than Current Reports describing Asset Dispositions
otherwise described in the offering materials (or corresponding successor
reports), (B) a description of material developments in the Company’s business
subsequent to the date of the latest of such Reports, and (C) if material,
appropriate pro forma financial information) and all instructions and materials
necessary to tender Securities pursuant to the Offer, together with the
information contained in Section 4.06(e)(3).

(2)       Not later than the date upon which written notice of an Offer is
delivered to the Trustee as provided below, the Company shall deliver to the
Trustee an Officers’ Certificate as to (A) the amount of the Offer (the “Offer
Amount”), including information as to any other Senior Indebtedness included in
the Offer, (B) the allocation of the Net Available Cash from the Asset
Dispositions pursuant to which such Offer is being made and (C) the compliance
of such allocation with the provisions of Section 4.06(a) and (b), as
applicable. On such date, the Company shall also irrevocably deposit with the
Trustee or with a Paying Agent (or, if the Company is acting as its own Paying
Agent, segregate and hold in trust) in Temporary Cash Investments, maturing on
the last day prior to the Purchase Date or on the Purchase Date if funds are
immediately available by open of business, an amount equal to the Offer Amount
to be held for payment in accordance with the provisions of this Section. If the
Offer includes other Senior Indebtedness, the deposit described in the preceding
sentence may be made with any other paying agent pursuant to arrangements
satisfactory to the Trustee. Upon the expiration of the period for which the
Offer remains open (the “Offer Period”), the Company shall deliver to the
Trustee for cancellation the Securities or portions thereof which have been
properly tendered to and are to be accepted by the Company. The Trustee shall,
on the Purchase Date, mail or deliver payment (or cause the delivery of payment)
to each tendering Holder in the amount of the purchase price. In the event that
the aggregate purchase price of the Securities delivered by the Company to the
Trustee is less than the Offer Amount applicable to the Securities, the Trustee
shall deliver the excess to the Company immediately after the expiration of the
Offer Period for application in accordance with this Section 4.06.

(3)       Holders electing to have a Security purchased shall be required to
surrender the Security, with an appropriate form duly completed, to the Company
at the address specified in the notice at least three Business Days prior to the
Purchase Date. Holders shall be entitled to withdraw their election if the
Trustee or the Company receives not later than one Business Day prior to the
Purchase Date, a telex, facsimile transmission or letter setting forth the name
of the Holder, the principal amount of the

 

--------------------------------------------------------------------------------

 

58

 

Security which was delivered for purchase by the Holder and a statement that
such Holder is withdrawing its election to have such Security purchased. Holders
whose Securities are purchased only in part shall be issued new Securities equal
in principal amount to the unpurchased portion of the Securities surrendered.

(4)       At the time the Company delivers Securities to the Trustee which are
to be accepted for purchase, the Company shall also deliver an Officers’
Certificate stating that such Securities are to be accepted by the Company
pursuant to and in accordance with the terms of this Section. A Security shall
be deemed to have been accepted for purchase at the time the Trustee, directly
or through an agent, mails or delivers payment therefor to the surrendering
Holder.

(f)        The Company will comply, to the extent applicable, with the
requirements of Section 14(e) of the Exchange Act and any other securities laws
or regulations in connection with the repurchase of Securities pursuant to this
Section 4.06. To the extent that the provisions of any securities laws or
regulations conflict with the provisions of this Section 4.06, the Company will
comply with the applicable securities laws and regulations and will not be
deemed to have breached its obligations under this Section 4.06 by virtue of its
compliance with such securities laws or regulations.

SECTION 4.07.           Limitation on Negative Pledges. Symmetry shall not, and
shall not permit any Restricted Subsidiary to, create or otherwise cause or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of Symmetry or any Restricted Subsidiary to create, Incur or permit
to exist (a) any Lien on any First-Priority Assets or Second-Priority Assets, in
each case securing the Notes Obligations, and (b) any Lien on any Intercompany
Note Collateral securing the Intercompany Obligations, except, in each case:

(1)       (A) any encumbrance or restriction pursuant to applicable law or any
applicable rule, regulation or order or (B) any encumbrance or restriction
pursuant to an agreement in effect at or entered into on the Issue Date, and any
encumbrance or restriction pursuant to the Security Documents or security
documents entered into pursuant to the Credit Agreement (as the Credit Agreement
is in effect on the Issue Date);

(2)       any encumbrance or restriction contained in an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (1) of this Section 4.07 or this clause (2) or contained in any amendment
to an agreement referred to in clause (1) of this Section 4.07 or this
clause (2); provided, however, that the encumbrances and restrictions contained
in any such agreement or amendment are no more restrictive, taken as a whole,
than the encumbrances and restrictions contained in such predecessor agreement;

(3)       with respect to a Restricted Subsidiary, any customary restriction
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Capital Stock or assets of such Restricted Subsidiary
pending the closing of such sale or disposition; or

 

--------------------------------------------------------------------------------

 

59

 

(4)       customary restrictions and conditions provided by the terms of any
(i) Permitted Lien (or the agreements governing any Indebtedness to which such
Permitted Lien relates) described under clause (6) or (10) of the definition
thereof or, to the extent Incurred in connection with Refinancing Indebtedness
that Refinances the Indebtedness secured by such Permitted Lien, Permitted Liens
described under clause (6), (10) or (13) of the definition thereof; provided
that such restrictions or conditions apply only to the property or assets that
are the subject of such Permitted Lien and such restrictions and conditions are
no more restrictive than those provided by the terms of the Permitted Lien (or
the agreements governing any Indebtedness to which such Permitted Lien relates);
and (ii) agreement governing any Indebtedness permitted by clauses (5) and
(6) (only as it relates to clause (5) thereof) of Section 4.03(b); provided that
such restrictions or conditions apply only to the property or assets of the
applicable Restricted Subsidiary and any such restrictions and conditions
provided by the terms of any Refinancing Indebtedness with respect to any such
Indebtedness are no more restrictive than those provided by the terms of the
Indebtedness being Refinanced.

SECTION 4.08.           Limitation on Affiliate Transactions. (a)  Symmetry
shall not, and shall not permit any Restricted Subsidiary to, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property, employee compensation arrangements or the rendering of any
service) with, or for the benefit of, any of its Affiliates (an “Affiliate
Transaction”) unless: (1) the terms of the Affiliate Transaction are no less
favorable to Symmetry or such Restricted Subsidiary than those that could be
obtained at the time of the Affiliate Transaction in arm's-length dealings with
a Person who is not an Affiliate; (2) if such Affiliate Transaction involves an
amount in excess of $5,000,000, the terms of the Affiliate Transaction are set
forth in writing and a majority of the non-employee directors of Symmetry
disinterested with respect to such Affiliate Transaction have determined in good
faith that the criteria set forth in clause (1) of this paragraph (a) are
satisfied and have approved the relevant Affiliate Transaction as evidenced by a
resolution of the Board of Directors of Symmetry; and (3) if such Affiliate
Transaction involves an amount in excess of $15,000,000, the Board of Directors
of Symmetry shall also have received a written opinion from an Independent
Qualified Party to the effect that such Affiliate Transaction is fair, from a
financial standpoint, to Symmetry and the Restricted Subsidiaries or is not less
favorable to Symmetry and the Restricted Subsidiaries than could reasonably be
expected to be obtained at the time in an arm’s-length transaction with a Person
who was not an Affiliate.

(b)       Section 4.08(a) shall not prohibit (1) any Investment (other than a
Permitted Investment) or other Restricted Payment, in each case permitted to be
made pursuant to (but only to the extent included in the calculation of the
amount of Restricted Payments made pursuant to paragraph (a)(3) of)
Section 4.04; (2) any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
Board of Directors of Symmetry; (3) the payment of reasonable fees and expenses
and reasonable and customary indemnities to members of the Board of Directors of
Symmetry and the Restricted Subsidiaries who are not employees of Symmetry or
any of the Restricted Subsidiaries; (4) any transaction with Symmetry, a
Restricted Subsidiary or joint venture or similar entity which would constitute
an Affiliate Transaction solely because Symmetry or a Restricted Subsidiary owns
an equity interest in or otherwise controls such Restricted Subsidiary, joint
venture or similar entity; (5) the

 

--------------------------------------------------------------------------------

 

60

 

issuance or sale of any Capital Stock (other than Disqualified Stock) of
Symmetry; (6) transactions with customers, clients, vendors, suppliers or other
purchasers or sellers of goods or services, in each case in the ordinary course
of business (including pursuant to joint venture agreements); (7) any
transaction on arm’s-length terms with any non-Affiliate that becomes an
Affiliate as a result of such transactions; (8) the payment of reasonable and
customary compensation and other benefits (including retirement, health, option,
deferred compensation and benefits plans) and indemnities to officers and
employees of Symmetry and the Restricted Subsidiaries as determined in good
faith by the Board of Directors of Symmetry; and (9) any transaction effected as
part of a Qualified Receivables Transaction.

SECTION 4.09.           Limitation on Line of Business. Symmetry shall not, and
shall not permit any Restricted Subsidiary to, engage in any business other than
a Related Business.

SECTION 4.10.           Limitation on Liens.  Symmetry shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly, Incur or permit to
exist any Lien of any nature whatsoever on any of its properties (including
Capital Stock of a Restricted Subsidiary), whether owned at the Issue Date or
thereafter acquired, securing any Indebtedness, other than Permitted Liens.

SECTION 4.11.           Limitation on Sale/Leaseback Transactions.  Symmetry
shall not, and shall not permit any Restricted Subsidiary to, enter into any
Sale/Leaseback Transaction with respect to any property unless:

(1)       Symmetry or such Restricted Subsidiary would be entitled to (A) Incur
Indebtedness in an amount equal to the Attributable Debt with respect to such
Sale/Leaseback Transaction pursuant Section 4.03 and (B) create a Lien on such
property securing such Attributable Debt pursuant to Section 4.10;

(2)       the net proceeds received by Symmetry or any Restricted Subsidiary in
connection with such Sale/Leaseback Transaction are at least equal to the Fair
Market Value of such property; and

(3)       Symmetry or such Restricted Subsidiary applies the proceeds of such
transaction in compliance with Section 4.06;

provided, however, that this Section 4.11 shall not apply to the Issue Date
Sale/Leaseback Transaction.

SECTION 4.12.           Change of Control. (a)  Upon the occurrence of a Change
of Control, each Holder shall have the right to require that the Company
purchase such Holder’s Securities at a purchase price in cash equal to 101% of
the principal amount thereof, plus accrued and unpaid interest thereon to the
date of purchase (subject to the right of Holders on the relevant record date to
receive interest on the relevant interest payment date), in accordance with the
terms contemplated in Section 4.12(b); provided, however, that notwithstanding
the occurrence of a Change of Control, the Company shall not be obligated to
purchase the Securities pursuant

 

--------------------------------------------------------------------------------

 

61

 

to this Section 4.12 in the event it has exercised its right to redeem all the
Securities pursuant to paragraph 5 of the Securities.

(b)       Within 30 days following any Change of Control, the Company shall mail
a notice to each Holder with a copy to the Trustee (the “Change of Control
Offer”) stating:

(1)       that a Change of Control has occurred and that such Holder has the
right to require the Company to purchase such Holder’s Securities at a purchase
price in cash equal to 101% of the aggregate principal amount thereof on the
date of purchase, plus accrued and unpaid interest thereon to the date of
purchase (subject to the right of Holders on the relevant record date to receive
interest on the relevant interest payment date);

(2)       the circumstances and relevant facts regarding such Change of Control
(including information with respect to pro forma historical income, cash flow
and capitalization, in each case after giving effect to such Change of Control);

(3)       the purchase date (which shall be no earlier than 30 days nor later
than 60 days from the date such notice is mailed); and

(4)       the instructions, as determined by the Company, consistent with this
Section, that a Holder must follow in order to have its Securities purchased.

(c)       Holders electing to have a Security purchased will be required to
surrender the Security, with an appropriate form duly completed, to the Company
at the address specified in the notice at least three Business Days prior to the
purchase date. Holders will be entitled to withdraw their election if the
Trustee or the Company receives not later than one Business Day prior to the
purchase date, a telegram, telex, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Security which was delivered
for purchase by the Holder and a statement that such Holder is withdrawing his
election to have such Security purchased.

(d)       On the purchase date, all Securities purchased by the Company under
this Section shall be delivered by the Company to the Trustee for cancellation,
and the Company shall pay the purchase price plus accrued and unpaid interest,
if any, to the Holders entitled thereto.

(e)       If the terms of the Credit Agreement prohibit the Company from making
a Change of Control Offer or from purchasing the Securities pursuant thereto,
prior to the mailing of the notice to Holders described in the preceding
paragraph, but in any event within 30 days following any Change of Control, the
Company shall:

(1)       repay in full all Indebtedness outstanding under the Credit Agreement
or offer to repay in full all such Indebtedness and repay the indebtedness of
each Lender who has accepted such offer; or

(2)       obtain the requisite consent under the Credit Agreement to permit the
purchase of the Securities as described above.

 

--------------------------------------------------------------------------------

 

62

 

The Company must first comply with the first sentence of this clause (e) before
it shall be required to purchase Securities in the event of a Change of Control;
provided, however, that the Company’s failure to comply with the first sentence
of this clause (e) or to make a Change of Control Offer because of any such
failure shall constitute a default described in Section 6.01(4) (and not under
Section 6.01(2)).

(f)        The Company shall comply, to the extent applicable, with the
requirements of Section 14(e) of the Exchange Act and any other securities laws
or regulations in connection with the repurchase of Securities pursuant to this
Section. To the extent that the provisions of any securities laws or regulations
conflict with the provisions of this Section, the Company shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section by virtue of its compliance with
such securities laws or regulations.

SECTION 4.13.           Future Guarantors and Liens. Symmetry shall cause
(a) each Restricted Subsidiary that Guarantees any Credit Agreement Obligations
(other than Foreign Restricted Subsidiaries that Guarantee only the Credit
Agreement Obligations of Foreign Subsidiaries), (b) each Domestic Subsidiary
that is a Restricted Subsidiary that Incurs any Indebtedness (other than
Indebtedness permitted to be Incurred pursuant to clause (2), (3), (7), (8),
(9), (10), (12) or (14) of Section 4.03(b)) and (c) each Foreign Restricted
Subsidiary that Guarantees any Indebtedness of Symmetry or any of the Domestic
Subsidiaries to, in each case, reasonably promptly thereafter, (i) execute and
deliver to the Trustee a Guaranty Agreement pursuant to which such Subsidiary
will Guarantee payment of the Securities on the same terms and conditions as
those set forth in this Indenture, (ii) execute counterparts of or supplements
to the Security Documents that grant to the Collateral Agent, for the benefit of
the Secured Parties, a first-priority security interest in all First-Priority
Assets owned by such Subsidiary, subject to Permitted Liens and the
Intercreditor Agreement, (iii) execute counterparts of or supplements to the
Security Documents that grant to the Collateral Agent, for the benefit of the
Secured Parties, a second-priority security interest in all Second-Priority
Assets owned by such Subsidiary, subject to Permitted Liens and the
Intercreditor Agreement, and (iv) so long as any Credit Agreement Obligations
shall be outstanding, or any commitment to extend credit that would give rise to
Credit Agreement Obligations shall be in effect, execute counterparts of or
supplements to the Intercreditor Agreement; provided, however, that any
Non-Wholly Owned Subsidiary (or any Special Purpose Holdco with respect to such
Non-Wholly Owned Subsidiary) will not be required to become a Subsidiary
Guarantor and comply with clauses (i), (ii), (iii) and (iv) above if the
organizational documents thereof or any related joint venture or similar
agreements prohibit such Non-Wholly Owned Subsidiary (or such Special Purpose
Holdco) from becoming a party to the Guaranty Agreement without the prior
consent of the equityholders thereof (other than Symmetry or any of its
Subsidiaries); provided, further, that if (x) the combined EBITDA of all such
Non-Wholly Owned Subsidiaries and Special Purpose Holdcos that do not become
Subsidiary Guarantors pursuant to the preceding proviso exceed 15% of the EBITDA
of Symmetry and its Restricted Subsidiaries for the most recently ended four
consecutive fiscal quarter period of Symmetry for which financial statements are
publicly available or (y) the total assets of all such Non-Wholly Owned
Subsidiaries and Special Purpose Holdcos that do not become Subsidiary
Guarantors pursuant to the preceding proviso exceeds 15% of the total assets of
Symmetry and its Restricted Subsidiaries as of the last day of the most recently
ended fiscal quarter period of Symmetry for which financial statements are
publicly available, then Symmetry

 

--------------------------------------------------------------------------------

 

63

 

shall cause some or all of such Non-Wholly Owned Subsidiaries and Special
Purpose Holdcos to become Subsidiary Guarantors so that the limits set forth in
clauses (x) and (y) above are not exceeded. Notwithstanding the foregoing, if
granting the security interests by any Subsidiary as described in clause (ii) or
(iii) above is not permitted in any respect by the terms of any encumbrance or
restriction permitted under Section 4.07, such Subsidiary will not be required
to grant such security interest to the extent not so permitted.

SECTION 4.14.           Further Assurances. If any assets constituting
First-Priority Assets or Second-Priority Assets are acquired pursuant to Section
4.06 or any other material assets constituting First-Priority Assets or
Second-Priority Assets are acquired by Symmetry, the Company or any Subsidiary
Guarantor after the Issue Date (other than assets constituting Collateral under
the Security Documents that become subject to the Lien of the Security Documents
upon the acquisition thereof), Symmetry, the Company or such Subsidiary
Guarantor shall give prompt notice thereof to the Trustee and shall execute and
deliver such mortgages, deeds of trust, security instruments and financing
statements as shall be reasonably necessary or requested by the Collateral Agent
to vest in the Collateral Agent, for the benefit of the Secured Parties, a
perfected first-priority security interest or second-priority security interest,
as applicable, in each case subject to Permitted Liens and the Intercreditor
Agreement, in such assets.

SECTION 4.15.           Intercompany Notes. (a)  Promptly after the making of
each Intercompany Loan, Symmetry or the Company shall notify the Trustee of the
amount of such Intercompany Loan, and the Company shall cause Novamerican Steel
to issue to the Company one or more Intercompany Notes representing the full
amount of such Intercompany Loan. Each Intercompany Note shall be in the form of
Exhibit B, payable to the order of the Company upon demand and duly executed by
Novamerican Steel. Each Intercompany Note will constitute a First-Priority Asset
and shall be pledged and delivered by the Company to the Collateral Agent, for
the benefit of the Secured Parties, as a part of the First-Priority Collateral,
subject to Permitted Liens and the Intercreditor Agreement. The Intercompany
Obligations in respect of each Intercompany Note shall be secured by the
Intercompany Note Assets, subject to Permitted Liens and the limitations
described below.

(b)       Notwithstanding anything to the contrary set forth in this Indenture
or any Intercompany Note Document, the Intercompany Note Documents may include
provisions to the effect that, if and for so long as the Canadian Collateral
Agent determines that the cost of creating or perfecting Liens on, or obtaining
title insurance, legal opinions or other deliverables with respect to,
particular assets of Novamerican is excessive in view of the benefits to be
obtained by the secured party thereunder, such Liens or deliverables shall not
be required.

(c)       Neither Symmetry nor any Restricted Subsidiary shall (i) cause or
permit the terms of any Intercompany Loan or Intercompany Note or any related
document (including any Intercompany Note Security Document) to be amended,
modified or waived in any respect (except that the Company and Novamerican Steel
may agree to change the dates of payment of interest on, the rate at which
interest accrues on, or the currency of payment of, or defer the payments of
interest on, any Intercompany Note, and the Trustee may, without the consent of
the Holders, approve any other amendment, modification or waiver that it
determines is not adverse to the Holders), (ii) cancel or compromise any
Intercompany Loan or Intercompany Note or

 

--------------------------------------------------------------------------------

 

64

 

contribute any Intercompany Note to the capital of Novamerican Steel or any
other Subsidiary of Symmetry, (iii) transfer or assign, or create any consensual
Lien on (other than pursuant to the Security Documents and the Credit
Agreement), any Intercompany Loan or Intercompany Note or (iv) demand or accept
any payment under any Intercompany Note (other than payments of interest when
and as due and prepayments permitted under paragraph (d) below). In making any
determination referred to in clause (i) above, the Trustee shall be entitled to
rely on an Officers’ Certificate and an Opinion of Counsel, in each case,
stating that the proposed amendment, modification or waiver is not adverse to
the Holders. Subject to Section 7.01, the Trustee shall be fully protected in
relying upon any such Officers’ Certificate or Opinion of Counsel.

(d)       In the case of the Intercompany Loan made on the Issue Date as part of
the Transactions, neither Symmetry nor any Restricted Subsidiary shall cause or
permit such Intercompany Loan or the Intercompany Note representing such
Intercompany Loan to be prepaid or repaid (and the Company shall not demand
prepayment or repayment) unless the proceeds of such prepayment or repayment are
applied to (i) the Securities tendered pursuant to an offer by the Company for
the Securities (the “Intercompany Note Offer”) at a purchase price of 100% of
their principal amount, without premium, plus accrued and unpaid interest, in
accordance with the procedures set forth in paragraph (e) below, or (ii) redeem
Notes in accordance paragraph 5 of the Securities.

(e)       (1) If the aggregate purchase price of the Securities tendered in
connection with an Intercompany Note Offer exceeds the proceeds of the
applicable prepayment or repayment of Intercompany Loans, the Company will
select the Securities to be purchased on a prorata basis but in round
denominations, which in the case of the Securities will be denominations of
$1,000 principal amount or multiples thereof.

(2)       Promptly, and in any event within 10 days after the Company becomes
obligated to make an Intercompany Note Offer, the Company shall deliver to the
Trustee and send, by first-class mail to each Holder, a written notice stating
that the Holder may elect to have its Securities purchased by the Company either
in whole or in part (subject to prorating as described in Section 4.15(e)(1) in
the event the Intercompany Note Offer is oversubscribed) in integral multiples
of $1,000 of principal amount, at the applicable purchase price. The notice
shall specify a purchase date not less than 30 days nor more than 60 days after
the date of such notice (the “Intercompany Note Purchase Date”) and shall
contain such information concerning the business of the Company that the Company
in good faith believes will enable such Holders to make an informed decision
(which at a minimum will include (A) the most recently filed Annual Report on
Form 10-K (including audited consolidated financial statements) of the Company,
the most recent subsequently filed Quarterly Report on Form 10-Q and any Current
Report on Form 8-K of the Company filed subsequent to such Quarterly Report,
(B) a description of material developments in the Company’s business subsequent
to the date of the latest of such Reports, and (C) if material, appropriate pro
forma financial information) and all instructions and materials necessary to
tender Securities pursuant to the Offer.

(3)       Not later than the date upon which written notice of an Intercompany
Note Offer is delivered to the Trustee as provided below, the Company shall
deliver to the Trustee an Officers’ Certificate as to (A) the amount of the
Intercompany Note Offer (the

 

--------------------------------------------------------------------------------

 

65

 

“Intercompany Note Offer Amount”), and (B) the compliance of with the provisions
of Section 4.15(d). On such date, the Company shall also irrevocably deposit
with the Trustee or with a Paying Agent (or, if the Company is acting as its own
Paying Agent, segregate and hold in trust) in Temporary Cash Investments,
maturing on the last day prior to the Purchase Date or on the Intercompany Note
Purchase Date if funds are immediately available by open of business, an amount
equal to the Intercompany Note Offer Amount to be held for payment in accordance
with the provisions of this Section. Upon the expiration of the period for which
the Intercompany Note Offer remains open (the “Intercompany Note Offer Period”),
the Company shall deliver to the Trustee for cancellation the Securities or
portions thereof which have been properly tendered to and are to be accepted by
the Company. The Trustee shall, on the Intercompany Note Purchase Date, mail or
deliver payment (or cause the delivery of payment) to each tendering Holder in
the amount of the purchase price. In the event that the aggregate purchase price
of the Securities delivered by the Company to the Trustee is less than the
Intercompany Note Offer Amount applicable to the Securities, the Trustee shall
deliver the excess to the Company immediately after the expiration of the
Intercompany Note Offer Period.

(4)       Holders electing to have a Security purchased shall be required to
surrender the Security, with an appropriate form duly completed, to the Company
at the address specified in the notice at least three Business Days prior to the
Intercompany Note Purchase Date. Holders shall be entitled to withdraw their
election if the Trustee or the Company receives not later than one Business Day
prior to the Intercompany Note Purchase Date, a telex, facsimile transmission or
letter setting forth the name of the Holder, the principal amount of the
Security which was delivered for purchase by the Holder and a statement that
such Holder is withdrawing its election to have such Security purchased. Holders
whose Securities are purchased only in part shall be issued new Securities equal
in principal amount to the unpurchased portion of the Securities surrendered.

(5)       At the time the Company delivers Securities to the Trustee which are
to be accepted for purchase, the Company shall also deliver an Officers’
Certificate stating that such Securities are to be accepted by the Company
pursuant to and in accordance with the terms of this Section. A Security shall
be deemed to have been accepted for purchase at the time the Trustee, directly
or through an agent, mails or delivers payment therefor to the surrendering
Holder.

(6)       The Company will comply, to the extent applicable, with the
requirements of Section 14(e) of the Exchange Act and any other securities laws
or regulations in connection with the repurchase of Securities pursuant to this
Section 4.15. To the extent that the provisions of any securities laws or
regulations conflict with the provisions of this Section 4.15, the Company will
comply with the applicable securities laws and regulations and will not be
deemed to have breached its obligations under this Section 4.15 by virtue of its
compliance with such securities laws or regulations.

(f)        If any assets constituting Intercompany Note Assets are acquired
under Section 4.06 or any other material assets constituting Intercompany Note
Assets are acquired by

 

--------------------------------------------------------------------------------

 

66

 

Novamerican Steel after the Issue Date (other than assets constituting
Intercompany Note Collateral under the Intercompany Note Security Documents that
become subject to the Lien of the Intercompany Note Security Documents upon the
acquisition thereof), Novamerican Steel shall execute and deliver such
mortgages, deeds of trust, security instruments and financing statements as
shall be reasonably necessary or requested by the Canadian Collateral Agent to
vest in the Canadian Collateral Agent, for the benefit of the Company (and its
successors and assigns), a security interest, subject to Permitted Liens, in
such assets.

SECTION 4.16.           Compliance Certificate. The Company shall deliver to the
Trustee within 120 days after the end of each fiscal year of the Company an
Officers’ Certificate stating that in the course of the performance by the
signers of their duties as Officers of the Company they would normally have
knowledge of any Default and whether or not the signers know of any Default that
occurred during such period. If they do, the certificate shall describe the
Default, its status and what action the Company is taking or proposes to take
with respect thereto. The Company also shall comply with TIA § 314(a)(4).

SECTION 4.17.           Further Instruments and Acts. Symmetry, the Company and
the Subsidiary Guarantors shall execute and deliver such further instruments and
do such further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture.

Article 5

 

Successor Company

SECTION 5.01.           When Symmetry, Holdings and the Company May Merge or
Transfer Assets. (a)  None of Symmetry, Holdings or the Company shall
consolidate with or merge with or into, or convey, transfer or lease, in one
transaction or a series of transactions, directly or indirectly, all or
substantially all its assets to, any Person, unless:

(1)       the resulting, surviving or transferee Person (the “Successor
Company”) shall be a corporation organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia and the
Successor Company (if not Symmetry, Holdings or the Company, as applicable)
shall expressly assume, by an agreement supplemental thereto, executed and
delivered to the Trustee, in form reasonably satisfactory to the Trustee, all
the obligations of Symmetry, Holdings or the Company, as applicable, under the
Securities, this Indenture and the Security Documents to which it is a party;

(2)       immediately after giving pro forma effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Successor Company
or any Subsidiary as a result of such transaction as having been Incurred by the
Successor Company or such Subsidiary at the time of such transaction), no
Default shall have occurred and be continuing;

 

--------------------------------------------------------------------------------

 

67

 

(3)       immediately after giving pro forma effect to such transaction, the
Successor Company would be able to Incur an additional $1.00 of Indebtedness
pursuant to Section 4.03(a);

(4)       the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental agreement (if any) comply with this
Indenture; and

(5)       the Company shall have delivered to the Trustee an Opinion of Counsel
to the effect that the Holders will not recognize income, gain or loss for
Federal income tax purposes as a result of such transaction and will be subject
to Federal income tax on the same amounts, in the same manner and at the same
times as would have been the case if such transaction had not occurred;

provided, however, that clause (3) will not be applicable to (x) any
consolidation, merger or transfer between Symmetry, Holdings or the Company and
a Wholly Owned Subsidiary that is a Guarantor or (y) Symmetry, Holdings or the
Company merging with an Affiliate of Symmetry, Holdings or the Company, as
applicable, solely for the purpose and with the sole effect of reincorporating
Symmetry, Holdings or the Company, as applicable, in another jurisdiction.

For purposes of this Section 5.01, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of Symmetry, Holdings or the Company, which
properties and assets, if held by Symmetry, Holdings or the Company, as
applicable, instead of such Subsidiaries, would constitute all or substantially
all of the properties and assets of Symmetry, Holdings or the Company, as
applicable, on a consolidated basis, shall be deemed to be the transfer of all
or substantially all of the properties and assets of Symmetry, Holdings or the
Company, as applicable.

The Successor Company will be the successor to Symmetry, Holdings or the
Company, as applicable, and shall succeed to, and be substituted for, and may
exercise every right and power of, Symmetry, Holdings or the Company, as
applicable, under this Indenture, and the predecessor Company, except in the
case of a lease, shall be released from the obligation to pay the principal of
and interest on the Securities.

(b)       Symmetry will not permit any Subsidiary Guarantor (other than
Holdings) or Novamerican Steel to, consolidate with, amalgamate or merge with or
into, or convey, transfer or lease, in one transaction or a series of
transactions, all or substantially all of its assets to any Person unless:

(1)       except in the case of a Subsidiary Guarantor that has, or, in the case
of Novamerican Steel, except if Novamerican Steel has, (x) been disposed of in
its entirety to another Person (other than to Symmetry or an Affiliate of
Symmetry), whether through a merger, consolidation or sale of Capital Stock or
assets or (y) as a result of the disposition of all or a portion of its Capital
Stock, ceased to be a Subsidiary of Symmetry, in both cases, if in connection
therewith the Company provides an Officers’ Certificate to the Trustee to the
effect that Symmetry and the Restricted Subsidiaries will comply with

 

--------------------------------------------------------------------------------

 

68

 

their obligations under Section 4.06. In respect of such disposition, the
resulting, surviving or transferee Person (if not such Subsidiary) shall be a
Person organized and existing under the laws of the jurisdiction under which
such Subsidiary was organized or under the laws of the United States of America,
or any State thereof or the District of Columbia, and such Person shall
expressly assume (A) in the case of a consolidation, merger, conveyance,
transfer or lease involving a Subsidiary Guarantor, by a Guaranty Agreement and
a supplement to the Security Documents to which such Subsidiary is a party, in a
form reasonably satisfactory to the Trustee, all the obligations of such
Subsidiary under its Note Guarantee and such Security Documents and (B) in the
case of a consolidation, merger, amalgamation, conveyance, transfer or lease
involving Novamerican Steel, by one or more Intercompany Notes, all the
Intercompany Obligations;

(2)       immediately after giving effect to such transaction or transactions on
a proforma basis (and treating any Indebtedness which becomes an obligation of
the resulting, surviving or transferee Person as a result of such transaction as
having been issued by such Person at the time of such transaction), no Default
shall have occurred and be continuing; and

(3)       the Company delivers to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger, amalgamation
or transfer and such Guaranty Agreement or supplement to such Security Documents
or new Intercompany Note, as applicable, complies with this Indenture.

Article 6

 

Defaults and Remedies

 

SECTION 6.01.

Events of Default. An “Event of Default” occurs if:

(1)       the Company defaults in any payment of interest on any Security when
the same becomes due and payable,and such default continues for a period of 30
days;

(2)       the Company defaults in the payment of principal of any Security at
its Stated Maturity, upon optional redemption, upon required purchase, upon
declaration of acceleration or otherwise;

(3)       Symmetry, the Company, any Subsidiary Guarantor or Novamerican Steel
fails to comply with Section 5.01;

(4)       Symmetry or any Restricted Subsidiary fails to comply with
Section 4.02, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13,
4.14 or 4.15 (other than a failure to purchase Securities when required under
Section 4.06, 4.12 or 4.15) and such failure continues for 30 days after the
notice specified below;

(5)       Symmetry, the Company, any Subsidiary Guarantor or Novamerican Steel
fails to comply with its other agreements contained in the Securities, this
Indenture, the Security Documents, the Intercompany Notes or the Intercompany
Note Security

 

--------------------------------------------------------------------------------

 

69

 

Documents (other than those referred to in clause (1), (2), (3) or (4) above)
and such failure continues for 60 days after the notice specified below;

(6)       Indebtedness of Symmetry, the Company, any Subsidiary Guarantor or any
Significant Subsidiary is not paid within any applicable grace period after
final maturity or is accelerated by the holders thereof because of a default and
the total amount of such Indebtedness unpaid or accelerated exceeds $10,000,000;

(7)        Symmetry, the Company, any Subsidiary Guarantor or any Significant
Subsidiary pursuant to or within the meaning of any Bankruptcy Law:

 

(A)

commences a voluntary case;

(B)      consents to the entry of an order for relief against it in an
involuntary case;

(C)      consents to the appointment of a Custodian of it or for any substantial
part of its property; or

 

(D)

makes a general assignment for the benefit of its creditors;

or takes any comparable action under any foreign laws relating to insolvency;

(8)       a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A)      is for relief against Symmetry, the Company, any Subsidiary Guarantor
or any Significant Subsidiary in an involuntary case;

(B)      appoints a Custodian of Symmetry, the Company, any Subsidiary Guarantor
or any Significant Subsidiary or for any substantial part of its property; or

(C)      orders the winding up or liquidation of Symmetry, the Company, any
Subsidiary Guarantor or any Significant Subsidiary;

or any similar relief is granted under any foreign laws and the order or decree
remains unstayed and in effect for 60 days;

(9)       any judgment or decree for the payment of money in excess of
$10,000,000 is entered against Symmetry, the Company, any Subsidiary Guarantor
or any Significant Subsidiary, remains outstanding for a period of 60
consecutive days following the entry of such judgment or decree and is not
discharged, waived or the execution thereof stayed; or

(10)     (A) any Note Guarantee, or any Security Document executed by, or any
security interest granted thereunder by, the Company or a Guarantor ceases to be
in full force and effect (except as contemplated by the terms of this Indenture,
the Security

 

--------------------------------------------------------------------------------

 

70

 

Documents, the Intercreditor Agreement or the Notes Guarantees), except (i) as a
result of (x) the failure of the Collateral Agent to take any action reasonably
requested by the Company in order to maintain a valid and perfected Lien on any
Collateral or (y) any action taken by the Credit Agent or the Collateral Agent
to release any Lien on any Collateral or (ii) Liens on any item of Collateral
with a fair market value not exceeding $500,000; provided that the fair market
value of all such Collateral shall not exceed $5,000,000 in the aggregate,
(B) the Company or any Guarantor or Person acting by or on behalf of the Company
or such Guarantor denies or disaffirms the obligations of the Company or such
Guarantor, as applicable, under this Indenture, any Note Guarantee or any
Security Document, (C) any Intercompany Note or Intercompany Note Security
Document executed by, or any security interest granted thereunder by,
Novamerican Steel ceases to be in full force and effect (except as contemplated
by the terms of this Indenture, such Intercompany Note, the Intercompany Note
Security Documents or the Intercreditor Agreement), except (i) as a result of
any action taken by the Trustee or the Canadian Collateral Agent to release any
Lien on any Intercompany Note Collateral or (ii) Liens on any item of
Intercompany Note Collateral with a fair market value not exceeding $500,000;
provided that the fair market value of all such Intercompany Note Collateral
shall not exceed $5,000,000 in the aggregate, (D) Novamerican Steel or any
Person acting by or on behalf of Novamerican Steel denies or disaffirms the
obligations of Novamerican Steel under any Intercompany Note or any Intercompany
Note Security Document or (E) the Intercreditor Agreement ceases to be in full
force and effect (except as contemplated by the terms of this Indenture, the
Security Documents, the Intercreditor Agreement and the Note Guarantees).

The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

The term “Bankruptcy Law” means Title 11, United States Code, or any similar
Federal or state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.

A Default under clauses (4) or (5) is not an Event of Default until the Trustee
or the Holders of at least 25% in principal amount of the outstanding Securities
notify the Company of the Default and such Default is not cured within the time
specified after receipt of such notice. Such notice must specify the Default,
demand that it be remedied and state that such notice is a “Notice of Default”.

The Company shall deliver to the Trustee, within 30 days after the occurrence
thereof, written notice in the form of an Officers’ Certificate of any Event of
Default under clause (6) or (10) and any event which with the giving of notice
or the lapse of time would become an Event of Default under clause (4), (5) or
(9), its status and what action the Company is taking or proposes to take with
respect thereto.

SECTION 6.02.           Acceleration. If an Event of Default (other than an
Event of Default specified in Section 6.01(7) or (8) with respect to the
Company) occurs and is

 

--------------------------------------------------------------------------------

 

71

 

continuing, the Trustee by notice to the Company, or the Holders of at least 25%
in principal amount of the outstanding Securities by notice to the Company and
the Trustee, may declare the principal of and accrued and unpaid interest on all
the Securities to be due and payable. Upon such a declaration, such principal
and interest shall be due and payable immediately. If an Event of Default
specified in Section 6.01(7) or (8) with respect to the Company occurs, the
principal of and interest on all the Securities shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holders. The Holders of a majority in principal amount of the
Securities by notice to the Trustee may rescind an acceleration and its
consequences if (i) the rescission would not conflict with any judgment or
decree, (ii) if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of
acceleration and (iii) all sums paid or advanced by the Trustee hereunder and
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel and other amounts due the Trustee under Section
7.07 have been paid. No such rescission shall affect any subsequent Default or
impair any right consequent thereto.

SECTION 6.03.           Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal of or interest on the Securities or to enforce the performance of
any provision of the Securities or this Indenture, including any action referred
to in Section 11.05.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative.

SECTION 6.04.           Waiver of Past Defaults. Subject to Section 6.02, the
Holders of a majority in principal amount of the Securities by notice to the
Trustee may waive an existing Default and its consequences except (a) a Default
in the payment of the principal of or interest on a Security (b) a Default
arising from the failure to redeem or purchase any Security when required
pursuant to this Indenture or (c) a Default in respect of a provision that under
Section 9.02 cannot be amended without the consent of each Holder affected. When
a Default is waived, it is deemed cured, but no such waiver shall extend to any
subsequent or other Default or impair any consequent right.

SECTION 6.05.           Control by Majority. The Holders of a majority in
principal amount of the Securities may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture or,
subject to Section 7.01, that the Trustee determines is unduly prejudicial to
the rights of other Holders or would involve the Trustee in personal liability;
provided, however, that the Trustee may take any other action deemed proper by
the Trustee that is not inconsistent with such direction. Prior to taking any
action hereunder, the Trustee shall be entitled to indemnification reasonably
satisfactory to it against all losses and expenses caused by taking or not
taking such action.

 

--------------------------------------------------------------------------------

 

72

 

SECTION 6.06.           Limitation on Suits. Except to enforce the right to
receive payment of principal, premium (if any) or interest when due, no Holder
may pursue any remedy with respect to this Indenture or the Securities unless:

(1)       the Holder has given to the Trustee written notice stating that an
Event of Default is continuing;

(2)       the Holders of at least 25% in principal amount of the outstanding
Securities have made a written request to the Trustee to pursue the remedy;

(3)       such Holder or Holders have offered to the Trustee reasonable security
or indemnity against any loss, liability or expense;

(4)       the Trustee has not complied with the request within 60 days after
receipt of the request and the offer of security or indemnity; and

(5)       the Holders of a majority in principal amount of the outstanding
Securities have not given the Trustee a direction inconsistent with the request
during such 60-day period.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder. In the event that the
Definitive Securities are not issued to any beneficial owner promptly after the
Registrar has received a request from the Holder of a Global Security to issue
such Definitive Securities to such beneficial owner of its nominee, the Company
expressly agrees and acknowledges, with respect to the right of any Holder to
pursue a remedy pursuant to this Indenture, the right of such beneficial holder
of Securities to pursue such remedy with respect to the portion of the Global
Security that represents such beneficial holder’s Securities as if such
Definitive Securities had been issued.

SECTION 6.07.           Rights of Holders to Receive Payment. Notwithstanding
any other provision of this Indenture, the right of any Holder to receive
payment of principal of and interest on the Securities held by such Holder, on
or after the respective due dates expressed in the Securities, or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such Holder.

SECTION 6.08.           Collection Suit by Trustee. If an Event of Default
specified in Section 6.01(1) or (2) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Company for the whole amount then due and owing (together with interest on any
unpaid interest to the extent lawful) and the amounts provided for in Section
7.07.

SECTION 6.09.           Trustee May File Proofs of Claim. The Trustee may file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee and the Holders allowed in
any judicial proceedings relative to the Company, its creditors or its property
and, unless prohibited by law or applicable regulations, may vote on behalf of
the Holders in any election of a trustee in bankruptcy or other Person
performing similar functions, and any Custodian in any such judicial proceeding
is hereby authorized by each Holder to make payments to the Trustee and, in the
event that the Trustee

 

--------------------------------------------------------------------------------

 

73

 

shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and its counsel, and any
other amounts due the Trustee under Section 7.07.

SECTION 6.10.           Priorities. If the Trustee collects any money or
property pursuant to this Article 6 (including as a result of taking any action
referred to in Section 11.05), it shall pay out the money or property in the
following order:

 

FIRST:

to the Trustee for amounts due under Section 7.07;

SECOND:       to Holders for amounts due and unpaid on the Securities for
principal and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Securities for principal and
interest, respectively; and

 

THIRD:

to the Company.

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section. At least 15 days before such record date, the Company
shall mail to each Holder and the Trustee a notice that states the record date,
the payment date and amount to be paid.

SECTION 6.11.           Undertaking for Costs. In any suit for the enforcement
of any right or remedy under this Indenture or in any suit against the Trustee
for any action taken or omitted by it as Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section does not apply to a suit by the
Trustee, a suit by a Holder pursuant to Section 6.07 or a suit by Holders of
more than 10% in aggregate principal amount of the Securities.

SECTION 6.12.           Waiver of Stay or Extension Laws. The Company (to the
extent it may lawfully do so) shall not at any time insist upon, or plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and the Company (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and shall not hinder, delay or impede the execution
of any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law had been enacted.

Article 7

 

Trustee

SECTION 7.01.           Duties of Trustee. (a)  If an Event of Default has
occurred and is continuing, the Trustee shall exercise the rights and powers
vested in it by this Indenture and use the same degree of care and skill in
their exercise as a prudent Person would exercise or use under the circumstances
in the conduct of such Person’s own affairs.

 

--------------------------------------------------------------------------------

 

74

 

 

(b)

Except during the continuance of an Event of Default:

(1)       the Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Indenture and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(2)       in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture.

(c)       The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act or its own wilful misconduct, except
that:

(1)       this paragraph does not limit the effect of paragraph (b) of this
Section;

(2)       the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(3)       the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

(d)       Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraphs (a), (b) and (c) of this Section.

(e)       The Trustee shall not be liable for interest on any money received by
it except as the Trustee may agree in writing with the Company.

(f)        Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.

(g)       No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers,
if it shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

(h)       Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.

SECTION 7.02.           Rights of Trustee. (a)  The Trustee may rely on any
document believed by it to be genuine and to have been signed or presented by
the proper person. The Trustee need not investigate any fact or matter stated in
the document.

 

--------------------------------------------------------------------------------

 

75

 

(b)       Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.

(c)       The Trustee may act through agents and shall not be responsible for
the misconduct or negligence of any agent appointed with due care.

(d)       The Trustee shall not be liable for any action it takes or omits to
take in good faith which it believes to be authorized or within its rights or
powers;provided, however, that the Trustee’s conduct does not constitute wilful
misconduct or negligence.

(e)       The Trustee may consult with counsel, and the advice or opinion of
counsel with respect to legal matters relating to this Indenture and the
Securities shall be full and complete authorization and protection from
liability in respect to any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.

(f)        The Trustee shall at no time have any responsibility or liability for
or with respect to the legality, validity or enforceability of any Collateral or
any arrangement or agreement between the Company, the Guarantor and any other
Person with respect thereto, or the perfection or priority of any security
interest created in any of the Collateral or maintenance of any perfection and
priority, or for or with respect to the sufficiency of the Collateral following
an Event of Default, in each case other than as expressly set forth in Article
11.

(g)       The permissive rights of the Trustee enumerated herein shall not be
construed as duties.

(h)       Subject to Section 7.01(b)(2), the Trustee shall not be bound to make
any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond, debenture, note or other paper document, but the Trustee
may, in its discretion, make such further inquiry or investigation into such
facts or matters as it may see fit.

(i)        In no event shall the Trustee be liable, directly or indirectly, for
any special, indirect or consequential damages, even if the Trustee has been
advised of the possibility of such damages.

(j)        The Trustee may request that the Company or any Guarantor deliver an
incumbency certificate setting forth the names of individuals or titles of
officers authorized at such time to take specified actions pursuant to this
Indenture, which incumbency certificate may be signed by any person authorized
to sign an incumbency certificate, including any Person specified as so
authorized in any such Officers’ Certificate previously delivered and not
superseded.

(k)       The rights, privileges, protections, immunities and benefits provided
to the Trustee hereunder (including its right to be indemnified) are extended
to, and shall be enforceable by, the Trustee in its capacity as Trustee
hereunder and to each of its agents, custodians and other Persons duly employed
by the Trustee.

 

--------------------------------------------------------------------------------

 

76

 

(l)        The Trustee shall not be deemed to have notice or be charged with
knowledge of any Default or Event of Default unless a Trust Officer shall have
received notice thereof in accordance with Section 12.02 (and such notice
references the Securities and this Indenture). In the absence of any such
notice, the Trustee may conclusively assume that no such Default or Event of
Default exists.

SECTION 7.03.           Individual Rights of Trustee. The Trustee in its
individual or any other capacity may become the owner or pledgee of Securities
and may otherwise deal with the Company or its Affiliates with the same rights
it would have if it were not Trustee. Any Paying Agent, Registrar, co-registrar
or co-paying agent may do the same with like rights. However, the Trustee must
comply with Sections 7.10 and 7.11.

SECTION 7.04.           Trustee’s Disclaimer. The Trustee shall not be
responsible for and makes no representation as to the validity or adequacy of
this Indenture or the Securities, it shall not be accountable for the Company’s
use of the proceeds from the Securities, and it shall not be responsible for any
statement of the Company or any Guarantor in this Indenture or in any document
issued in connection with the sale of the Securities or in the Securities other
than the Trustee’s certificate of authentication.

SECTION 7.05.           Notice of Defaults. If a Default occurs, is continuing
and is known to the Trustee, the Trustee shall mail to each Holder notice of the
Default within 90 days after it occurs. Except in the case of a Default in the
payment of principal of or interest on any Security (including payments pursuant
to the mandatory redemption provisions of such Security, if any), the Trustee
may withhold the notice if and so long as a committee of its Trust Officers in
good faith determines that withholding the notice is not opposed to the
interests of the Holders.

SECTION 7.06.           Reports by Trustee to Holders. As promptly as
practicable after each May 15 beginning with the May 15 following the Issue
Date, and in any event prior to July 15 in each year, the Trustee shall mail to
each Holder a brief report dated as of May 15 that complies with TIA § 313(a).
The Trustee also shall comply with TIA § 313(b).

A copy of each report at the time of its mailing to Holders shall be filed with
the SEC and each stock exchange (if any) on which the Securities are listed. The
Company agrees to notify promptly the Trustee whenever the Securities become
listed on any stock exchange and of any delisting thereof.

SECTION 7.07.           Compensation and Indemnity. The Company shall pay to the
Trustee from time to time reasonable compensation for its services. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Company shall reimburse the Trustee upon
request for all reasonable out-of-pocket expenses incurred or made by it,
including costs of collection, in addition to the compensation for its services.
Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the Trustee’s agents, counsel, accountants and
experts. Symmetry and the Company shall jointly and severally indemnify the
Trustee against any and all loss, liability or expense (including attorneys’
fees) incurred by it in connection with the administration of this trust and the
performance of its duties hereunder. The Trustee shall notify Symmetry and the
Company promptly of any claim for which it may seek indemnity. Failure by the
Trustee to so

 

--------------------------------------------------------------------------------

 

77

 

notify Symmetry and the Company shall not relieve Symmetry or the Company of its
obligations hereunder. Symmetry and the Company shall defend the claim and the
Trustee may have separate counsel and the Company shall pay the fees and
expenses of such counsel; provided, however, that neither Symmetry nor the
Company shall be required to pay for any settlement made in connection with such
claim without the consent of Symmetry or the Company (such consent not to be
unreasonably withheld). Neither Symmetry nor the Company need to reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Trustee through the Trustee’s own wilful misconduct, negligence or bad faith.

To secure the Company’s payment obligations in this Section, the Trustee shall
have a Lien prior to the Securities on all money or property held or collected
by the Trustee other than money or property held in trust to pay principal of
and interest on particular Securities.

The Company’s payment obligations pursuant to this Section shall survive the
discharge of this Indenture. When the Trustee incurs expenses after the
occurrence of a Default specified in Section 6.01(7) or (8) with respect to the
Company, the expenses are intended to constitute expenses of administration
under the Bankruptcy Law.

SECTION 7.08.           Replacement of Trustee. The Trustee may resign at any
time by so notifying the Company. The Holders of a majority in principal amount
of the Securities may remove the Trustee by so notifying the Trustee and may
appoint a successor Trustee. The Company shall remove the Trustee if:

 

(1)

the Trustee fails to comply with Section 7.10;

 

(2)

the Trustee is adjudged bankrupt or insolvent;

(3)       a receiver or other public officer takes charge of the Trustee or its
property; or

 

(4)

the Trustee otherwise becomes incapable of acting.

If the Trustee resigns, is removed by the Company or by the Holders of a
majority in principal amount of the Securities and such Holders do not
reasonably promptly appoint a successor Trustee, or if a vacancy exists in the
office of Trustee for any reason (the Trustee in such event being referred to
herein as the retiring Trustee), the Company shall promptly appoint a successor
Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, subject to the lien provided for in Section 7.07.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of 10% in
principal amount of the

 

--------------------------------------------------------------------------------

 

78

 

Securities may, at the expense of the Company, petition any court of competent
jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

Notwithstanding the replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

SECTION 7.09.           Successor Trustee by Merger. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all its
corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation without any
further act shall be the successor Trustee.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Securities shall have been authenticated but not delivered,
any such successor to the Trustee may adopt the certificate of authentication of
any predecessor trustee, and deliver such Securities so authenticated; and in
case at that time any of the Securities shall not have been authenticated, any
successor to the Trustee may authenticate such Securities either in the name of
any predecessor hereunder or in the name of the successor to the Trustee; and in
all such cases such certificates shall have the full force which it is anywhere
in the Securities or in this Indenture provided that the certificate of the
Trustee shall have.

SECTION 7.10.           Eligibility; Disqualification. The Trustee shall at all
times satisfy the requirements of TIA § 310(a). The Trustee shall have a
combined capital and surplus of at least $50,000,000 as set forth in its most
recent published annual report of condition. The Trustee shall comply with TIA
§ 310(b); provided, however, that there shall be excluded from the operation of
TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in TIA § 310(b)(1)
are met.

SECTION 7.11.           Preferential Collection of Claims Against Company. The
Trustee shall comply with TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated.

Article 8

 

Discharge of Indenture; Defeasance

SECTION 8.01.           Discharge of Liability on Securities; Defeasance.
(a)  When (1) the Company delivers to the Trustee all outstanding Securities
(other than Securities replaced pursuant to Section 2.07) for cancellation or
(2) all outstanding Securities have become due and payable, whether at maturity
or on a redemption date as a result of the mailing of a notice of redemption
pursuant to Article 3 and the Company irrevocably deposits with the Trustee
funds sufficient to pay at maturity or upon redemption all outstanding

 

--------------------------------------------------------------------------------

 

79

 

Securities, including interest thereon to maturity or such redemption date
(other than Securities replaced pursuant to Section 2.07), and if in either case
the Company pays all other sums payable hereunder by the Company, then this
Indenture shall, subject to Section 8.01(c), cease to be of further effect. The
Trustee shall acknowledge satisfaction and discharge of this Indenture on demand
of the Company accompanied by an Officers’ Certificate and an Opinion of Counsel
and at the cost and expense of the Company.

(b)       Subject to Sections 8.01(c) and 8.02, the Company at any time may
terminate (1) all the obligations of the Company and the Guarantors under the
Securities, this Indenture and the Security Documents (“legal defeasance
option”) or (2) the obligations of the Company and the Guarantors under
Sections 4.02, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13,
4.14 and 4.15 and the operation of Sections 6.01(4), 6.01(6), 6.01(7), 6.01(8),
6.01(9) and 6.01(10) (but, in the case of Sections 6.01(7) and (8), with respect
only to Significant Subsidiaries and Guarantors) and the limitations contained
in Section 5.01(a)(3) (“covenant defeasance option”). The Company may exercise
its legal defeasance option notwithstanding its prior exercise of its covenant
defeasance option.

If the Company exercises its legal defeasance option, payment of the Securities
may not be accelerated because of an Event of Default with respect thereto. If
the Company exercises its covenant defeasance option, payment of the Securities
may not be accelerated because of an Event of Default specified in
Sections 6.01(4), 6.01(6), 6.01(7), 6.01(8), 6.01(9) 6.01(10) (but, in the case
of Sections 6.01(7) and (8), with respect only to Significant Subsidiaries and
Guarantors) or because of the failure of the Company to comply with
Section 5.01(a)(3). If the Company exercises its legal defeasance option or its
covenant defeasance option, each Guarantor, if any, shall be released from all
its obligations with respect to its Notes Guarantee and the Security Documents
and the security interest in that portion of the Collateral that is owned by
such Guarantor securing the Notes Obligations will be released.

Upon satisfaction of the conditions set forth herein and upon request of the
Company, the Trustee shall acknowledge in writing the discharge of those
obligations that the Company terminates.

(c)       Notwithstanding clauses (a) and (b) above, the Company’s obligations
in Sections 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 7.07 and 7.08 and in this
Article 8 shall survive until the Securities have been paid in full. Thereafter,
the Company’s obligations in Sections 7.07, 8.04 and 8.05 shall survive.

SECTION 8.02.           Conditions to Defeasance. The Company may exercise its
legal defeasance option or its covenant defeasance option only if:

(1)       the Company irrevocably deposits in trust with the Trustee money
or U.S. Government Obligations for the payment of principal of and interest on
the Securities to maturity or redemption, as the case may be;

(2)       the Company delivers to the Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S.

 

--------------------------------------------------------------------------------

 

80

 

Government Obligations plus any deposited money without investment will provide
cash at such times and in such amounts as will be sufficient to pay principal
and interest when due on all the Securities to maturity or redemption, as the
case may be;

(3)       123 days pass after the deposit is made and during the 123-day period
no Default specified in Sections 6.01(7) or (8) with respect to Symmetry or the
Company occurs which is continuing at the end of the period;

(4)       the deposit does not constitute a default under any other agreement
binding on Symmetry or the Company;

(5)       the Company delivers to the Trustee an Opinion of Counsel to the
effect that the trust resulting from the deposit does not constitute, or is
qualified as, a regulated investment company under the Investment Company Act of
1940;

(6)       in the case of the legal defeasance option, the Company shall have
delivered to the Trustee an Opinion of Counsel stating that (A) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling, or (B) since the Issue Date there has been a change in the applicable
Federal income tax law, in either case to the effect that, and based thereon
such Opinion of Counsel shall confirm that, the Holders will not recognize
income, gain or loss for Federal income tax purposes as a result of such
defeasance and will be subject to Federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such defeasance
had not occurred;

(7)       in the case of the covenant defeasance option, the Company shall have
delivered to the Trustee an Opinion of Counsel to the effect that the Holders
will not recognize income, gain or loss for Federal income tax purposes as a
result of such covenant defeasance and will be subject to Federal income tax on
the same amounts, in the same manner and at the same times as would have been
the case if such covenant defeasance had not occurred; and

(8) the Company delivers to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that all conditions precedent to the defeasance and
discharge of the Securities as contemplated by this Article 8 have been complied
with.

Before or after a deposit, the Company may make arrangements reasonably
satisfactory to the Trustee for the redemption of Securities at a future date in
accordance with Article 3.

SECTION 8.03.           Application of Trust Money. The Trustee shall hold in
trust money or U.S. Government Obligations deposited with it pursuant to this
Article 8. It shall apply the deposited money and the money from U.S. Government
Obligations through the Paying Agent and in accordance with this Indenture to
the payment of principal of and interest on the Securities.

 

--------------------------------------------------------------------------------

 

81

 

SECTION 8.04.           Repayment to Company. The Trustee and the Paying Agent
shall promptly turn over to the Company upon request any excess money or
securities held by them at any time.

Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Company upon request any money held by them for the
payment of principal or interest that remains unclaimed for two years, and,
thereafter, Holders entitled to the money must look to the Company for payment
as general creditors.

SECTION 8.05.           Indemnity for Government Obligations. The Company shall
pay and shall indemnify the Trustee against any tax, fee or other charge imposed
on or assessed against deposited U.S. Government Obligations or the principal
and interest received on such U.S. Government Obligations.

SECTION 8.06.           Reinstatement. If the Trustee or Paying Agent is unable
to apply any money or U.S. Government Obligations in accordance with this
Article 8 by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the obligations of the Company and the
Guarantors under this Indenture and the Securities shall be revived and
reinstated as though no deposit had occurred pursuant to this Article 8 until
such time as the Trustee or Paying Agent is permitted to apply all such money
or U.S. Government Obligations in accordance with this Article 8; provided,
however, that, if the Company has made any payment of interest on or principal
of any Securities because of the reinstatement of its obligations, the Company
shall be subrogated to the rights of the Holders of such Securities to receive
such payment from the money or U.S. Government Obligations held by the Trustee
or Paying Agent.

Article 9

 

Amendments

SECTION 9.01.           Without Consent of Holders. The Company, the Guarantors
and the Trustee (and, with respect to the Security Documents and the
Intercreditor Agreement, the Collateral Agent) may amend this Indenture, the
Securities, the Security Documents and the Intercreditor Agreement without
notice to or consent of any Holder:

 

(1)

to cure any ambiguity, omission, defect or inconsistency;

 

(2)

to comply with Article 5;

(3)       to provide for uncertificated Securities in addition to or in place of
certificated Securities; provided, however, that the uncertificated Securities
are issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Securities are described in
Section 163(f)(2)(B) of the Code;

(4)       to add Guarantees with respect to the Securities,including any
Subsidiary Guarantees;

 

--------------------------------------------------------------------------------

 

82

 

(5)       to add to the covenants of Symmetry or any Restricted Subsidiary for
the benefit of the Holders or to surrender any right or power conferred upon
Symmetry, the Company, any Subsidiary Guarantor or Novamerican Steel;

(6)       to comply with any requirements of the SEC in connection with
qualifying, or maintaining the qualification of, this Indenture under the TIA;

(7)       to make any change that does not adversely affect the rights of any
Holder;

(8)       to conform the text of the Indenture, the Securities, any Notes
Guarantee, any Security Document or the Intercreditor Agreement to any provision
in the “Description of the Notes” section in the Offering Memorandum to the
extent that such provision in the “Description of the Notes” section in the
Offering Memorandum was intended to be a verbatim recitation of a provision of
the Indenture, the Securities, any Notes Guarantee, any Security Document or the
Intercreditor Agreement;

(9)       to make any amendment to the provisions of this Indenture relating to
the transfer and legending of Securities; provided, however, that (a) compliance
with this Indenture as so amended would not result in Securities being
transferred in violation of the Securities Act or any other applicable
securities law and (b) such amendment does not materially and adversely affect
the rights of Holders to transfer Securities;

(10)     if necessary in connection with any addition or release of Collateral
permitted under the terms of this Indenture, the Intercreditor Agreement and the
Security Documents;

(11)     if Rule 3-16 of Regulation S-X under the Securities Act is amended,
modified or interpreted by the SEC to require (or is replaced with another rule
or regulation or any other law, rule or regulation is adopted, which would
require) the filing with the SEC of separate financial statements of any
Subsidiary of Symmetry due to the fact that such Subsidiary’s Capital Stock or
other securities secure the Securities, to allow the release of the Lien of the
Collateral Agent for the benefit of the Secured Parties on the shares of such
Capital Stock or such securities (but only to the extent necessary so as not to
be subject to such filing or requirement);

 

(12)

to add Intercompany Notes; or

(13)     in the case of the Intercreditor Agreement, in order to subject the
security interests in the Collateral in respect of any Other First-Priority
Obligations and Credit Agreement Obligations to the terms of the Intercreditor
Agreement, in each case to the extent the Incurrence of such Indebtedness, and
the grant of all Liens on the Collateral held for the benefit of such
Indebtedness were permitted hereunder.

After an amendment under this Section becomes effective, the Company shall mail
to Holders a notice briefly describing such amendment. The failure to give such
notice to all Holders, or any defect therein, shall not impair or affect the
validity of an amendment under this Section.

 

--------------------------------------------------------------------------------

 

83

 

Subject to clauses (10) and (11) of Section 9.02, if the Company wishes under
other circumstances to obtain an amendment or waiver or seek a consent under any
Security Document, the Intercreditor Agreement, any Intercompany Note or any
Intercompany Note Security Document, it will be entitled to do so if it mails
written notice of its request to the Trustee and the Holders and it does not
receive written objection from Holders of at least 25% in outstanding principal
amount of the Securities within 20 Business Days after that mailing. If the
Company receives such objections, then it will not be entitled to effect that
amendment or waiver, and such consent will not be effective, unless the Company
obtains the consent of Holders of a majority in outstanding principal amount of
the Securities in accordance with Section 9.02.

SECTION 9.02.           With Consent of Holders. The Company, the Guarantors and
the Trustee (or the Collateral Agent, as applicable) may amend this Indenture,
the Securities, the Security Documents, the Intercreditor Agreement, the
Intercompany Notes and the Intercompany Note Security Documents with the written
consent of the Holders of at least a majority in principal amount of the
Securities then outstanding (including consents obtained in connection with a
tender offer or exchange for the Securities) and any past default or compliance
with any provisions may also be waived with the consent of the Holders of at
least a majority in principal amount of the Securities then outstanding.
However, without the consent of each Holder affected thereby, an amendment or
waiver may not:

(1)       reduce the amount of Securities whose Holders must consent to an
amendment;

(2)       reduce the rate of or extend the time for payment of interest on any
Security;

 

(3)

reduce the principal of or change the Stated Maturity of any Security;

(4)       change the provisions applicable to the redemption of any Security
contained in Article 3 hereto or paragraph 5 of the Securities;

 

(5)

make any Security payable in money other than that stated in the Security;

(6)       impair the right of any Holder to receive payment of principal of and
interest on such Holder’s Securities on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Securities;

(7)       make any changes in the ranking or priority of any Security that would
adversely affect the Holders;

(8)       make any change in Section 6.04 or 6.07 or the second sentence of this
Section;

(9)       make any change in, or release other than in accordance with this
Indenture, any Note Guarantee that would adversely affect the Holders;

 

--------------------------------------------------------------------------------

 

84

 

(10)     make any change in any Security Document, the Intercreditor Agreement
or the provisions in this Indenture dealing with the Collateral or the Security
Documents or the application of trust proceeds of the Collateral that would
materially adversely affect the Holders or release all or substantially all of
the Collateral from the Liens of the Security Documents (except as permitted by
the terms of this Indenture, the Security Documents and the Intercreditor
Agreement) or change or alter the priority of the security interests in the
Collateral in a manner that is adverse to the Holders; or

(11)     make any change in the provisions in this Indenture or Intercreditor
Agreement dealing with the Intercompany Note Collateral or the Intercompany Note
Security Documents or the application of trust proceeds of the Intercompany Note
Collateral that would materially adversely affect the Holders or release all or
substantially all of the Intercompany Note Collateral from the Lien of the
Intercompany Note Security Documents (except as permitted by the terms of this
Indenture, the Intercompany Note Security Documents and the Intercreditor
Agreement) or change or alter the priority of the security interests in the
Intercompany Note Collateral.

It shall not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.

After an amendment under this Section 9.02 becomes effective, the Company shall
mail to Holders a notice briefly describing such amendment. The failure to give
such notice to all Holders, or any defect therein, shall not impair or affect
the validity of an amendment under this Section 9.02.

SECTION 9.03.           Compliance with Trust Indenture Act. Every amendment to
this Indenture or the Securities shall comply with the TIA as then in effect.

SECTION 9.04.           Revocation and Effect of Consents and Waivers. A consent
to an amendment or a waiver by a Holder of a Security shall bind the Holder and
every subsequent Holder of that Security or portion of the Security that
evidences the same debt as the consenting Holder’s Security, even if notation of
the consent or waiver is not made on the Security. However, any such Holder or
subsequent Holder may revoke the consent or waiver as to such Holder’s Security
or portion of the Security if the Trustee receives the notice of revocation
before the date the amendment or waiver becomes effective. After an amendment or
waiver becomes effective, it shall bind every Holder. An amendment or waiver
becomes effective upon the execution of such amendment or waiver by the Trustee.

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date. No such consent shall be valid or effective for more than 120 days after
such record date.

 

--------------------------------------------------------------------------------

 

85

 

SECTION 9.05.           Notation on or Exchange of Securities. If an amendment
changes the terms of a Security, the Trustee may require the Holder of the
Security to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Security regarding the changed terms and return it to the
Holder. Alternatively, if the Company or the Trustee so determines, the Company
in exchange for the Security shall issue and the Trustee shall authenticate a
new Security that reflects the changed terms. Failure to make the appropriate
notation or to issue a new Security shall not affect the validity of such
amendment.

SECTION 9.06.           Execution of Amendments. The Trustee shall (and, where
applicable, shall direct the Collateral Agent and the Canadian Collateral Agent
to) execute any amendment permitted pursuant to this Article 9; provided that
none of the Trustee, the Collateral Agent or the Canadian Collateral Agent shall
be obligated to (but may) execute any such amendment if it adversely affects the
rights, duties, liabilities or immunities of the Trustee, the Collateral Agent
or the Canadian Collateral Agent, as applicable. In executing (or directing the
execution of) any such amendment, (i) the Trustee (and, in the case of any
amendment to a Security Document, the Collateral Agent) shall be entitled to
receive (in addition to the documents required by Section 12.04) an Officers’
Certificate and an Opinion of Counsel, in each case, stating that such amendment
is authorized or permitted by this Indenture (and, subject to Section 7.01, the
Trustee shall be fully protected in relying upon any such Officers’ Certificate
or Opinion of Counsel), and (ii) the Trustee, the Collateral Agent or the
Canadian Collateral Agent, as applicable, shall be entitled to receive indemnity
reasonably satisfactory to it.

SECTION 9.07.           Payment for Consent. Neither the Company nor any
Affiliate of the Company shall, directly or indirectly, pay or cause to be paid
any consideration, whether by way of interest, fee or otherwise, to any Holder
for or as an inducement to any consent, waiver or amendment of any of the terms
or provisions of this Indenture or the Securities unless such consideration is
offered to all Holders and is paid to all Holders that so consent, waive or
agree to amend in the time frame set forth in solicitation documents relating to
such consent, waiver or agreement.

Article 10

 

Guarantees

SECTION 10.01.         Guarantees. Each Guarantor hereby unconditionally and
irrevocably guarantees, jointly and severally, to each Holder and to the Trustee
and its successors and assigns (a) the full and punctual payment of principal of
and interest on the Securities when due, whether at maturity, by acceleration,
by redemption or otherwise, and all other monetary obligations of the Company
under this Indenture and the Securities and (b) the full and punctual
performance within applicable grace periods of all other obligations of the
Company under this Indenture and the Securities (all the foregoing being
hereinafter collectively called the “Guaranteed Obligations”). Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice or further assent from such Guarantor and that
such Guarantor will remain bound under this Article 10 notwithstanding any
extension or renewal of any Obligation.

 

--------------------------------------------------------------------------------

 

86

 

Each Guarantor waives presentation to, demand of, payment from and protest to
the Company of any of the Guaranteed Obligations and also waives notice of
protest for nonpayment. Each Guarantor waives notice of any default under the
Securities or the Guaranteed Obligations. The obligations of each Guarantor
hereunder shall not be affected by (1) the failure of any Holder or the Trustee
to assert any claim or demand or to enforce any right or remedy against the
Company or any other Person (including any Guarantor) under this Indenture, the
Securities or any other agreement or otherwise; (2) any extension or renewal of
any thereof; (3) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Indenture, the Securities or any other agreement;
(4) the release of any security held by any Holder or the Trustee for the
Guaranteed Obligations or any of them; (5) the failure of any Holder or the
Trustee to exercise any right or remedy against any other guarantor of the
Guaranteed Obligations; or (6) except as set forth in Section 10.06, any change
in the ownership of such Guarantor.

Each Guarantor further agrees that its Note Guarantee herein constitutes a
guarantee of payment, performance and compliance when due (and not a guarantee
of collection) and waives any right to require that any resort be had by any
Holder or the Trustee to any security held for payment of the Guaranteed
Obligations.

Except as expressly set forth in Sections 7.01(b), 10.02 and 10.06, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever or
by reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of any Holder or the Trustee to assert any
claim or demand or to enforce any remedy under this Indenture, the Securities or
any other agreement, by any waiver or modification of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
such Guarantor or would otherwise operate as a discharge of such Guarantor as a
matter of law or equity.

Each Guarantor agrees that its Note Guarantee shall remain in full force and
effect until payment in full of all the Guaranteed Obligations or such Notes
Guarantee is released in compliance with Section 10.06 or upon the merger or the
sale of all the Capital Stock or assets of the Guarantor in compliance with
Section 4.06 or Article 5. Each Guarantor further agrees that its Guarantee
herein shall continue to be effective or be reinstated, as the case may be, if
at any time payment, or any part thereof, of principal of or interest on any
Obligation is rescinded or must otherwise be restored by any Holder or the
Trustee upon the bankruptcy or reorganization of the Company or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder or the Trustee has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Company to pay the principal of or
interest on any Obligation when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, or to perform or comply
with any other Obligation, each Guarantor hereby promises to and shall, upon

 

--------------------------------------------------------------------------------

 

87

 

receipt of written demand by the Trustee, forthwith pay, or cause to be paid, in
cash, to the Holders or the Trustee an amount equal to the sum of (A) the unpaid
amount of such Guaranteed Obligations, (B) accrued and unpaid interest on such
Guaranteed Obligations (but only to the extent not prohibited by law) and (C)
all other monetary Guaranteed Obligations of the Company to the Holders and the
Trustee.

Each Guarantor agrees that, as between it, on the one hand, and the Holders and
the Trustee, on the other hand, (i) the maturity of the Guaranteed Obligations
hereby may be accelerated as provided in Article 6 for the purposes of such
Guarantor’s Note Guarantee herein, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the Guaranteed
Obligations guaranteed hereby, and (ii) in the event of any declaration of
acceleration of such Guaranteed Obligations as provided in Article 6, such
Guaranteed Obligations (whether or not due and payable) shall forthwith become
due and payable by such Guarantor for the purposes of this Section.

Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder in enforcing
any rights under this Section.

SECTION 10.02.         Limitation on Liability. Any term or provision of this
Indenture to the contrary notwithstanding, the maximum aggregate amount of the
Guaranteed Obligations guaranteed hereunder by any Guarantor shall not exceed
the maximum amount that can be hereby guaranteed without rendering this
Indenture, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer or similar laws
affecting the rights of creditors generally.

SECTION 10.03.         Successors and Assigns. This Article 10 shall be binding
upon each Guarantor and its successors and assigns and shall enure to the
benefit of the successors and assigns of the Trustee and the Holders and, in the
event of any transfer or assignment of rights by any Holder or the Trustee, the
rights and privileges conferred upon that party in this Indenture and in the
Securities shall automatically extend to and be vested in such transferee or
assignee, all subject to the terms and conditions of this Indenture.

SECTION 10.04.         No Waiver. Neither a failure nor a delay on the part of
either the Trustee or the Holders in exercising any right, power or privilege
under this Article 10 shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege. The rights, remedies and benefits of the Trustee and the
Holders herein expressly specified are cumulative and not exclusive of any other
rights, remedies or benefits which either may have under this Article 10 at law,
in equity, by statute or otherwise.

SECTION 10.05.         Modification. No modification, amendment or waiver of any
provision of this Article 10, nor the consent to any departure by any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Trustee, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any Guarantor in any case shall entitle such Guarantor to any other
or further notice or demand in the same, similar or other circumstances.

 

--------------------------------------------------------------------------------

 

88

 

SECTION 10.06.         Release of Guarantor. A Guarantor will be released from
its obligations under this Article 10 (other than any obligation that may have
arisen under Section 10.07)

(1)       in the case of a Subsidiary Guarantor, upon the sale or other
disposition (including by way of consolidation or merger) of a Subsidiary
Guarantor;

(2)       in the case of a Subsidiary Guarantor, upon the designation of such
Subsidiary Guarantor as an Unrestricted Subsidiary in accordance with the terms
of this Indenture;

(3)       upon the release or discharge of any Guarantee or other Indebtedness
that resulted in the creation after the Issue Date of the Note Guarantee
pursuant to Section 4.13 (except a discharge or release by or as a result of
payment of Credit Agreement Obligations); provided that the Company provides an
Officers’ Certificate to the Trustee certifying that no such Guarantee or other
Indebtedness is outstanding and that the Company elects to have such Guarantor
released from this Article 10; or

 

(4)

upon defeasance of the Securities pursuant to Article 8, or

(5)       upon the full satisfaction of the Notes Obligations in accordance with
the terms of this Indenture;

provided, however, that in the case of clauses (1) above, (i) such sale or other
disposition is made to a Person other than Symmetry or an Affiliate of Symmetry,
(ii) such sale or disposition is otherwise permitted by this Indenture and (iii)
the Company provides an Officers’ Certificate to the Trustee to the effect that
the Company will comply with its obligations under Section 4.06.

Upon delivery by the Company to the Trustee of an Officers’ Certificate and an
Opinion of Counsel to the effect that such release was made by the Company in
accordance with the provisions of this Indenture, the Trustee shall execute any
documents prepared by the Company reasonably required in order to evidence the
release of any Guarantor from its Note Guarantee.

SECTION 10.07.         Contribution. Each Guarantor that makes a payment under
its Note Guarantee shall be entitled upon payment in full of all Guaranteed
Obligations under this Indenture to a contribution from each other Guarantor in
an amount equal to such other Guarantor’s pro rata portion of such payment based
on the respective net assets of all the Guarantors at the time of such payment
determined in accordance with GAAP.

Article 11

 

Collateral and Security

SECTION 11.01.         Security Documents. The Notes Obligations are secured as
provided in the Security Documents, subject to the terms of the Intercreditor
Agreement. Each Holder, by its acceptance of this Indenture and the Securities,
consents and agrees to all of the terms of the Security Documents and the
Intercreditor Agreement (including the provisions

 

--------------------------------------------------------------------------------

 

89

 

thereof providing for release and subordination of Liens, and foreclosure upon,
and the exercise of rights and remedies with respect to, Collateral), in each
case, as the same may be in effect or may be amended from time to time in
accordance with their terms. The Company shall deliver to the Trustee (if it is
not then the Collateral Agent) copies of all documents delivered to the
Collateral Agent pursuant to the Security Documents, and will do or cause to be
done all such acts and things as may be required by the succeeding provisions of
this Section 11.01 to assure and confirm to the Trustee and the Collateral Agent
the security interest in the Collateral contemplated hereby, by the Security
Documents or any part thereof, as from time to time constituted, so as to render
the same available for the security and benefit of this Indenture and of the
Securities secured hereby, according to the intent and purposes herein
expressed. Symmetry shall take, and shall cause the Restricted Subsidiaries to
take, any and all actions reasonably required to cause the Security Documents to
create and maintain, as security for the Notes Obligations, a valid and
enforceable perfected (a) first-priority Lien and security interest in and on
all First-Priority Assets and (b) second-priority Lien and security interest in
and on all Second-Priority Assets, in each case subject to the terms of the
Intercreditor Agreement, in favor of the Collateral Agent for the benefit of the
Secured Parties. Notwithstanding the foregoing or anything to the contrary set
forth in this Indenture or any Security Document, neither this Indenture nor any
Security Document shall require the creation or perfection of Liens on, or the
obtaining of title insurance, legal opinions or other deliverables with respect
to, particular assets of Symmetry or any of its Subsidiaries if and for so long
as the Trustee determines that the cost of creating or perfecting such Liens, or
obtaining such title insurance, legal opinions or other deliverables in respect
of, such assets shall be excessive in view of the benefits to be obtained by the
Holders therefrom. The Trustee shall be entitled to make any such determination
based on an Officers’ Certificate stating that, due to cost considerations
analogous to those that would be applicable were the Trustee to require any such
action or deliverable, the same is not required by the Credit Agent in the
exercise of its authority under the Credit Agreement. Subject to Section 7.01,
the Trustee shall be fully protected in making any such determination solely
based on any such Officers’ Certificate.

SECTION 11.02.         Recording and Opinions. (a) The Company will deliver to
the Trustee and the Collateral Agent on November 15 in each year beginning with
November 15, 2008, an Opinion of Counsel, which may be rendered by internal
counsel to the Company, dated as of such date:

(1)       stating substantially to the effect that, in the opinion of such
counsel, action has been taken with respect to the recording, filing,
re-recording, and re-filing of the Security Documents and all financing
statements (including continuations thereof) as is necessary to maintain the
Liens of the Security Documents and reciting the details of such action or
referring to prior Opinions of Counsel in which such details are given; or

(2)       stating that, in the opinion of such counsel, no such action is
necessary to maintain the Liens under the Security Documents.

 

(b)

The Company will otherwise comply with the provisions of TIA § 314(b).

SECTION 11.03.         Release of Collateral. (a) The Liens created under the
Security Documents shall be released as follows:

 

--------------------------------------------------------------------------------

 

90

 

(1)       The Liens created under the Security Documents shall automatically be
released, without the consent of any Holder or any action by the Trustee or the
Collateral Agent, (A) in the case of Liens on any Collateral constituting
Temporary Cash Investments, inventory and obsolete, worn out, uneconomical or
surplus property or equipment, upon any sale, transfer or other disposition
thereof by the Company or any Guarantor permitted or not prohibited by Section
4.06 to any Person other than the Company or a Guarantor and (B) as and to the
extent provided in the Intercreditor Agreement.

(2)       Subject to paragraph (d) of this Section 11.03, upon the request of
the Company, and delivery to the Trustee of an Officers’ Certificate certifying
that the requested release satisfies the requirements set forth in this clause
(2), the Company and the Guarantors shall be entitled to the release of Liens
created under the Security Documents, without the consent of any Holder, as
follows:

(A)      upon any sale, transfer, lease or other disposition of any assets
permitted or not prohibited by Section 4.06 to any Person other than the Company
or a Guarantor, release of Liens created under the Security Documents in such
assets;

(B)      if any Subsidiary Guarantor (other than Holdings) is released from its
Subsidiary Guaranty, release of Liens created under the Security Documents in
the assets of such Subsidiary Guarantor; and

(C)      release of Liens created under the Security Documents pursuant to an
amendment or waiver in accordance with Article 9 hereof.

(3)       Upon delivery to the Trustee of an Officers’ Certificate certifying as
to (A) the payment in full of the principal of, and accrued and unpaid interest
(including additional interest, if any) on, the Securities, and all other Notes
Obligations that are due and payable at or prior to the time such principal,
accrued and unpaid interest and additional interest, if any, are paid, (B) the
satisfaction and discharge of this Indenture as described in Article 8 or (C)
the legal defeasance or covenant defeasance as described in Article 8, the
Company and the Guarantors shall be entitled to the release of all Liens created
under the Security Documents, without the consent of any Holder. Subject to
Section 7.01, the Trustee shall be fully protected in relying upon any such
Officers’ Certificate.

(b)       Upon request by the Company therefor, and receipt of any necessary or
proper instruments of termination, satisfaction or release prepared by the
Company, the Trustee shall (or, if the Trustee is not then the Collateral Agent,
shall direct the Collateral Agent to) execute, deliver or acknowledge such
instruments to evidence the release of any Liens created under the Security
Documents permitted to be released under this Section 11.03.

(c)       No release of the Liens created under the Security Documents may be
made pursuant to the provisions of the Security Documents except in accordance
with the

 

--------------------------------------------------------------------------------

 

91

 

provisions of this Section 11.03, including, to the extent required by this
Section 11.03, the delivery of an Officers’ Certificate stating that such
release is permitted hereunder.

(d)       At any time when an Event of Default has occurred and is continuing,
the maturity of the Securities has been accelerated (whether by declaration or
otherwise) and the Trustee has delivered a notice of acceleration to the
Collateral Agent, no release of Liens created under the Security Documents may
be made in reliance on clause (2)(A) or (2)(B) of paragraph (a) of this Section
11.03; provided that nothing in this paragraph shall affect the ability to
effect any such release in reliance on any other clause of such paragraph.

(e)       The release of any Collateral from the Security Documents shall not be
deemed to impair the security under this Indenture in contravention of the
provisions hereof if and to the extent such Liens are released pursuant to the
terms of (i) the Intercreditor Agreement or (ii) this Indenture and the Security
Documents. To the extent applicable, the Company will cause TIA § 313(b),
relating to reports, and TIA § 314(d), relating to the release of property or
securities from the Liens of the Security Documents and relating to the
substitution therefor of any property or securities to be subjected to the Liens
of the Security Documents, to be complied with. Any certificate or opinion
required by TIA § 314(d) may be made by an Officer of the Company except in
cases where TIA § 314(d) requires that such certificate or opinion be made by an
independent Person, which Person will be an independent engineer, appraiser or
other expert selected by the Company and approved by the Trustee in the exercise
of reasonable care.

SECTION 11.04.         Certificates of the Trustee. In the event that the
Company wishes to obtain or confirm the release of Liens created under the
Security Documents in accordance with this Indenture at a time when the Trustee
is not itself the Collateral Agent, and the Company has delivered the
certificates and documents required by the Security Documents and Section 11.03,
the Trustee will determine whether it has received all documentation required by
TIA § 314(d) in connection with such release and, based on such determination,
will deliver a certificate to the Collateral Agent setting forth such
determination.

SECTION 11.05.         Authorization of Actions to be Taken by the Trustee under
the Security Documents. Subject to the Intercreditor Agreement, the Trustee may,
in its sole discretion and without the consent of the Holders, on behalf of the
Secured Parties, take, or direct the Collateral Agent to take, all actions it
deems necessary or appropriate in order to:

 

(a)

enforce any of the terms of the Security Documents; and

(b)       collect and receive any and all amounts payable in respect of the
Notes Obligations;

provided, however, that, notwithstanding anything to contrary herein or in any
Security Document, the Trustee shall not be required to take, or direct the
Collateral Agent to take, any such actions unless the Trustee shall have been
directed to do so in writing by Holders of at least 25% in principal amount of
the Securities then outstanding.

Subject to the Intercreditor Agreement, the Trustee will have power to institute
and maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Collateral by any acts that may be unlawful or in violation of
the Security Documents or this

 

--------------------------------------------------------------------------------

 

92

 

Indenture, and such suits and proceedings as the Trustee may deem expedient to
preserve or protect its interests and the interests of the other Secured Parties
in the Collateral (including power to institute and maintain suits or
proceedings to restrain the enforcement of or compliance with any legislative or
other governmental enactment, rule or order that may be unconstitutional or
otherwise invalid if the enforcement of, or compliance with, such enactment,
rule or order would impair the security interest hereunder or be prejudicial to
the interests of the Secured Parties).

SECTION 11.06.         Authorization of Receipt of Funds by the Trustee Under
the Security Documents. Subject to the provisions of the Intercreditor
Agreement, the Trustee is authorized to receive any funds for the benefit of the
Holders distributed under the Security Documents, and to make further
distributions of such funds to the Holders according to the provisions of this
Indenture.

SECTION 11.07.         Collateral Agent. (a) The Trustee shall initially act as
the Collateral Agent and is authorized to appoint co-agents as necessary in its
sole discretion. The Collateral Agent shall not have any duties or obligations,
except those expressly set forth in this Indenture, the Security Documents and
the Intercreditor Agreement. Without limiting the generality of the foregoing,
except as otherwise explicitly provided in this Indenture or in the Security
Documents, neither the Collateral Agent nor any of its respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any other Person or to take any other action whatsoever with regard
to the Collateral or any part thereof. Notwithstanding anything to the contrary
in any Security Document, (i) the Collateral Agent shall not be required to
exercise any right or remedy available to it under such Security Document and
(ii) the Collateral Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, in each case, unless the Collateral
Agent shall have been directed to do so by the Trustee (or, if the Collateral
Agent shall also be the Trustee, by Holders of at least a majority in principal
amount of the Securities then outstanding). The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither the Collateral Agent nor any of its
officers, directors, employees or agents shall be responsible for any act or
failure to act hereunder, except for its own willful misconduct, gross
negligence or bad faith.

(b)       Each Holder, by its acceptance of this Indenture and the Securities,
(i) irrevocably appoints the Collateral Agent as its agent and authorizes and
directs the Collateral Agent to take such actions on its behalf and to exercise
such powers as are delegated to the Collateral Agent by the terms of the
Security Documents and the Intercreditor Agreement, together with such actions
and powers as are reasonably incidental thereto, and (ii) authorizes and directs
the Collateral Agent, without any further consent, authorization or other action
by such Holder, (A) to enter into the Security Documents and the Intercreditor
Agreement, and any amendment of any of the foregoing (including, in the case of
the Intercreditor Agreement, any modifications thereof expressly contemplated by
Section 5.07 thereof) that is permitted under this Indenture, (B) to bind such
Holder to the provisions of the Security Documents and the Intercreditor
Agreement and (C) to perform and observe its obligations under the Security
Documents and the Intercreditor Agreement.

 

--------------------------------------------------------------------------------

 

93

 

(c)       If the Company (i) Incurs Indebtedness constituting Credit Agreement
Obligations at any time when no Intercreditor Agreement is in effect or at any
time when Indebtedness constituting Credit Agreement Obligations entitled to the
benefit of an existing Intercreditor Agreement is concurrently retired, and (ii)
delivers to the Collateral Agent an Officers’ Certificate so stating and
requesting the Collateral Agent to enter into an Intercreditor Agreement in
favor of a designated agent or representative for the holders of the
Indebtedness so incurred, the Collateral Agent shall (and is hereby authorized
and directed to) enter into such Intercreditor Agreement, bind the Holders on
the terms set forth therein, and perform and observe its obligations thereunder.

(d)       The Collateral Agent shall have the benefit of the provisions of
Article 7 with respect to all actions taken by it pursuant to this Section or
any Security Document to the full extent thereof.

SECTION 11.08.         Canadian Collateral Agent. (a) BNY Trust Company of
Canada shall initially act as Canadian Collateral Agent and is authorized by the
Company to appoint co-agents as necessary in its sole discretion. The Canadian
Collateral Agent shall not have any duties or obligations, except those
expressly set forth in this Indenture, the Security Documents and the
Intercreditor Agreement. Without limiting the generality of the foregoing,
except as otherwise explicitly provided in the Intercompany Note Security
Documents, neither the Canadian Collateral Agent nor any of its officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Intercompany Note Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Intercompany Note Collateral upon the request of any other Person or to take any
other action whatsoever with regard to the Intercompany Note Collateral or any
part thereof. Notwithstanding anything to the contrary in any Intercompany Note
Security Document, (i) the Canadian Collateral Agent shall not be required to
exercise any right or remedy available to it under such Security Document and
(ii) the Canadian Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, in each case, unless
the Canadian Collateral Agent shall have been directed to do so by the
Collateral Agent (or, if the Collateral Agent shall not also be the Trustee, the
Trustee). The Canadian Collateral Agent shall be accountable only for amounts
that it actually receives as a result of the exercise of such powers, and
neither the Canadian Collateral Agent nor any of its officers, directors,
employees or agents shall be responsible for any act or failure to act
hereunder, except for its own willful misconduct, gross negligence or bad faith.

(b)       The Company, as the secured party under the Intercompany Note Security
Documents, hereby (i) irrevocably appoints the Canadian Collateral Agent as its
agent and authorizes and directs the Canadian Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Canadian Collateral Agent by the terms of the Intercompany Note Security
Documents, together with such actions and powers as are reasonably incidental
thereto, and (ii) authorizes and directs the Canadian Collateral Agent, without
any further consent, authorization or other action by the Company, (A) to enter
into the Intercompany Note Security Documents and any amendment of any thereof
that is permitted under this Indenture, (B) to bind the Company to the
provisions of the Intercompany Note Security Documents and (C) to perform and
observe its obligations under the Intercompany Note Security Documents.

 

--------------------------------------------------------------------------------

 

94

 

(c)       The Company hereby (i) irrevocably constitutes, to the extent
necessary, the Canadian Collateral Agent as the holder of an irrevocable power
of attorney (fondé de pouvoir within the meaning of Article 2692 of the Civil
Code of Québec) for the purposes of holding any Liens, including hypothecs,
granted or to be granted by Novamerican Steel on movable or immovable property
pursuant to the laws of the Province of Quebec to secure the Intercompany Note
Obligations and (ii) appoints and agrees that the Canadian Collateral Agent may
act as the bondholder and mandatary with respect to any bond that may be issued
and pledged from time to time for the benefit of the Company.

(d)       The parties hereto hereby agree that the Canadian Collateral Agent, in
its capacity as collateral agent and fondé de pouvoir as provided in clauses (b)
and (c) above and in connection with the performance of its obligations under
the Intercompany Note Documents, shall be entitled to the same rights, benefits
and protections as are afforded to the Trustee in Article 7 and this Article 11
(assuming, for such purpose, that each reference to the term “Indenture”,
“Collateral Agreement”, “Security Document” or “Intercreditor Agreement” in such
Article 7 or Article 11, as the case may be, is a reference to the term
“Intercompany Note Document”, “Intercompany Security Document” or “Intercompany
Note Document”, as applicable), and this Section 11.08 shall not be amended,
waived or otherwise modified without the consent of the Canadian Collateral
Agent.

Article 12

 

Miscellaneous

SECTION 12.01.         Trust Indenture Act Controls. If any provision of this
Indenture limits, qualifies or conflicts with another provision which is
required to be included in this Indenture by the TIA, the required provision
shall control.

SECTION 12.02.         Notices. Any notice or communication shall be in writing
and delivered in person or mailed by first-class mail or overnight courier
service (or, in the case of any notice or communication between the Company or
any Guarantor, on the one hand, and the Trustee, on the other hand, delivered by
facsimile and confirmed by first-class mail) addressed as follows:

if to Symmetry, the Company or any Subsidiary Guarantor:

Symmetry Holdings Inc.

28 W. 44th Street

16th Floor

New York, New York 10036

Attention: General Counsel

Facsimile: (646) 429-1541

if to the Trustee:

The Bank of New York

101 Barclay Street, Floor 8W

New York, New York 10286

 

--------------------------------------------------------------------------------

 

95

 

Attention: Corporate Finance Group

Facsimile: (732) 667-9190

Symmetry, the Company, any Subsidiary Guarantor or the Trustee by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

Any notice or communication mailed to a Holder shall be mailed to the Holder at
the Holder’s address as it appears on the registration books of the Registrar
and shall be sufficiently given if so mailed within the time prescribed.

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

SECTION 12.03.         Communication by Holders with Other Holders. Holders may
communicate pursuant to TIA § 312(b) with other Holders with respect to their
rights under this Indenture or the Securities. Symmetry, the Company, the
Subsidiary Guarantors, the Trustee, the Registrar and anyone else shall have the
protection of TIA § 312(c).

SECTION 12.04.         Certificate and Opinion as to Conditions Precedent. Upon
any request or application by Symmetry or the Company to the Trustee to take or
refrain from taking any action under this Indenture, Symmetry or the Company
shall furnish to the Trustee:

(1)       an Officers’ Certificate in form and substance reasonably satisfactory
to the Trustee stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and

(2)       an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

SECTION 12.05.         Statements Required in Certificate or Opinion. Each
certificate or opinion with respect to compliance with a covenant or condition
provided for in this Indenture shall include:

(1)       a statement that the individual making such certificate or opinion has
read such covenant or condition;

(2)       a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3)       a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

--------------------------------------------------------------------------------

 

96

 

(4)       a statement as to whether or not, in the opinion of such individual,
such covenant or condition has been complied with.

SECTION 12.06.         Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

(b)       The obligations of each party hereto in respect of any sum due to any
other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Company agrees as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of each party hereto contained in
this Section shall survive the termination of this Indenture and the payment of
all other amounts owing hereunder.

SECTION 12.07.         When Securities Disregarded. In determining whether the
Holders of the required principal amount of Securities have concurred in any
direction, waiver or consent, Securities owned by the Company, any Guarantor or
by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company or any Guarantor shall be
disregarded and deemed not to be outstanding, except that, for the purpose of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Securities which a Trust Officer knows are so
owned shall be so disregarded. Also, subject to the foregoing, only Securities
outstanding at the time shall be considered in any such determination.

SECTION 12.08.         Rules by Trustee, Paying Agent and Registrar. The Trustee
may make reasonable rules for action by or a meeting of Holders. The Registrar
and the Paying Agent may make reasonable rules for their functions.

SECTION 12.09.         Legal Holidays. If a payment date is a Legal Holiday,
payment shall be made on the next succeeding day that is not a Legal Holiday,
and no interest shall accrue for the intervening period. If a regular record
date is a Legal Holiday, the record date shall not be affected.

SECTION 12.10.         Governing Law. This Indenture and the Securities shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

--------------------------------------------------------------------------------

 

97

 

SECTION 12.11.         No Recourse Against Others. A director, officer,
incorporator, employee or stockholder, as such, of Symmetry, the Company, any
Subsidiary Guarantor or Novamerican Steel shall not have any liability for any
obligations of Symmetry, the Company or any Subsidiary Guarantor under the
Securities, this Indenture, the Security Documents, the Intercreditor Agreement
or any Intercompany Note Documentor for any claim based on, in respect of or by
reason of such obligations or their creation. By accepting a Security, each
Holder shall waive and release all such liability. The waiver and release shall
be part of the consideration for the issue of the Securities.

SECTION 12.12.         Successors. All agreements of the Company and each
Guarantor in this Indenture and the Securities shall bind its successors. All
agreements of the Trustee in this Indenture shall bind its successors.

SECTION 12.13.         Multiple Originals. The parties may sign any number of
copies of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Indenture.

SECTION 12.14.         Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

 

 

NOVAMERICAN STEEL FINCO INC.,

 

 

By



/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

Title: President and Treasurer

 

 

 

 

 

 

 

SYMMETRY HOLDINGS, INC.,

 

 

By



/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

Title: Chief Executive Officer

 

 

 

 

 

 

 

NOVAMERICAN STEEL HOLDINGS INC.,

 

 

By



/s/ Corrado De Gasperis

 

 

--------------------------------------------------------------------------------

 

98

 

 

 

 

 

Name: Corrado De Gasperis

Title: President and Treasurer

 

 

 

 

 

 

 

INTEGRATED STEEL INDUSTRIES, INC.,

 

 

By



/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

Title: President and Treasurer

 

 

 

 

 

 

 

AMERICAN STEEL AND ALUMINUM CORPORATION,

 

 

By



/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

Title: President and Treasurer

 

 

 

 

 

 

 

NOVA TUBE AND STEEL, INC.,

 

 

By



/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

Title: President and Treasurer

 

 

 

 

 

 

 

NOVAMERICAN TUBE HOLDINGS INC.,

 

 

By



/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

Title: President and Treasurer

 

 

 

 

 

 

 

NOVA TUBE INDIANA, LLC,

 

 

By



/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

Title: President and Treasurer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

99

 

 

 

 

THE BANK OF NEW YORK, as Trustee

 

 

 

By



/s/ Remo J. Reale

 

 

 

Name: Remo J. Reale

Title: Vice President

 

 

 

 

 

 

 

BNY TRUST COMPANY OF CANADA
(solely in connection with the provisions of Section entitled “The Canadian
Collateral Agent”)

 

 

 

By



/s/ Patricia Benjamin

 

 

 

Name: Patricia Benjamin

Title: Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

RULE 144A/REGULATION S APPENDIX

PROVISIONS RELATING TO INITIAL SECURITIES,

PRIVATE EXCHANGE SECURITIES

AND EXCHANGE SECURITIES

 

1.

Definitions

 

 

1.1

Definitions

For the purposes of this Appendix the following terms shall have the meanings
indicated below (capitalized terms used but not defined in this Appendix have
the meanings ascribed thereto in the Indenture to which this Appendix is
attached):

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Temporary Regulation S Global Security or beneficial interest
therein, the rules and procedures of the Depository for such a Temporary
Regulation S Global Security, to the extent applicable to such transaction and
as in effect from time to time.

“Definitive Security” means a certificated Initial Security or Exchange Security
or Private Exchange Security bearing, if required, the appropriate restricted
securities legend set forth in Section 2.3(e).

“Depository” means The Depository Trust Company, its nominees and their
respective successors.

“Distribution Compliance Period”, with respect to any Securities, means the
period of 40 consecutive days beginning on and including the later of (i) the
day on which such Securities are first offered to Persons other than
distributors (as defined in Regulation S under the Securities Act) in reliance
on Regulation S and (ii) the issue date with respect to such Securities.

“IAI” means an institutional “accredited investor”, as defined in
Rule 501(a)(1), (2), (3) and (7) of Regulation D under the Securities Act.

“Initial Purchasers” means J.P. Morgan Securities Inc. and CIBC World Markets
Corp.

“Private Exchange” means the offer by the Company, pursuant to the Registration
Rights Agreement, to the Initial Purchasers to issue and deliver to each Initial
Purchaser, in exchange for the Initial Securities held by the Initial Purchaser
as part of its initial distribution, a like aggregate principal amount of
Private Exchange Securities.

“Private Exchange Securities” means any 11.5% Senior Secured Notes Due 2015
issued in connection with a Private Exchange.

 

--------------------------------------------------------------------------------

 

2

 

“Purchase Agreement” means the Purchase Agreement dated November 14, 2007, among
the Company, the Guarantors party thereto, Novamerican Steel and the Initial
Purchasers.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Registered Exchange Offer” means the offer by the Company, pursuant to the
Registration Rights Agreement, to certain Holders of Initial Securities, to
issue and deliver to such Holders, in exchange for the Initial Securities, a
like aggregate principal amount of Exchange Securities registered under the
Securities Act.

“Registration Rights Agreement” means the Registration Rights Agreement dated
November 15, 2007, among the Company, the Guarantors party thereto and the
Initial Purchasers.

“Rule 144A Securities” means all Securities offered and sold to QIBs in reliance
on Rule 144A.

“Securities” means the Initial Securities, the Exchange Securities and the
Private Exchange Securities, treated as a single class.

“Securities Custodian” means the custodian with respect to a Global Security (as
appointed by the Depository), or any successor Person thereto and shall
initially be the Trustee.

“Shelf Registration Statement” means the registration statement issued by the
Company in connection with the offer and sale of Initial Securities or Private
Exchange Securities pursuant to the Registration Rights Agreement.

“Transfer Restricted Securities” means Securities that bear or are required to
bear the legend relating to restrictions on transfer relating to the Securities
Act set forth in Section 2.3(e) hereof.

 

1.2

Other Definitions

 

Term

Defined in
Section:

“Agent Members”

2.1(b)

“Global Securities”

2.1(a)

“IAI Global Security”

2.1(a)

“Permanent Regulation S Global Security”

2.1(a)

“Regulation S”

2.1(a)

“Regulation S Global Security”

2.1(a)

 

 

--------------------------------------------------------------------------------

 

3

 

 

“Rule 144A”

2.1(a)

“Rule 144A Global Security”

2.1(a)

“Temporary Regulation S Global Security”

2.1(a)

 

 

2.

The Securities.

2.1       (a)   Form and Dating. The Initial Securities will be offered and sold
by the Company pursuant to a Purchase Agreement. The Initial Securities will be
resold initially only to (i) QIBs in reliance on Rule 144A under the Securities
Act (“Rule 144A”) and (ii) Persons other than U.S. Persons (as defined in
Regulation S) in reliance on Regulation S under the Securities Act (“Regulation
S”). Initial Securities may thereafter be transferred to, among others, QIBs,
IAIs and purchasers in reliance on Regulation S, subject to the restrictions on
transfer set forth herein. Initial Securities initially resold pursuant to Rule
144A shall be issued initially in the form of one or more permanent global
Securities in definitive, fully registered form (collectively, the “Rule 144A
Global Security”); Initial Securities initially resold to IAIs shall be issued
initially in the form of one or more permanent global Securities in definitive,
fully registered form (collectively, the “IAI Global Security”); and Initial
Securities initially resold pursuant to Regulation S shall be issued initially
in the form of one or more temporary global securities in fully registered form
(collectively, the “Temporary Regulation S Global Security”), in each case
without interest coupons and with the global securities legend and the
applicable restricted securities legend set forth in Exhibit 1 hereto, which
shall be deposited on behalf of the purchasers of the Initial Securities
represented thereby with the Securities Custodian and registered in the name of
the Depository or a nominee of the Depository, duly executed by the Company and
authenticated by the Trustee as provided in this Indenture. Except as set forth
in this Section 2.1(a), beneficial ownership interests in the Temporary
Regulation S Global Security will not be exchangeable for interests in the Rule
144A Global Security, the IAI Global Security, a permanent global security (the
“Permanent Regulation S Global Security”, and together with the Temporary
Regulation S Global Security, the “Regulation S Global Security”) or any other
Global Security prior to the expiration of the Distribution Compliance Period
and then, after the expiration of the Distribution Compliance Period, may be
exchanged for interests in a Rule 144A Global Security, an IAI Global Security
or the Permanent Regulation S Global Security only upon certification in form
reasonably satisfactory to the Trustee that (i) beneficial ownership interests
in such Temporary Regulation S Global Security are owned either by non-U.S.
persons or U.S. persons who purchased such interests in a transaction that did
not require registration under the Securities Act and (ii) in the case of an
exchange for an IAI Global Security, certification that the interest in the
Temporary Regulation S Global Security is being transferred to an institutional
“accredited investor” under the Securities Act that is an institutional
accredited investor acquiring the securities for its own account or for the
account of an institutional accredited investor.

Beneficial interests in Temporary Regulation S Global Securities or IAI Global
Securities may be exchanged for interests in Rule 144A Global Securities if (1)
such exchange occurs in connection with a transfer of Securities in compliance
with Rule 144A and (2) the

 

--------------------------------------------------------------------------------

 

4

 

transferor of the beneficial interest in the Temporary Regulation S Global
Security or the IAI Global Security, as applicable, first delivers to the
Trustee a written certificate (in a form satisfactory to the Trustee) to the
effect that the beneficial interest in the Temporary Regulation S Global
Security or the IAI Global Security, as applicable, is being transferred to a
Person (a) who the transferor reasonably believes to be a QIB, (b) purchasing
for its own account or the account of a QIB in a transaction meeting the
requirements of Rule 144A, and (c) in accordance with all applicable securities
laws of the States of the United States and other jurisdictions.

Beneficial interests in Temporary Regulation S Global Securities and Rule 144A
Global Securities may be exchanged for an interest in IAI Global Securities if
(1) such exchange occurs in connection with a transfer of the securities in
compliance with an exemption under the Securities Act and (2) the transferor of
the Regulation S Global Security or Rule 144A Global Security, as applicable,
first delivers to the trustee a written certificate (substantially in the form
of Exhibit 2) to the effect that (A) the Regulation S Global Security or Rule
144A Global Security, as applicable, is being transferred (a) to an “accredited
investor” within the meaning of 501(a)(1),(2),(3) and (7) under the Securities
Act that is an institutional investor acquiring the securities for its own
account or for the account of such an institutional accredited investor, in each
case in a minimum principal amount of the securities of $250,000, for investment
purposes and not with a view to or for offer or sale in connection with any
distribution in violation of the Securities Act and (B) in accordance with all
applicable securities laws of the States of the United States and other
jurisdictions.

Beneficial interests in a Rule 144A Global Security or an IAI Global Security
may be transferred to a Person who takes delivery in the form of an interest in
a Regulation S Global Security, whether before or after the expiration of the
Distribution Compliance Period, only if the transferor first delivers to the
Trustee a written certificate (in the form provided in the Indenture) to the
effect that such transfer is being made in accordance with Rule 903 or 904 of
Regulation S or Rule 144 (if applicable).

The Rule 144A Global Security, the IAI Global Security, the Temporary Regulation
S Global Security and the Permanent Regulation S Global Security are
collectively referred to herein as “Global Securities”. The aggregate principal
amount of the Global Securities may from time to time be increased or decreased
by adjustments made on the records of the Trustee and the Depository or its
nominee as hereinafter provided.

(b)        Book-Entry Provisions. This Section 2.1(b) shall apply only to a
Global Security deposited with or on behalf of the Depository.

The Company shall execute and the Trustee shall, in accordance with this
Section 2.1(b), authenticate and deliver initially one or more Global Securities
that (a) shall be registered in the name of the Depository for such Global
Security or Global Securities or the nominee of such Depository and (b) shall be
delivered by the Trustee to such Depository or pursuant to such Depository’s
instructions or held by the Trustee as custodian for the Depository.

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depository or by the Trustee as the custodian of the Depository or
under such Global Security,

 

--------------------------------------------------------------------------------

 

5

 

and the Company, the Trustee and any agent of the Company or the Trustee shall
be entitled to treat the Depository as the absolute owner of such Global
Security for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depository or impair, as between the Depository
and its Agent Members, the operation of customary practices of such Depository
governing the exercise of the rights of a holder of a beneficial interest in any
Global Security.

(c)        Definitive Securities. Except as provided in this Section 2.1 or
Section 2.3 or 2.4, owners of beneficial interests in Global Securities shall
not be entitled to receive physical delivery of Definitive Securities.

2.2        Authentication.  The Trustee shall authenticate and deliver: (1) on
the Issue Date, an aggregate principal amount of $315,000,000 11.5% Senior
Secured Notes Due 2015 and (2) Exchange Securities or Private Exchange
Securities for issue only in a Registered Exchange Offer or a Private Exchange,
respectively, pursuant to a Registration Rights Agreement, for a like principal
amount of Initial Securities, in each case upon a written order of the Company
signed by two Officers or by an Officer and either an Assistant Treasurer or an
Assistant Secretary of the Company. Such order shall specify the amount of the
Securities to be authenticated and the date on which the original issue of
Securities is to be authenticated. The aggregate principal amount of Securities
outstanding at any time shall not exceed $315,000,000 except as provided in
Section 2.07 of the Indenture.

 

2.3

Transfer and Exchange.

(a)        Transfer and Exchange of Definitive Securities. When Definitive
Securities are presented to the Registrar with a request:

 

(x)

to register the transfer of such Definitive Securities; or

 

(y)

to exchange such Definitive Securities for an equal principal amount of
Definitive Securities of other authorized denominations,

the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Definitive Securities surrendered for transfer or exchange:

(i) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Registrar, duly executed by
the Holder thereof or its attorney duly authorized in writing; and

(ii) if such Definitive Securities are required to bear a restricted securities
legend, they are being transferred or exchanged pursuant to an effective
registration statement under the Securities Act, pursuant to Section 2.3(b) or
pursuant to clause (A), (B) or (C) below, and are accompanied by the following
additional information and documents, as applicable:

 

--------------------------------------------------------------------------------

 

6

 

(A)       if such Definitive Securities are being delivered to the Registrar by
a Holder for registration in the name of such Holder, without transfer, a
certification from such Holder to that effect; or

(B)      if such Definitive Securities are being transferred to the Company, a
certification to that effect; or

(C)      if such Definitive Securities are being transferred (x) pursuant to an
exemption from registration in accordance with Rule 144A, Regulation S or Rule
144 under the Securities Act; or (y) in reliance upon another exemption from the
requirements of the Securities Act: (i) a certification to that effect (in the
form set forth on the reverse of the Security) and (ii) if the Company so
requests, an opinion of counsel or other evidence reasonably satisfactory to it
as to the compliance with the restrictions set forth in the legend set forth in
Section 2.3(e)(i).

(b)        Restrictions on Transfer of a Definitive Security for a Beneficial
Interest in a Global Security. A Definitive Security may not be exchanged for a
beneficial interest in a Rule 144A Global Security, an IAI Global Security or a
Permanent Regulation S Global Security except upon satisfaction of the
requirements set forth below. Upon receipt by the Trustee of a Definitive
Security, duly endorsed or accompanied by appropriate instruments of transfer,
in form satisfactory to the Trustee, together with:

(i)        certification, in the form set forth on the reverse of the Security,
that such Definitive Security is either (A) being transferred to a QIB in
accordance with Rule 144A, (B) being transferred to an IAI or (C) being
transferred after expiration of the Distribution Compliance Period by a Person
who initially purchased such Security in reliance on Regulation S to a buyer who
elects to hold its interest in such Security in the form of a beneficial
interest in the Permanent Regulation S Global Security; and

(ii)       written instructions directing the Trustee to make, or to direct the
Securities Custodian to make, an adjustment on its books and records with
respect to such Rule 144A Global Security (in the case of a transfer pursuant to
clause (b)(i)(A)), IAI Global Security (in the case of a transfer pursuant to
clause (b)(1)(B)) or Permanent Regulation S Global Security (in the case of a
transfer pursuant to clause (b)(i)(C)) to reflect an increase in the aggregate
principal amount of the Securities represented by the Rule 144A Global Security,
IAI Global Security or Permanent Regulation S Global Security, as applicable,
such instructions to contain information regarding the Depository account to be
credited with such increase,

then the Trustee shall cancel such Definitive Security and cause, or direct the
Securities Custodian to cause, in accordance with the standing instructions and
procedures existing between the Depository and the Securities Custodian, the
aggregate principal amount of Securities represented by the Rule 144A Global
Security, IAI Global Security or Permanent Regulation S Global Security, as
applicable, to be increased by the aggregate principal amount of the

 

--------------------------------------------------------------------------------

 

7

 

Definitive Security to be exchanged and shall credit or cause to be credited to
the account of the Person specified in such instructions a beneficial interest
in the Rule 144A Global Security, IAI Global Security or Permanent Regulation S
Global Security, as applicable, equal to the principal amount of the Definitive
Security so canceled. If no Rule 144A Global Securities, IAI Global Securities
or Permanent Regulation S Global Securities, as applicable, are then
outstanding, the Company shall issue and the Trustee shall authenticate, upon
written order of the Company in the form of an Officers’ Certificate of the
Company, a new Rule 144A Global Security, IAI Global Security or Permanent
Regulation S Global Security, as applicable, in the appropriate principal
amount.

 

(c)

Transfer and Exchange of Global Securities.

(i)        The transfer and exchange of Global Securities or beneficial
interests therein shall be effected through the Depository, in accordance with
this Indenture (including applicable restrictions on transfer set forth herein,
if any) and the procedures of the Depository therefor. A transferor of a
beneficial interest in a Global Security shall deliver to the Registrar a
written order given in accordance with the Depository’s procedures containing
information regarding the participant account of the Depository to be credited
with a beneficial interest in the Global Security. The Registrar shall, in
accordance with such instructions instruct the Depository to credit to the
account of the Person specified in such instructions a beneficial interest in
the Global Security and to debit the account of the Person making the transfer
the beneficial interest in the Global Security being transferred.

(ii)       If the proposed transfer is a transfer of a beneficial interest in
one Global Security to a beneficial interest in another Global Security, the
Registrar shall reflect on its books and records the date and an increase in the
principal amount of the Global Security to which such interest is being
transferred in an amount equal to the principal amount of the interest to be so
transferred, and the Registrar shall reflect on its books and records the date
and a corresponding decrease in the principal amount of the Global Security from
which such interest is being transferred.

(iii)       Notwithstanding any other provisions of this Appendix (other than
the provisions set forth in Section 2.4), a Global Security may not be
transferred as a whole except by the Depository to a nominee of the Depository
or by a nominee of the Depository to the Depository or another nominee of the
Depository or by the Depository or any such nominee to a successor Depository or
a nominee of such successor Depository.

(iv)      In the event that the Global Security is exchanged for Definitive
Securities pursuant to Section 2.4 of this Appendix, prior to the consummation
of a Registered Exchange Offer or the effectiveness of a Shelf Registration
Statement with respect to such Securities, such Securities may be exchanged only
in accordance with such procedures as are substantially consistent with the
provisions of this Section 2.3 (including the certification requirements set
forth on the reverse of the Initial Securities intended to ensure that such
transfers comply

 

--------------------------------------------------------------------------------

 

8

 

with Rule 144A, Regulation S or another applicable exemption under the
Securities Act, as the case may be) and such other procedures as may from time
to time be adopted by the Company.

(d)        Restrictions on Transfer of Temporary Regulation S Global Securities.
During the Distribution Compliance Period, beneficial ownership interests in
Temporary Regulation S Global Securities may only be sold, pledged or
transferred in accordance with the Applicable Procedures and only (i) to the
Company, (ii) in an offshore transaction in accordance with Regulation S (other
than a transaction resulting in an exchange for an interest in a Permanent
Regulation S Global Security) or (iii) pursuant to an effective registration
statement under the Securities Act, in each case in accordance with any
applicable securities laws of any State of the United States.

 

(e)

Legend.

(i)        Except as permitted by the following paragraphs (ii), (iii) and (iv),
each Security certificate evidencing the Global Securities (and all Securities
issued in exchange therefor or in substitution thereof) shall bear a legend in
substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS [IN THE CASE OF RULE 144A NOTES: TWO YEARS] [IN THE CASE OF
REGULATION S NOTES: 40 DAYS] AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF
AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE
OWNER OF THE SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE
ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES

 

--------------------------------------------------------------------------------

 

9

 

FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO
WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A,
(D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) or (7)
UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING
THE SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF THE
SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR
OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES
ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D), (E) OR
(F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE
REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

Each certificate evidencing a Security offered in reliance on Regulation S
shall, in addition to the foregoing, bear a legend in substantially the
following form:

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN
TO THEM IN REGULATION S UNDER THE SECURITIES ACT.

Each Definitive Security shall also bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM

 

--------------------------------------------------------------------------------

 

10

 

THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

(ii)       Upon any sale or transfer of a Transfer Restricted Security
(including any Transfer Restricted Security represented by a Global Security)
pursuant to Rule 144 under the Securities Act, the Registrar shall permit the
transferee thereof to exchange such Transfer Restricted Security for a
certificated Security that does not bear the legend set forth above and rescind
any restriction on the transfer of such Transfer Restricted Security, if the
transferor thereof certifies in writing to the Registrar that such sale or
transfer was made in reliance on Rule 144 (such certification to be in the form
set forth on the reverse of the Security).

(iii)      After a transfer of any Initial Securities or Private Exchange
Securities pursuant to and during the period of the effectiveness of a Shelf
Registration Statement with respect to such Initial Securities or Private
Exchange Securities, as the case may be, all requirements pertaining to legends
on such Initial Security or such Private Exchange Security will cease to apply,
the requirements requiring any such Initial Security or such Private Exchange
Security issued to certain Holders be issued in global form will cease to apply,
and a certificated Initial Security or Private Exchange Security or an Initial
Security or Private Exchange Security in global form, in each case without
restrictive transfer legends, will be available to the transferee of the Holder
of such Initial Securities or Private Exchange Securities upon exchange of such
transferring Holder’s certificated Initial Security or Private Exchange Security
or directions to transfer such Holder’s interest in the Global Security, as
applicable.

(iv)      Upon the consummation of a Registered Exchange Offer with respect to
the Initial Securities, all requirements pertaining to such Initial Securities
that Initial Securities issued to certain Holders be issued in global form will
still apply with respect to Holders of such Initial Securities that do not
exchange their Initial Securities, and Exchange Securities in certificated or
global form, in each case without the restricted securities legend set forth in
Exhibit 1 hereto will be available to Holders that exchange such Initial
Securities in such Registered Exchange Offer.

(v)       Upon the consummation of a Private Exchange with respect to the
Initial Securities, all requirements pertaining to such Initial Securities that
Initial Securities issued to certain Holders be issued in global form will still
apply with respect to Holders of such Initial Securities that do not exchange
their Initial Securities, and Private Exchange Securities in global form with
the global securities legend and the applicable restricted securities legend set
forth in Exhibit 1 hereto will be available to Holders that exchange such
Initial Securities in such Private Exchange.

(f)         Cancellation or Adjustment of Global Security. At such time as all
beneficial interests in a Global Security have either been exchanged for
Definitive Securities,

 

--------------------------------------------------------------------------------

 

11

 

redeemed, purchased or canceled, such Global Security shall be returned to the
Depository for cancellation or retained and canceled by the Trustee. At any time
prior to such cancellation, if any beneficial interest in a Global Security is
exchanged for certificated Securities, redeemed, purchased or canceled, the
principal amount of Securities represented by such Global Security shall be
reduced and an adjustment shall be made on the books and records of the Trustee
(if it is then the Securities Custodian for such Global Security) with respect
to such Global Security, by the Trustee or the Securities Custodian, to reflect
such reduction.

 

(g)

No Obligation of the Trustee.

(i)        The Trustee shall have no responsibility or obligation to any
beneficial owner of a Global Security, a member of, or a participant in the
Depository or other Person with respect to the accuracy of the records of the
Depository or its nominee or of any participant or member thereof, with respect
to any ownership interest in the Securities or with respect to the delivery to
any participant, member, beneficial owner or other Person (other than the
Depository) of any notice (including any notice of redemption) or the payment of
any amount, under or with respect to such Securities. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Securities shall be given or made only to or upon the order of the
registered Holders (which shall be the Depository or its nominee in the case of
a Global Security). The rights of beneficial owners in any Global Security shall
be exercised only through the Depository subject to the applicable rules and
procedures of the Depository. The Trustee may rely and shall be fully protected
in relying upon information furnished by the Depository with respect to its
members, participants and any beneficial owners.

(ii)       The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Depository
participants, members or beneficial owners in any Global Security) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of the Indenture, and to examine the same to determine substantial compliance as
to form with the express requirements hereof.

 

2.4

Definitive Securities.

(a)       A Global Security deposited with the Depository or with the Trustee as
Securities Custodian for the Depository pursuant to Section 2.1 shall be
transferred to the beneficial owners thereof in the form of Definitive
Securities in an aggregate principal amount equal to the principal amount of
such Global Security, in exchange for such Global Security, only if such
transfer complies with Section 2.3 hereof and (i) the Depository notifies the
Company that it is unwilling or unable to continue as Depository for such Global
Security and the Depository fails to appoint a successor depository or if at any
time such Depository ceases to be a “clearing agency” registered under the
Exchange Act, in either case, and a successor

 

--------------------------------------------------------------------------------

 

12

 

depository is not appointed by the Company within 90 days of such notice, or
(ii) an Event of Default has occurred and is continuing or (iii) the Company, in
its sole discretion, notifies the Trustee in writing that it elects to cause the
issuance of Definitive Securities under this Indenture.

(b)       Any Global Security that is transferable to the beneficial owners
thereof pursuant to this Section 2.4 shall be surrendered by the Depository to
the Trustee at its principal corporate trust office located in the Borough of
Manhattan, The City of New York, to be so transferred, in whole or from time to
time in part, without charge, and the Trustee shall authenticate and deliver,
upon such transfer of each portion of such Global Security, an equal aggregate
principal amount of Definitive Securities of authorized denominations. Any
portion of a Global Security transferred pursuant to this Section 2.4 shall be
executed, authenticated and delivered only in denominations of $2,000 principal
amountand any integral multiples of $1,000 in excess thereof and registered in
such names as the Depository shall direct. Any Definitive Security delivered in
exchange for an interest in the Transfer Restricted Security shall, except as
otherwise provided by Section 2.3(e) hereof, bear the applicable restricted
securities legend and definitive securities legend set forth in Exhibit 1
hereto.

(c)       Subject to the provisions of Section 2.4(b) hereof, the registered
Holder of a Global Security shall be entitled to grant proxies and otherwise
authorize any Person, including Agent Members and Persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under the Indenture or the Securities.

(d)       In the event of the occurrence of one of the events specified in
Section 2.4(a) hereof, the Company shall promptly make available to the Trustee
a reasonable supply of Definitive Securities in definitive, fully registered
form without interest coupons. In the event that such Definitive Securities are
not issued, the Company expressly acknowledges, with respect to the right of any
Holder to pursue a remedy pursuant to Section 6.06 of the Indenture, the right
of any beneficial owner of Securities to pursue such remedy with respect to the
portion of the Global Security that represents such beneficial owner’s
Securities as if such Definitive Securities had been issued.

--------------------------------------------------------------------------------

 

EXHIBIT 1

to

RULE 144A/REGULATION S/IAI APPENDIX

[FORM OF FACE OF INITIAL SECURITY]

 

[Global Securities Legend]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.

[[FOR REGULATION S GLOBAL SECURITY ONLY] UNTIL 40 DAYS AFTER THE LATER OF
COMMENCEMENT OR COMPLETION OF THE OFFERING, AN OFFER OR SALE OF SECURITIES
WITHIN THE UNITED STATES BY A DEALER (AS DEFINED IN THE SECURITIES ACT) MAY
VIOLATE THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IF SUCH OFFER OR
SALE IS MADE OTHERWISE THAN IN ACCORDANCE WITH RULE 144A THEREUNDER.]

[Restricted Securities Legend for Securities offered otherwise than in Reliance
on Regulation S]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS TWO

 

--------------------------------------------------------------------------------

 

2

 

YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON
WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THE SECURITY
(OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE ISSUER, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE
UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT,
(E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
RULE 501(a)(1), (2), (3) or (7) UNDER THE SECURITIES ACT THAT IS AN
INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A
MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.

[Restricted Securities Legend for Securities Offered in Reliance on Regulation
S.]

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE
THE MEANINGS GIVEN TO THEM IN REGULATION S UNDER THE SECURITIES ACT.

[Temporary Regulation S Global Security Legend]

EXCEPT AS SET FORTH BELOW, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL SECURITY WILL NOT BE EXCHANGEABLE FOR INTERESTS IN THE
PERMANENT REGULATION S GLOBAL SECURITY OR ANY OTHER SECURITY REPRESENTING AN
INTEREST IN THE

 

--------------------------------------------------------------------------------

 

3

 

SECURITIES REPRESENTED HEREBY WHICH DO NOT CONTAIN A LEGEND CONTAINING
RESTRICTIONS ON TRANSFER, UNTIL THE EXPIRATION OF THE “40-DAY DISTRIBUTION
COMPLIANCE PERIOD” (WITHIN THE MEANING OF RULE 903(b)(2) OF REGULATION S UNDER
THE SECURITIES ACT) AND THEN ONLY UPON CERTIFICATION IN FORM REASONABLY
SATISFACTORY TO THE TRUSTEE THAT SUCH BENEFICIAL INTERESTS ARE OWNED EITHER BY
NON-U.S. PERSONS OR U.S. PERSONS WHO PURCHASED SUCH INTERESTS IN A TRANSACTION
THAT DID NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT. DURING SUCH 40-DAY
DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL SECURITY MAY ONLY BE SOLD, PLEDGED OR TRANSFERRED (I) TO THE
COMPANY, (II) OUTSIDE THE UNITED STATES IN A TRANSACTION IN ACCORDANCE WITH
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR (III) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I)
THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. HOLDERS OF INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL
SECURITY WILL NOTIFY ANY PURCHASER OF THIS SECURITY OF THE RESALE RESTRICTIONS
REFERRED TO ABOVE, IF THEN APPLICABLE.

AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL SECURITY MAY BE EXCHANGED FOR INTERESTS IN
A RULE 144A GLOBAL SECURITY ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH
A TRANSFER OF THE SECURITIES IN COMPLIANCE WITH RULE 144A AND (2) THE TRANSFEROR
OF THE REGULATION S GLOBAL SECURITY FIRST DELIVERS TO THE TRUSTEE A WRITTEN
CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT THAT THE
REGULATION S GLOBAL SECURITY IS BEING TRANSFERRED (A) TO A PERSON WHO THE
TRANSFEROR REASONABLY BELIEVES TO BE A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A, (B) TO A PERSON WHO IS PURCHASING FOR ITS OWN ACCOUNT OR
THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, AND (C) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.

AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL SECURITY MAY BE EXCHANGED FOR INTERESTS IN
AN IAI GLOBAL SECURITY ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH A
TRANSFER OF THE SECURITIES IN COMPLIANCE WITH AN EXEMPTION UNDER THE SECURITIES
ACT AND (2) THE TRANSFEROR OF THE REGULATION S GLOBAL SECURITY FIRST DELIVERS TO
THE TRUSTEE A WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO
THE EFFECT THAT THE REGULATION S GLOBAL SECURITY IS BEING TRANSFERRED (A) TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A)(1),(2),(3) OR (7) UNDER
THE SECURITIES ACT THAT, PRIOR TO SUCH TRANSFER, FURNISHES THE TRUSTEE A SIGNED
LETTER

 

--------------------------------------------------------------------------------

 

4

 

CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE TRANSFER OF
THIS SECURITY (THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH
TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF SECURITIES LESS THAN
$250,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS
IN COMPLIANCE WITH THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.

BENEFICIAL INTERESTS IN A RULE 144A GLOBAL SECURITY OR AN IAI GLOBAL SECURITY
MAY BE TRANSFERRED TO A PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN
THE REGULATION S GLOBAL SECURITY, WHETHER BEFORE OR AFTER THE EXPIRATION OF THE
40-DAY DISTRIBUTION COMPLIANCE PERIOD, ONLY IF THE TRANSFEROR FIRST DELIVERS TO
THE TRUSTEE A WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO
THE EFFECT THAT SUCH TRANSFER IS BEING MADE IN ACCORDANCE WITH RULE 903 OR 904
OF REGULATION S OR RULE 144 (IF AVAILABLE).

[Definitive Securities Legend]

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

[Original Issue Discount Legend]

FOR PURPOSES OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
THIS SECURITY MAY HAVE ORIGINAL ISSUE DISCOUNT. A REPRESENTATIVE AT JPMORGAN
WILL PROVIDE TO HOLDERS UPON REQUEST THE ISSUE PRICE, THE ISSUE DATE AND THE
YIELD TO MATURITY OF THIS SECURITY. LAURA YACHIMSKIMAY BE CONTACTED AT 270 PARK
AVENUE, 8TH FLOOR, NEW YORK, NEW YORK 10019, TELEPHONE 800-245-8812.

[Canadian Securities Law Legend]

UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY TO A CANADIAN RESIDENT BEFORE THE DATE THAT
IS 4 MONTHS AND A DAY AFTER THE LATER OF (I) NOVEMBER 15, 2007, AND (II) THE
DATE THE ISSUER BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.

 

 

--------------------------------------------------------------------------------

 

 

No. _________

$ ________

 

11.5% Senior Secured Notes Due 2015

Novamerican Steel Finco Inc., a Delaware corporation, promises to pay to
[            ], or registered assigns, the principal sum of [          ] Dollars
on November 15, 2015.

Interest Payment Dates: May 15 and November 15, commencing May 15, 2008.

Record Dates: May 1 and November 1.

Additional provisions of this Security are set forth on the other side of this
Security.

Dated:

 

NOVAMERICAN STEEL FINCO INC.

By

 

 

 

 

 

 

Name:

Title:

 

 

 

 

By

 

 

 

 

 

 

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

2

 

TRUSTEE’S CERTIFICATE OF

 

AUTHENTICATION

 

THE BANK OF NEW YORK

 

as Trustee, certifies
that this is one of
the Securities referred
to in the Indenture.

 

 

By

 

 

 

 

 

Authorized Signatory

 

 

 

--------------------------------------------------------------------------------

 

[FORM OF REVERSE SIDE OF INITIAL SECURITY]

11.5% Senior Secured Note Due 2015

1.

Interest

Novamerican Steel Finco Inc., a Delaware corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay interest on the principal amount of this
Security at the rate per annum shown above; provided, however, that if a
Registration Default (as defined in the Registration Rights Agreement) occurs,
additional interest will accrue on this Security at a rate of 0.25% per annum
(increasing by an additional 0.25% per annum after each consecutive 90-day
period that occurs after the date on which such Registration Default occurs up
to a maximum additional interest rate of 1.00%) from and including the date on
which any such Registration Default shall occur to but excluding the date on
which all Registration Defaults have been cured. The Company will pay interest
semiannually on May 15 and November 15 of each year, commencing May 15, 2008.
Interest on the Securities will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from November 15, 2007.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months. The Company will pay interest on overdue principal at the rate borne by
this Security plus 2.00% per annum, and it will pay interest on overdue
installments of interest at the same rate to the extent lawful.

2.

Method of Payment

The Company will pay interest on the Securities (except defaulted interest) to
the Persons who are registered holders of Securities at the close of business on
the May 1 or November 1 next preceding the interest payment date even if
Securities are canceled after the record date and on or before the interest
payment date. Holders must surrender Securities to a Paying Agent to collect
principal payments. The Company will pay principal and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. Payments in respect of the Securities represented by a Global
Security (including principal, premium and interest) will be made by wire
transfer of immediately available funds to the accounts specified by the
Depository. The Company will make all payments in respect of a certificated
Security (including principal, premium and interest) by mailing a check to the
registered address of the Holder thereof; provided, however, that payments on a
certificated Security will be made by wire transfer to a U.S. dollar account
maintained by such Holder with a bank in the United States if such Holder elects
payment by wire transfer by giving written notice to the Trustee or the Paying
Agent to such effect designating such account no later than 30 days immediately
preceding the relevant due date for payment (or such other date as the Trustee
may accept in its discretion).

3.

Paying Agent and Registrar

Initially, The Bank of New York, a national banking association (the “Trustee”),
will act as Paying Agent and Registrar. The Company may appoint and change any
Paying Agent, Registrar or co-registrar without notice. The Company or any of
its domestically incorporated Wholly Owned Subsidiaries may act as Paying Agent,
Registrar or co-registrar.

 

--------------------------------------------------------------------------------

 

2

 

4.

Indenture

The Company issued the Securities under an Indenture dated as of November 15,
2007 ( the “Indenture”), among the Company, the Guarantors and the Trustee. The
terms of the Securities include those stated in the Indenture and those made
part of the Indenture by reference to the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa-77bbbb) (the “Act”). Terms defined in the Indenture and not defined
herein have the meanings ascribed thereto in the Indenture. The Securities are
subject to all such terms, and Holders are referred to the Indenture and the Act
for a statement of those terms.

The Securities are general secured obligations of the Company limited to
$315,000,000 aggregate principal amount(subject to Section 2.07 of the
Indenture). The Initial Securities issued on the Issue Date and all Exchange
Securities or Private Exchange Securities issued in exchange therefor will be
treated as a single class for all purposes under the Indenture. The Indenture
contains covenants that limit the ability of the Company and its subsidiaries to
incur additional indebtedness; pay dividends or distributions on, or redeem or
repurchase capital stock; make investments; issue or sell capital stock of
subsidiaries; engage in transactions with affiliates; create liens on assets;
transfer or sell assets; guarantee indebtedness; create or permit to exist
encumbrances or restrictions on the ability to create or permit liens on certain
assets securing the Securities; restrict dividends or other payments of
subsidiaries; consolidate, merge or transfer all or substantially all of its
assets and the assets of its subsidiaries and engage in sale/leaseback
transactions. These covenants are subject to important exceptions and
qualifications.

5.

Optional Redemption

Except as set forth below, the Company shall not be entitled to redeem the
Securities.

On and after November 15, 2011, the Company shall be entitled at its option to
redeem all or a portion of the Securities upon not less than 30 nor more than
60 days’ notice, at the redemption prices, plus accrued interest to the
redemption date (subject to the right of Holders of record on the relevant
record date to receive interest due on the relevant interest payment date), if
redeemed during the 12-month period commencing on November 15 of the years set
forth below:

 

 

Period

Redemption
Price

 

 

2011

105.750%

 

 

2012

102.875%

 

 

2013 and thereafter

100.000%

 

 

In addition, prior to November 15, 2010, the Company shall be entitled at its
option on one or more occasions to redeem Securities in an aggregate principal
amount not to exceed 35% of the aggregate principal amountof the Securities
originally issued at a redemption price (expressed as a percentage of principal
on the redemption date) of 111.50%, plus accrued and unpaid interest to the
redemption date (subject to the right of Holders of record on the

 

--------------------------------------------------------------------------------

 

3

 

relevant record date to receive interest due on the relevant interest payment
date), with the net cash proceeds from one or more Qualified Equity Offerings;
provided, however, that (1) at least 65% of such aggregate principal amount of
Securities remains outstanding immediately after the occurrence of each such
redemption (other than Securities held, directly or indirectly, by the Company
or its Affiliates); and (2) each such redemption occurs within 90 days (or, in
the case of the proceeds from the exercise of Existing Warrants, 365 days) after
the date of the related Qualified Equity Offering.

6.

Notice of Redemption

Notice of redemption will be mailed at least 30 days but not more than 60 days
before the redemption date to each Holder of Securities to be redeemed at his
registered address. Securities in denominations larger than $1,000 principal
amount may be redeemed in part but only in whole multiples of $1,000. If money
sufficient to pay the redemption price of and accrued interest on all Securities
(or portions thereof) to be redeemed on the redemption date is deposited with
the Paying Agent on or before the redemption date and certain other conditions
are satisfied, on and after such date interest ceases to accrue on such
Securities (or such portions thereof) called for redemption.

7.

Put Provisions

Upon a Change of Control, any Holder of Securities will have the right to cause
the Company to repurchase all or any part of the Securities of such Holder at a
repurchase price equal to 101% of the principal amount of the Securities to be
repurchased plus accrued interest to the date of repurchase (subject to the
right of holders of record on the relevant record date to receive interest due
on the related interest payment date) as provided in, and subject to the terms
of, the Indenture.

In accordance with Sections 4.06, 4.12 and 4.15 of the Indenture, the Company
will be required to offer to purchase Securities upon the occurrence of certain
events.

8.

Guarantee

The payment by the Company of the principal of, and premium and interest on, the
Securities is fully and unconditionally guaranteed on a joint and several senior
secured basis by each of the Guarantors to the extent set forth in the
Indenture.

 

9.

Security

The Securities will be secured by (i) first-priority security interests in the
First-Priority Assets and (ii) second-priority security interests in the
Second-Priority Assets, in each case subject to Permitted Liens and the
exceptions described under Article 11 of the Indenture.

10.

Denominations; Transfer; Exchange

The Securities are in registered form without coupons in minimum denominations
of $2,000 principal amount and integral multiples of $1,000 in excess thereof. A
Holder may transfer or exchange Securities in accordance with the Indenture. The
Registrar may require a

 

--------------------------------------------------------------------------------

 

4

 

Holder, among other things, to furnish appropriate endorsements or transfer
documents and to pay any taxes and fees required by law or permitted by the
Indenture. The Registrar need not register the transfer of or exchange any
Securities selected for redemption (except, in the case of a Security to be
redeemed in part, the portion of the Security not to be redeemed) or any
Securities for a period of 15 days before a selection of Securities to be
redeemed or 15 days before an interest payment date.

11.

Persons Deemed Owners

The registered Holder of this Security may be treated as the owner of it for all
purposes.

12.

Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Company at
its request unless an abandoned property law designates another Person. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.

13.

Discharge and Defeasance

Subject to certain conditions, the Company at any time shall be entitled to
terminate some or all of its obligations under the Securities and the Indenture
if the Company deposits with the Trustee money or U.S. Government Obligations
for the payment of principal and interest on the Securities to redemption or
maturity, as the case may be.

14.

Amendment, Waiver

Subject to certain exceptions set forth in the Indenture, (a) the Indenture, the
Securities, the Security Documents and the Intercreditor Agreement may be
amended with the written consent of the Holders of at least a majority in
principal amount outstanding of the Securities and (b) any default or
noncompliance with any provision may be waived with the written consent of the
Holders of a majority in principal amount outstanding of the Securities. Subject
to certain exceptions set forth in the Indenture, without the consent of any
Holder, the Company, the Guarantors and the Trustee shall be entitled to amend
the Indenture, the Securities, the Security Documents and the Intercreditor
Agreement:

 

i.

to cure any ambiguity, omission, defect or inconsistency;

 

ii.

to comply with Article 5 of the Indenture;

 

iii.

to provide for uncertificated Securities in addition to or in place of
certificated Securities; provided, however, that the uncertificated Securities
are issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Securities are described in
Section 163(f)(2)(B) of the Code;

 

iv.

to add Guarantees with respect to the Securities, including any Subsidiary
Guaranties;

 

--------------------------------------------------------------------------------

 

5

 

 

v.

to add to the covenants of Symmetry or any Restricted Subsidiary for the benefit
of the Holders or to surrender any right or power herein conferred upon the
Symmetry, the Company, any Subsidiary Guarantor or Novamerican Steel;

 

vi.

to comply with any requirements of the SEC in connection with qualifying, or
maintaining the qualification of, the Indenture under the TIA;

 

vii.

to make any change that does not adversely affect the rights of any Holder;

 

viii.

to conform the text of the Indenture, the Securities, any Notes Guarantee, any
Security Document or the Intercreditor Agreement to any provision in the
“Description of the notes” section in the Offering Memorandum to the extent that
such provision in the “Description of the notes” section in the Offering
Memorandum was intended to be a verbatim recitation of a provision of the
Indenture, the Securities, any Notes Guarantee, any Security Document or the
Intercreditor Agreement;

 

ix.

to make any amendment to the provisions of the Indenture relating to the
transfer and legending of Securities; provided, however, that (a) compliance
with the Indenture as so amended would not result in Securities being
transferred in violation of the Securities Act or any other applicable
securities law and (b) such amendment does not materially and adversely affect
the rights of Holders to transfer Securities;

 

x.

if necessary in connection with any addition or release of Collateral permitted
under the terms of the Indenture, the Intercreditor Agreement and the Security
Documents;

 

xi.

if Rule 3-16 of Regulation S-X under the Securities Act is amended, modified or
interpreted by the SEC to require (or is replaced with another rule or
regulation or any other law, rule or regulation is adopted, which would require)
the filing with the SEC of separate financial statements of any Subsidiary of
Symmetry due to the fact that such Subsidiary’s Capital Stock or other
securities secure the Securities, to allow the release of the lien of the
Collateral Agent for the benefit of the Secured Parties on the shares of such
Capital Stock or such securities (but only to the extent necessary so as not to
be subject to such filing or requirement);

 

xii.

to add Intercompany Notes; or

 

xiii.

in the case of the Intercreditor Agreement, in order to subject the security
interests in the Collateral in respect of any Other First-Priority Obligations
and Credit Agreement Obligations to the terms of the Intercreditor Agreement, in
each case to the extent the Incurrence of such Indebtedness, and the grant of
all Liens on the Collateral held for the benefit of such Indebtedness were
permitted hereunder.

15.

Defaults and Remedies

Under the Indenture, Events of Default include (a) default for 30 days in
payment of interest on the Securities; (b) default in payment of principal on
the Securities at maturity, upon redemption, upon required purchase, upon
acceleration or otherwise; (c) failure by the

 

--------------------------------------------------------------------------------

 

6

 

Company or any Guarantor to comply with other agreements in the Indenture or the
Securities, in certain cases subject to notice and lapse of time; (d) certain
accelerations (including failure to pay within any grace period after final
maturity) of other Indebtedness of Symmetry, the Company, any Guarantor or any
Significant Subsidiary if the amount accelerated (or so unpaid) exceeds
$10,000,000; (e) certain events of bankruptcy or insolvency with respect to
Symmetry, the Company, any Guarantor or any Significant Subsidiaries;
(f) certain judgments or decrees for the payment of money in excess of
$10,000,0000; (g) certain defaults with respect to Guaranties; and (h) certain
defaults relating to the Collateral under the Security Documents. If an Event of
Default occurs and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the Securities may declare all the Securities to be due and
payable immediately. Certain events of bankruptcy or insolvency are Events of
Default which will result in the Securities being due and payable immediately
upon the occurrence of such Events of Default.

Holders may not enforce the Indenture or the Securities except as provided in
the Indenture. The Trustee may refuse to enforce the Indenture or the Securities
unless it receives indemnity or security satisfactory to it. Subject to certain
limitations, Holders of a majority in principal amount of the Securities may
direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Holders notice of any continuing Default (except a Default in
payment of principal or interest) if it determines that withholding notice is in
the interest of the Holders.

16.

Trustee Dealings with the Company

Subject to certain limitations imposed by the Act, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

17.

No Recourse Against Others

A director, officer, incorporator, employee or stockholder, as such, of the
Company or any Guarantorshall not have any liability for any obligations of the
Company or any Guarantor under the Securities, the Indenture or the Security
Documentsor for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each Holder shall waive
and release all such liability. The waiver and release shall be part of the
consideration for the issue of the Securities.

18.

Authentication

This Security shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent) manually signs the certificate of authentication on
the other side of this Security.

19.

Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint

 

--------------------------------------------------------------------------------

 

7

 

tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

20.

CUSIP Numbers and ISIN Numbers

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures the Company has caused CUSIP numbers and ISIN numbers
to be printed on the Securities and has directed the Trustee to use CUSIP
numbers and ISIN numbers in notices of redemption as a convenience to Holders.
No representation is made as to the accuracy of such numbers either as printed
on the Securities or as contained in any notice of redemption and reliance may
be placed only on the other identification numbers placed thereon.

21.

Holders’ Compliance with Registration Rights Agreement.

Each Holder of a Security, by acceptance hereof, acknowledges and agrees to the
provisions of the Registration Rights Agreement, including the obligations of
the Holders with respect to a registration and the indemnification of the
Company to the extent provided therein.

22.

Governing Law.

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW  YORK.

The Company will furnish to any Holder upon written request and without charge
to the Holder a copy of the Indenture which has in it the text of this Security
in larger type. Requests may be made to:

Novamerican Steel Finco Inc.

c/o: Symmetry Holdings Inc.

28 West 44th Street, 16th Floor

New York, New York 10036

Attention: General Counsel

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to

(Print or type assignee’s name, address and zip code)

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                           agent to transfer this
Security on the books of the Company. The agent may substitute another to act
for him.

 

 

Date:

 

Your Signature:

 

 

 

Sign exactly as your name appears on the other side of this Security.

In connection with any transfer of any of the Securities evidenced by this
certificate occurring prior to the expiration of the period referred to in
Rule 144(k) under the Securities Act after the later of the date of original
issuance of such Securities and the last date, if any, on which such Securities
were owned by the Company or any Affiliate of the Company, the undersigned
confirms that such Securities are being transferred in accordance with its
terms:

CHECK ONE BOX BELOW

o

to the Company; or

 

(1)      o

pursuant to an effective registration statement under the Securities Act of
1933; or

 

(2)      o

inside the United States to a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act of 1933) that purchases for its own account
or for the account of a qualified institutional buyer to whom notice is given
that such transfer is being made in reliance on Rule 144A, in each case pursuant
to and in compliance with Rule 144A under the Securities Act of 1933; or

 

(3)      o

outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933; or

 

(4)      o

pursuant to the exemption from registration provided by Rule 144 under the
Securities Act of 1933; or

 

--------------------------------------------------------------------------------

 

2

 

 

(5)      o

to an institutional “accredited investor” (as defined in Rule 501(a)(1),(2),(3)
or (7) under the Securities Act of 1933) that has furnished to the Trustee a
signed letter containing certain representations and agreements.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Securities evidenced by this certificate in the name of any person other
than the registered holder thereof; provided, however, that if box (4) is
checked, the Trustee shall be entitled to require, prior to registering any such
transfer of the Securities, such legal opinions, certifications and other
information as the Company has reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, such as
the exemption provided by Rule 144 under such Act.

 

 

 

Signature

 

 

Signature Guarantee:

 

 

 

Signature must be guaranteed

Signature

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

3

 

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 and is aware
that the sale to it is being made in reliance on Rule 144A, and acknowledges
that it has received such information regarding the Company as the undersigned
has requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Dated:

 

 

 

 

Notice:          To be executed by
an executive officer

 

 

--------------------------------------------------------------------------------

 

[TO BE ATTACHED TO GLOBAL SECURITIES]

 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY

 

The following increases or decreases in this Global Security have been made:

 

Date of

Exchange

Amount of decrease in Principal amountof this Global Security

Amount of increase in Principal amount of this Global Security

Principal amountof this Global Security following such decrease or increase

Signature of authorized officer of Trustee or Securities Custodian

 

 

--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Security purchased by the Company pursuant to
Section 4.06, 4.12 or 4.15 of the Indenture, check the box:

 

o Asset Disposition

o Change of Control

o Intercompany Note Offer

 

o If you want to elect to have only part of this Security purchased by the
Company pursuant to Section 4.06, 4.12 or 4.15 of the Indenture, state the
amount in principal amount: $_______________

 

Dated:

 

 

Your Signature:

 

 

 

 

(Sign exactly as your name appears on the other side of this Security.)

 

 

Signature Guarantee:

 

 

(Signature must be guaranteed)

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF FACE OF EXCHANGE SECURITY

OR PRIVATE EXCHANGE SECURITY]*/ **/ 

FOR PURPOSES OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
THIS SECURITY MAY HAVE ORIGINAL ISSUE DISCOUNT. A REPRESENTATIVE AT JPMORGAN
WILL PROVIDE TO HOLDERS UPON REQUEST THE ISSUE PRICE, THE ISSUE DATE AND THE
YIELD TO MATURITY OF THIS SECURITY. LAURA YACHIMSKIMAY BE CONTACTED AT 270 PARK
AVENUE, 8TH FLOOR, NEW YORK, NEW YORK 10019, TELEPHONE 800-245-8812.

[Canadian Securities Law Legend]

UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY TO A CANADIAN RESIDENT BEFORE THE DATE THAT
IS 4 MONTHS AND A DAY AFTER THE LATER OF (I) NOVEMBER 15, 2007, AND (II) THE
DATE THE ISSUER BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.

 

 

 

____________________________________

*/ [If the Security is to be issued in global form add the Global Securities
Legend from Exhibit 1 to Appendix A and the attachment from such Exhibit 1
captioned “[TO BE ATTACHED TO GLOBAL SECURITIES] - SCHEDULE OF INCREASES OR
DECREASES IN GLOBAL SECURITY”.]

**/.[If the Security is a Private Exchange Security issued in a Private Exchange
to an Initial Purchaser holding an unsold portion of its initial allotment, add
the Restricted Securities Legend from Exhibit 1 to Appendix A and replace the
Assignment Form included in this Exhibit A with the Assignment Form included in
such Exhibit 1.]

 

 

--------------------------------------------------------------------------------

 

 

No. _________

$ ________

 

11.5% Senior Secured Notes Due 2015

Novamerican Steel Finco Inc., a Delaware corporation, promises to pay to
[            ], or registered assigns, the principal sum of [          ] Dollars
on November 15, 2015.

Interest Payment Dates: May 15 and November 15, commencing May 15, 2008.

Record Dates: May 1 and November 1.

Additional provisions of this Security are set forth on the other side of this
Security.

Dated:

 

NOVAMERICAN STEEL FINCO INC.

By

 

 

 

 

 

 

Name:

Title:

 

 

 

 

By

 

 

 

 

 

 

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

2

 

TRUSTEE’S CERTIFICATE OF

 

AUTHENTICATION

 

THE BANK OF NEW YORK

 

as Trustee, certifies
that this is one of
the Securities referred
to in the Indenture.

 

 

By

 

 

 

 

 

Authorized Signatory

 

 

 

--------------------------------------------------------------------------------

 

[FORM OF REVERSE SIDE OF EXCHANGE SECURITY

OR PRIVATE EXCHANGE SECURITY]

11.5% Senior Secured Note Due 2015

 

1.

Interest

Novamerican Steel Finco Inc., a Delaware corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay interest on the principal amount of this
Security at the rate per annum shown above[; provided, however, that if a
Registration Default (as defined in the Registration Rights Agreement) occurs,
additional interest will accrue on this Security at a rate of 0.25% per annum
(increasing by an additional 0.25% per annum after each consecutive 90-day
period that occurs after the date on which such Registration Default occurs up
to a maximum additional interest rate of 1.00%) from and including the date on
which any such Registration Default shall occur to but excluding the date on
which all Registration Defaults have been cured.] 1 The Company will pay
interest semiannually on May 15 and November 15 of each year, commencing May 15,
2008. Interest on the Securities will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from November 15, 2007.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months. The Company will pay interest on overdue principal at the rate borne by
this Security plus 2.00% per annum, and it will pay interest on overdue
installments of interest at the same rate to the extent lawful.

 

2.

Method of Payment

The Company will pay interest on the Securities (except defaulted interest) to
the Persons who are registered holders of Securities at the close of business on
the May 1 or November 1 next preceding the interest payment date even if
Securities are canceled after the record date and on or before the interest
payment date. Holders must surrender Securities to a Paying Agent to collect
principal payments. The Company will pay principal and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. Payments in respect of the Securities represented by a Global
Security (including principal, premium and interest) will be made by wire
transfer of immediately available funds to the accounts specified by the
Depository. The Company will make all payments in respect of a certificated
Security (including principal, premium and interest) by mailing a check to the
registered address of the Holder thereof; provided, however, that payments on a
certificated Security will be made by wire transfer to a U.S. dollar account
maintained by such Holder with a bank in the United States if such Holder elects
payment by wire transfer by giving written notice to the Trustee or the Paying
Agent to such effect designating such account no later than 30 days immediately
preceding the relevant due date for payment (or such other date as the Trustee
may accept in its discretion).

_________________________

1  if at the date of issuance of the Exchange Security or Private Exchange
Security (as the case may be) any Registration Default has occurred with respect
to the related Initial Securities during the interest period in which such date
of issuance occurs.

 

--------------------------------------------------------------------------------

 

2

 

 

3.

Paying Agent and Registrar

Initially, The Bank of New York, a national banking association (the “Trustee”),
will act as Paying Agent and Registrar. The Company may appoint and change any
Paying Agent, Registrar or co-registrar without notice. The Company or any of
its domestically incorporated Wholly Owned Subsidiaries may act as Paying Agent,
Registrar or co-registrar.

 

4.

Indenture

The Company issued the Securities under an Indenture dated as of November 15,
2007 (the “Indenture”), among the Company, the Guarantors and the Trustee. The
terms of the Securities include those stated in the Indenture and those made
part of the Indenture by reference to the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa-77bbbb) as in effect on the date of the Indenture (the “Act”). Terms
defined in the Indenture and not defined herein have the meanings ascribed
thereto in the Indenture. The Securities are subject to all such terms, and
Holders are referred to the Indenture and the Act for a statement of those
terms.

The Securities are general secured obligations of the Company limited to
$315,000,000 aggregate principal amount (subject to Section 2.07 of the
Indenture). The Initial Securities issued on the Issue Date and all Exchange
Securities or Private Exchange Securities issued in exchange therefor will be
treated as a single class for all purposes under the Indenture. The Indenture
contains covenants that limit the ability of the Company and its subsidiaries to
incur additional indebtedness; pay dividends or distributions on, or redeem or
repurchase capital stock; make investments; issue or sell capital stock of
subsidiaries; engage in transactions with affiliates; create liens on assets;
transfer or sell assets; guarantee indebtedness; create or permit to exist
encumbrances or restrictions on the ability to create or permit liens on certain
assets securing the Securities; restrict dividends or other payments of
subsidiaries; consolidate, merge or transfer all or substantially all of its
assets and the assets of its subsidiaries and engage in sale/leaseback
transactions. These covenants are subject to important exceptions and
qualifications.

 

5.

Optional Redemption

Except as set forth below, the Company shall not be entitled to redeem the
Securities.

On and after November 15, 2011, the Company shall be entitled at its option to
redeem all or a portion of the Securities upon not less than 30 nor more than
60 days’ notice, at the redemption prices (expressed in percentages of principal
amount on the redemption date), plus accrued interest to the redemption date
(subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date), if redeemed during
the 12-month period commencing on November 15 of the years set forth below:

 

 

--------------------------------------------------------------------------------

 

3

 

 

 

Period

Redemption
Price

 

 

2011

105.750%

 

 

2012

102.875%

 

 

2013 and thereafter

100.000%

 

 

In addition, prior to November 15, 2010, the Company shall be entitled at its
option on one or more occasions to redeem Securities in an aggregate principal
amount not to exceed 35% of the aggregate principal amount of the Securities
originally issued at a redemption price (expressed as a percentage of principal
on the redemption date) of 111.50%, plus accrued and unpaid interest to the
redemption date (subject to the right of Holders of record on the relevant
record date to receive interest due on the relevant interest payment date), with
the net cash proceeds from one or more Qualified Equity Offerings; provided,
however, that (1) at least 65% of such aggregate principal amountof Securities
remains outstanding immediately after the occurrence of each such redemption
(other than Securities held, directly or indirectly, by the Company or its
Affiliates); and (2) each such redemption occurs within 90 days (or, in the case
of the proceeds from the exercise of Existing Warrants, 365 days) after the date
of the related Qualified Equity Offering.

 

6.

Notice of Redemption

Notice of redemption will be mailed at least 30 days but not more than 60 days
before the redemption date to each Holder of Securities to be redeemed at his
registered address. Securities in denominations larger than $1,000 principal
amount may be redeemed in part but only in whole multiples of $1,000. If money
sufficient to pay the redemption price of and accrued interest on all Securities
(or portions thereof) to be redeemed on the redemption date is deposited with
the Paying Agent on or before the redemption date and certain other conditions
are satisfied, on and after such date interest ceases to accrue on such
Securities (or such portions thereof) called for redemption.

 

7.

Put Provisions

Upon a Change of Control, any Holder of Securities will have the right to cause
the Company to repurchase all or any part of the Securities of such Holder at a
repurchase price equal to 101% of the principal amount of the Securities to be
repurchased plus accrued interest to the date of repurchase (subject to the
right of holders of record on the relevant record date to receive interest due
on the related interest payment date) as provided in, and subject to the terms
of, the Indenture.

In accordance with Sections 4.06, 4.12 and 4.15 of the Indenture, the Company
will be required to offer to purchase Securities upon the occurrence of certain
events

 

8.

Guarantee

The payment by the Company of the principal of, and premium and interest on, the
Securities is fully and unconditionally guaranteed on a joint and several senior
secured basis by each of the Guarantors to the extent set forth in the
Indenture.

 

--------------------------------------------------------------------------------

 

4

 

 

9.

Security

The Securities will be secured by (i) first-priority security interests in the
First-Priority Assets and (ii) second-priority security interests in the
Second-Priority Assets, in each case subject to Permitted Liens and the
exceptions described under Article 11 of the Indenture.

 

10.

Denominations; Transfer; Exchange

The Securities are in registered form without coupons in minimum denominations
of $2,000 principal amount and integral multiples of $1,000 in excess thereof. A
Holder may transfer or exchange Securities in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements or transfer documents and to pay any taxes and fees required by law
or permitted by the Indenture. The Registrar need not register the transfer of
or exchange any Securities selected for redemption (except, in the case of a
Security to be redeemed in part, the portion of the Security not to be redeemed)
or any Securities for a period of 15 days before a selection of Securities to be
redeemed or 15 days before an interest payment date.

 

11.

Persons Deemed Owners

The registered Holder of this Security may be treated as the owner of it for all
purposes.

 

12.

Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Company at
its request unless an abandoned property law designates another Person. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.

 

13.

Discharge and Defeasance

Subject to certain conditions, the Company at any time shall be entitled to
terminate some or all of its obligations under the Securities and the Indenture
if the Company deposits with the Trustee money or U.S. Government Obligations
for the payment of principal and interest on the Securities to redemption or
maturity, as the case may be.

 

14.

Amendment; Waiver

Subject to certain exceptions set forth in the Indenture, (a) the Indenture, the
Securities, the Security Documents and the Intercreditor Agreement may be
amended with the written consent of the Holders of at least a majority in
principal amount outstanding of the Securities and (b) any default or
noncompliance with any provision may be waived with the written consent of the
Holders of a majority in principal amount outstanding of the Securities. Subject
to certain exceptions set forth in the Indenture, without the consent of any
Holder, the Company, the Guarantors and the Trustee shall be entitled to amend
the Indenture, the Securities, the Security Documents and the Intercreditor
Agreement:

 

(i)

to cure any ambiguity, omission, defect or inconsistency;

 

--------------------------------------------------------------------------------

 

5

 

 

(ii)

to comply with Article 5 of the Indenture;

 

(iii)

to provide for uncertificated Securities in addition to or in place of
certificated Securities; provided, however, that the uncertificated Securities
are issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Securities are described in
Section 163(f)(2)(B) of the Code;

 

(iv)

to add Guarantees with respect to the Securities, including any Subsidiary
Guaranties;

 

(v)

to add to the covenants of Symmetry or any Restricted Subsidiary for the benefit
of the Holders or to surrender any right or power herein conferred upon the
Symmetry, the Company, any Subsidiary Guarantor or Novamerican Steel;

 

(vi)

to comply with any requirements of the SEC in connection with qualifying, or
maintaining the qualification of, the Indenture under the TIA;

 

(vii)

to make any change that does not adversely affect the rights of any Holder;

 

(viii)

to conform the text of the Indenture, the Securities, any Notes Guarantee, any
Security Document or the Intercreditor Agreement to any provision in the
“Description of the notes” section in the Offering Memorandum to the extent that
such provision in the “Description of the notes” section in the Offering
Memorandum was intended to be a verbatim recitation of a provision of the
Indenture, the Securities, any Notes Guarantee, any Security Document or the
Intercreditor Agreement;

 

(ix)

to make any amendment to the provisions of the Indenture relating to the
transfer and legending of Securities; provided, however, that (a) compliance
with the Indenture as so amended would not result in Securities being
transferred in violation of the Securities Act or any other applicable
securities law and (b) such amendment does not materially and adversely affect
the rights of Holders to transfer Securities;

 

(x)

if necessary in connection with any addition or release of Collateral permitted
under the terms of the Indenture, the Intercreditor Agreement and the Security
Documents;

 

(xi)

if Rule 3-16 of Regulation S-X under the Securities Act is amended, modified or
interpreted by the SEC to require (or is replaced with another rule or
regulation or any other law, rule or regulation is adopted, which would require)
the filing with the SEC of separate financial statements of any Subsidiary of
Symmetry due to the fact that such Subsidiary’s Capital Stock or other
securities secure the Securities, to allow the release of the lien of the
Collateral Agent for the benefit of the Secured Parties on the shares of such
Capital Stock or such securities (but only to the extent necessary so as not to
be subject to such filing or requirement);

 

--------------------------------------------------------------------------------

 

6

 

 

(xii)

to add Intercompany Notes; or

 

(xiii)

in the case of the Intercreditor Agreement, in order to subject the security
interests in the Collateral in respect of any Other First-Priority Obligations
and Credit Agreement Obligations to the terms of the Intercreditor Agreement, in
each case to the extent the Incurrence of such Indebtedness, and the grant of
all Liens on the Collateral held for the benefit of such Indebtedness were
permitted hereunder.

 

15.

Defaults and Remedies

Under the Indenture, Events of Default include (a) default for 30 days in
payment of interest on the Securities; (b) default in payment of principal on
the Securities at maturity, upon redemption, upon required purchase, upon
acceleration or otherwise; (c) failure by the Company or any Guarantor to comply
with other agreements in the Indenture or the Securities, in certain cases
subject to notice and lapse of time; (d) certain accelerations (including
failure to pay within any grace period after final maturity) of other
Indebtedness of Symmetry, the Company, any Guarantor or any Significant
Subsidiary if the amount accelerated (or so unpaid) exceeds $10,000,000;
(e) certain events of bankruptcy or insolvency with respect to Symmetry, the
Company, any Guarantor or any Significant Subsidiaries; (f) certain judgments or
decrees for the payment of money in excess of $10,000,000; (g) certain defaults
with respect to Guaranties; and (h) certain defaults relating to the Collateral
under the Security Documents. If an Event of Default occurs and is continuing,
the Trustee or the Holders of at least 25% in principal amount of the Securities
may declare all the Securities to be due and payable immediately. Certain events
of bankruptcy or insolvency are Events of Default which will result in the
Securities being due and payable immediately upon the occurrence of such Events
of Default.

Holders may not enforce the Indenture or the Securities except as provided in
the Indenture. The Trustee may refuse to enforce the Indenture or the Securities
unless it receives indemnity or security satisfactory to it. Subject to certain
limitations, Holders of a majority in principal amount of the Securities may
direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Holders notice of any continuing Default (except a Default in
payment of principal or interest) if it determines that withholding notice is in
the interest of the Holders.

 

16.

Trustee Dealings with the Company

Subject to certain limitations imposed by the Act, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

17.

No Recourse Against Others

A director, officer, incorporator, employee or stockholder, as such, of the
Company or any Guarantorshall not have any liability for any obligations of the
Company or any Guarantor under the Securities, the Indenture or the Security
Documentsor for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each

 

--------------------------------------------------------------------------------

 

7

 

Holder shall waive and release all such liability. The waiver and release shall
be part of the consideration for the issue of the Securities.

 

18.

Authentication

This Security shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent) manually signs the certificate of authentication on
the other side of this Security.

 

19.

Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

20.

CUSIP Numbers and ISIN Numbers

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures the Company has caused CUSIP numbers and ISIN numbers
to be printed on the Securities and has directed the Trustee to use CUSIP
numbers and ISIN numbers in notices of redemption as a convenience to Holders.
No representation is made as to the\ accuracy of such numbers either as printed
on the Securities or as contained in any notice of redemption and reliance may
be placed only on the other identification numbers placed thereon.

[21.

Holders’ Compliance with Registration Rights Agreement

Each Holder of a Security, by acceptance hereof, acknowledges and agrees to the
provisions of the Registration Rights Agreement, including the obligations of
the Holders with respect to a registration and the indemnification of the
Company to the extent provided therein.]2

 

21.

Governing Law

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW  YORK.

The Company will furnish to any Holder upon written request and without charge
to the Holder a copy of the Indenture which has in it the text of this Security
in larger type. Requests may be made to:

Novamerican Steel Finco Inc.

c/o: Symmetry Holdings Inc.

28 West 44th Street, 16th Floor

New York, New York 10036

_________________________

2  if this Security is not being issued in exchange for an Initial Security.

 

--------------------------------------------------------------------------------

 

8

 

Attention: General Counsel

 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to

(Print or type assignee’s name, address and zip code)

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                           agent to transfer this
Security on the books of the Company. The agent may substitute another to act
for him.

 

 

Date:

 

Your Signature:

 

 

 

Sign exactly as your name appears on the other side of this Security.

 

--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Security purchased by the Company pursuant to
Section 4.06, 4.12 or 4.15 of the Indenture, check the box:

 

o Asset Disposition

o Change of Control

o Intercompany Note Offer

 

o If you want to elect to have only part of this Security purchased by the
Company pursuant to Section 4.06, 4.12 or 4.15 of the Indenture, state the
amount in principal amount: $_______________

 

Dated:

 

 

Your Signature:

 

 

 

 

(Sign exactly as your name appears on the other side of this Security.)

 

 

Signature Guarantee:

 

 

(Signature must be guaranteed)

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

EXHIBIT 2 to Rule 144A/REGULATION S/IAI APPENDIX

 

Form of

Transferee Letter of Representation

 

[  

]

 

In care of

[  

]

 

[  

]

 

[  

]

 

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $[     ] principal amount
of the 11.5% Senior Secured Notes due 2015 (the “Securities”) of Novamerican
Steel Finco Inc. (the “Company”).

Upon transfer, the Securities would be registered in the name of the new
beneficial owner as follows:

Name:________________________

Address:______________________

Taxpayer ID Number:___________

The undersigned represents and warrants to you that:

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Securities, and we are acquiring the Securities not with a view to, or for offer
or sale in connection with, any distribution in violation of the Securities Act.
We have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Securities,
and we invest in or purchase securities similar to the Securities in the normal
course of our business. We, and any accounts for which we are acting, are each
able to bear the economic risk of our or its investment.

2. We understand that the Securities have not been registered under the
Securities Act and, unless so registered, may not be sold except as permitted in
the following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Securities to offer, sell or otherwise
transfer such Securities prior to the date that is two years after the later of
the date of original issue and the last date on which the Company or any
affiliate

 

--------------------------------------------------------------------------------

 

2

 

of the Company was the owner of such Securities (or any predecessor thereto)
(the “Resale Restriction Termination Date”) only (i) to the Company, (ii) in the
United States to a person whom the seller reasonably believes is a qualified
institutional buyer in a transaction meeting the requirements of Rule 144A,
(iii) to an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act that is an
institutional accredited investor purchasing for its own account or for the
account of an institutional accredited investor, in each case in a minimum
principal amount of the Securities of $250,000, (iv) outside the United States
in a transaction complying with the provisions of Rule 904 under the Securities
Act, (v) pursuant to an exemption from registration under the Securities Act
provided by Rule 144 (if available) or (vi) pursuant to an effective
registration statement under the Securities Act, in each of cases (i) through
(vi) subject to any requirement of law that the disposition of our property or
the property of such investor account or accounts be at all times within our or
their control and in compliance with any applicable state securities laws. The
foregoing restrictions on resale will not apply subsequent to the Resale
Restriction Termination Date. If any resale or other transfer of the Securities
is proposed to be made pursuant to clause (iii) above prior to the Resale
Restriction Termination Date, the transferor shall deliver a letter from the
transferee substantially in the form of this letter to the Company and the
Trustee, which shall provide, among other things, that the transferee is an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) under the Securities Act and that it is acquiring such Securities for
investment purposes and not for distribution in violation of the Securities Act.
Each purchaser acknowledges that the Company and the Trustee reserve the right
prior to the offer, sale or other transfer prior to the Resale Restriction
Termination Date of the Securities pursuant to clause (iii), (iv) or (v) above
to require the delivery of an opinion of counsel, certifications or other
information satisfactory to the Company and the Trustee.

 

 

TRANSFEREE:

 

,

 

 

 

 

 

by:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

[FORM OF INTERCOMPANY NOTE]

 

INTERCOMPANY NOTE

 

 

 

New York, New York

[US$][Cdn$][ ]

[DATE]

 

Reference is made to the Indenture dated as of November 15, 2007 (the
“Indenture”), among Symmetry Holdings Inc., a Delaware corporation (“Symmetry”),
Novamerican Steel Finco Inc., a Delaware corporation (the “Company”), the other
subsidiaries of Symmetry identified therein, The Bank of New York, as trustee,
and BNY Trust Company of Canada, as Canadian Collateral Agent for the benefit of
the Company and its successors and assigns. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Indenture.
This Intercompany Note is one of the Intercompany Notes referred to in the
Indenture.

Novamerican Steel Inc., a Canadian corporation (the “Payor”), for value
received, hereby unconditionally promises to pay to the order of the Company and
its successors and assigns, in lawful money of the United States of America, or
in lawful money of Canada, at the discretion of the Company, on the date on
which a demand for payment is made by the Company, or its successors or assigns,
as the case may be, the principal sum of [US$][Cdn$][ ], or a portion thereof
specified in such demand, together with interest thereon as hereinafter
provided.

Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, receivership or liquidation
or similar proceeding of any jurisdiction relating to the Payor, all amounts
owed by the Payor to the Company shall become immediately due and payable
without presentment, demand, protest or notice of any kind whatsoever in
connection with this Intercompany Note.

SECTION 1. Interest. (a) [Interest shall accrue and compound quarterly on
December 1, March 1, June 1 and September 1 of each year and be payable as
demanded by the Company, on the outstanding principal amount of this
Intercompany Note at LIBOR (the British Bankers Association (or any successor
thereto) rate fixed in London as published by Reuters Information Service, or
Bloomberg News Service or any other news service mutually agreeable to the Payor
and the Company), as in effect from time to time, for the interest period
selected by the Payor, plus [•]%; provided, however, that after and during the
occurrence of a default hereunder, interest shall accrue and be payable at
LIBOR, as in effect from time to time, for the interest period selected by the
Payor, plus [•]%.][ Insert substitute interest provision, as appropriate, at the
discretion of the Company.]

(b) All interest hereunder shall be computed on the basis of a year of 360 days.

(c) For the purposes of the Interest Act (Canada), in any case in which an
interest rate is stated in this Intercompany Note to be calculated on the basis
of a year of 360 days or any other period of time that is less than a calendar
year, the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the

 

--------------------------------------------------------------------------------

 

2

 

actual number of days in the calendar year for which the calculation is made and
divided by either 360 or such other period of time, as the case may be. In
addition, the principles of deemed investment of interest do not apply to any
interest calculations under this Intercompany Note and the rates of interest
stipulated in this Intercompany Note are intended to be nominal rates and not
effective rates or yields.

(d) If any provision of this Intercompany Note would obligate the Payor to make
any payment of interest or other amount payable to the Company, or its
successors or assigns, in an amount or calculated at a rate which would be
prohibited by law or would result in the receipt by the Company, or its
successors or assigns, of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Company, or its successors or assigns, of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (i) first, by
reducing the amount or rates of interest required to be paid under this Section;
and (ii) second, by reducing any fees, commissions, premiums and other amounts
which would constitute interest for purposes of Section 347 of the Criminal Code
(Canada). If, notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, the Company, or its successors or assigns,
shall have received an amount in excess of the maximum amount permitted by the
preceding sentence, then the Payor shall be entitled, by notice in writing to
the Company, and/or, as applicable, its successors and assigns, to obtain
reimbursement from such person of an amount equal to such excess, and, pending
such reimbursement, such amount shall be deemed to be an amount payable by the
Company, or its successors or assigns, to the Payor. Any amount or rate of
interest referred to in this paragraph shall be determined in accordance with
generally accepted actuarial practices and principles as an effective annual
rate of interest over the term of any borrowing on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be prorated over that period of time and otherwise be prorated over the
period from date of this Intercompany Note to the date of demand and, in the
event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Canadian Collateral Agent shall be conclusive for the
purposes of such determination absent manifest error.

SECTION 2. Priority, Ranking and Security. (a) This Intercompany Note is a
senior secured obligation of the Payor and shall not be subordinated or junior
in right of payment or distribution to any other indebtedness, liabilities or
obligation of any kind or nature whatsoever and shall be senior or pari passu in
right of payment and distribution to any and all such other indebtedness,
liabilities and obligations of the Payor.

(b) The obligations of the Payor under this Intercompany Note and the other
applicable Intercompany Note Documents shall be secured by a security interest
in the Intercompany Note Assets in accordance with Section 4.15 of the
Indenture. The Payor hereby agrees to execute and deliver such other
Intercompany Note Documents simultaneously with this Intercompany Note pursuant
to which the Payor will grant such security interest in the Intercompany Note
Assets.

(c) This Intercompany Note constitutes a title of indebtedness for all purposes
of Article 2692 of the Civil Code of Quebec.

SECTION 3. Prepayments; Set-off. (a) This Intercompany Note shall not be
prepayable by the Payor, except in accordance with the Indenture. The Payor
waives and agrees

 

--------------------------------------------------------------------------------

 

3

 

not to assert, claim or endeavour to exercise any right of deduction, set-off,
counterclaim or other right to claim reduction of any amount payable under this
Intercompany Note as a result of any claim or other indebtedness owing by the
Company, or its successors or assigns, to the Payor from time to time.

(b) All prepayments hereunder shall first be applied to accrued interest and
then to the principal of this Intercompany Note.

SECTION 4. Amendments. This Intercompany Note shall not be amended except in
accordance with the Indenture.

SECTION 5. Cancellation. The Company shall not cancel or compromise this
Intercompany Note or contribute this Intercompany Note to the capital of the
Payor. Each of the Payor and the Company agrees that any prepayment, amendment,
cancelation, compromise or contribution in violation of this Section 5 or
Section 3 or Section 4 shall be of no force or effect.

SECTION 6. Conversion of Currencies. (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due under this
Intercompany Note in one currency into another currency, the Payor agrees, to
the fullest extent that it may legally and effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Company could purchase such first currency with such other
currency in New York, New York, on the Business Day immediately preceding the
day on which final judgment is given.

(b)  The obligations of the Payor in respect of any sum due under this
Intercompany Note in one currency shall, to the extent permitted by applicable
law, notwithstanding any judgment in a second currency, be discharged only to
the extent that on the Business Day following receipt of any sum adjudged to be
so due in the judgment currency, the Company may in accordance with normal
banking procedures purchase such first currency in the amount originally due
with the judgment currency. If the amount of such first currency so purchased is
less than the sum in such first currency originally due to the Company, the
Payor agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Company against the resulting loss.

SECTION 7. Miscellaneous. (a)  The Payor hereby waives presentment, demand,
protest and notice of any kind whatsoever in connection with this Intercompany
Note. The nonexercise by the holder of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

(b)   This Intercompany Note shall be construed in accordance with and governed
by the law of the State of New York.

(c)  All borrowings evidenced by this Intercompany Note and all payments and
prepayments of the principal hereof and interest hereon shall be endorsed by the
holder hereof (including any pledgee hereof) on the schedule attached hereto and
made a part hereof or on a continuation thereof that shall be attached hereto
and made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such a notation shall not affect the obligation of the
Payor under this Intercompany Note.

 

--------------------------------------------------------------------------------

 

4

 

(d) All payments and prepayments of the principal hereof and interest hereon
shall be payable in lawful money of the United States of America, or in lawful
money of Canada, at the discretion of the Company.

(e)  The Payor acknowledges that this Intercompany Note is, simultaneous with
its execution and delivery to the Company, being pledged by the Company to
secure the Notes Obligations. The Collateral Agent, on behalf of the Secured
Parties, is a third party beneficiary of this Intercompany Note and may enforce
this Intercompany Note against the Payor to the extent set forth in the
Indenture and the Collateral Agreement. Also, for purposes of the laws of the
Province of Quebec, namely Articles 2710 and 1641 of the Civil Code of Québec,
the Payor acquiesces to the Company’s security in the claim resulting from this
Intercompany Note, which is being pledged by the Company as aforementioned.

SECTION 8. Submission To Jurisdiction; Waivers. The Payor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Intercompany Note, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Payor [insert
address of Payor];

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

SECTION  9. WAIVER OF JURY TRIAL.EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS INTERCOMPANY NOTE. EACH PARTY HERETO (A)  CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B)  ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS INTERCOMPANY NOTE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION  9.

 

--------------------------------------------------------------------------------

 

5

 

IN WITNESS WHEREOF, the undersigned has caused this Intercompany Note to be duly
executed as of the day and year first above written.

 

 

NOVAMERICAN STEEL INC.,

 

 

 

By

 

 

 

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

6

 

Intercompany Loans and Payments

 

 

 

Payments

 

 

Date

Amount of
Intercompany Loan

Principal

Interest

Unpaid Principal
Balance of
Intercompany Note

Name of
Person Making
Notation

 

 

[FORM OF NOTE POWER]

Note Power

For value received, the signatory hereto transfers and assigns unto
____________________________________ all of its rights, title and interest in
that certain Intercompany Note dated ________, 20__ (the “Intercompany Note”),
originally issued by Novamerican Steel Inc., and does hereby irrevocably
constitute and appoint ____________________ attorney to transfer the
Intercompany Note with full power of substitution in the premises.

 

Dated _________________

 

 

 

NOVAMERICAN STEEL FINCO INC.,

 

 

 

By

 

 

 

Name:

Title:

 

 

 

 